- Provided by MZ Technologies FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedNovember 30, 2010 Commission File Number 1-15148 BRFBRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrants Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS fILLING WITH cvm DOES NOT IMPLY ANY ASSESMENT ABOUT THE COMPANY, BEING ITS MANAGEMENTS RESPONSIBLE FOR THE ACCURACY OF THE INFORMATION PRESENTED. 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 4 - NIRE 01.02 - HEAD OFFICE ADDRESS 1 - Full Address (Street, Number and Complement) Jorge Tzachel Street, 475 2 - District Fazenda 3 - Zip Code 88301-600 4 - City Itajaí 5 - State SC 6 - DDD (Long distance) +55 47 7 - Telephone 3249-4533 8 - Telephone 3249-4207 9 - Telephone 3249-4222 10 - Telex 11- DDD (Long distance) +55 47 12 - Fax 3249-4462 13 - Fax 3249-4221 14 - Fax 3249-4211 15 - E-MAIL acoes@brasilfoods.com 01.03 - INVESTOR RELATIONS DIRECTOR (Address for correspondence with the Company) 1 - Name Leopoldo Viriato Saboya 2 - Full Address (Place, Number and Complement) Escola Politécnica Avenue, 760, 2nd floor 3 - District Jaguaré 4 - Zip Code 05350-901 5 - City São Paulo 6 - State SP 7 - DDD (long distance) +55 11 8 - Telephone 3718-5301 9 - Telephone 3718-5306 10 - Telephone 3718-5465 11 - Telex 12 - DDD (long distance) +55 11 13 - Fax 3718-5297 14 - Fax 3718-5297 15  Fax 3718-5297 16 - E-MAIL acoes@brasilfoods.com 01.04 - REFERENCE / AUDITOR CURRENT Fiscal year CURRENT QUARTER PREVIOUS QUARTER 1 - BEGIN 2  END 3 - QUARTER 4 - BEGIN 5 - END 6 - QUARTER 7 - BEGIN 8 - END 01/01/2010 12/31/2010 3 07/01/2010 09/30/2010 2 04/01/2010 06/30/2010 9 - Auditing Company KPMG Auditores Independentes 10 - CVM Code 00418-9 11 - Technical in Charge Danilo Siman Simões 12 - Technical in Charge Taxpayers Register 524.053.116-15 Pág: 1 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 01.05 - CURRENT COMPOSITION OF CAPITAL Number of Shares (Units) 1  CURRENT QUARTER 09/30/2010 2  PREVIOUS QUARTER 06/30/2010 3  SAME QUARTER PREVIOUS YEAR 09/30/2009 Paid-Up Capital 1  Common 2  Preferred 0 0 0 3  Total In Treasury 4  Common 5  Preferred 0 0 0 6  Total 01.06  COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, industrial and others 2  SITUATION Operational 3 - NATURE OF SHARE CONTROL National private 4 - CODE OF ACTIVITY 1220  Food 5 - MAIN ACTIVITY Holding operational 6 - CONSOLIDATED TYPE Total 7  TYPE OF AUDITORS REPORT No exception 01.07- COMPANIES NOT INCLUDED IN CONSOLIDATED FINANCIAL STATEMENTS 1 - Item 2 - General Taxpayers Register 3 - Name 01.08  DECLARED AND/OR PAID DIVIDENDS DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL DATE 4 - DIVIDENDS 5- BEGINNING OF PAYMENT 6- TYPE OF SHARE 7- AMOUNT PER SHARE 01 Board Meeting 06/17/2010 Interests on shareholders' equity 08/27/2010 Common Pág: 2 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 01.09  PAID-UP CAPITAL AND CHANGES IN THE CURRENT PERIOD 1  ITEM 2  DATE OF CHANGE 3  CAPITAL STOCK (thousand Reais) 4  AMOUNT (thousand Reais) 5  SOURCE OF CHANGE 7  QUANTITY OF ISSUED SHARES (Units) 8  PRICE OF SHARE IN THE ISSUANCE (Reais) 01.10  INVESTOR RELATIONS DIRECTOR 1  DATE 11/12/2010 2  SIGNATURE Pág: 3 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 02.01- BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 1 Total Assets 18,297,321 18,613,475 Current Assets 3,865,188 4,504,128 Cash, Banks and Investments 868,029 1,492,059 Cash and Cash Equivalents 230,645 199,035 Short-term Investments 637,384 1,293,024 Credits 1,076,895 1,100,150 Trade Accounts Receivable 1,076,895 1,100,150 Other credits 0 0 Inventories 1,176,895 1,188,731 Others 743,369 723,188 Dividends and Interest on Shareholders Equity 5 5 Recoverable Taxes 443,217 404,999 Deferred Taxes 106,198 112,388 Notes Receivable 32,515 34,901 Other Rights 123,812 119,624 Prepaid Expenses 37,622 51,271 Non-current Assets 14,432,133 14,109,347 Non-current Assets 1,026,147 1,010,813 Credits 12,913 14,741 Trade Accounts Receivable 12,913 14,741 Credits with Associates 0 0 With Affiliates 0 0 With Subsidiaries 0 0 With Other Associates 0 0 Others 1,013,234 996,072 Marketable Securities 0 0 Recoverable Taxes 465,926 458,881 Deferred Taxes 349,138 358,580 Notes Receivable 79,190 77,058 Judicial Deposits 77,618 61,956 Assets Held for Sale 3,337 1,084 Other Receivables 37,666 38,018 Prepaid Expenses 359 495 Permanent Assets 13,405,986 13,098,534 Investments 8,487,291 8,260,369 Equity in Affiliates 0 0 Equity in Affiliates  Goodwill 0 0 Equity in Subsidiaries 4,965,442 4,721,290 Equity in Subsidiaries  Goodwill 3,521,015 3,538,245 Other Investments 834 834 Property, Plant and Equipment, net 3,239,895 3,173,265 Intangible 1,571,711 1,549,498 Deferred Charges 107,089 115,402 Pág: 4 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 02.02- BALANCE SHEET - LIABILITIES (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 2 Total Liabilities 18,297,321 18,613,475 Current Liabilities 2,759,675 2,896,243 2.01.01 Short-term Debt Loans and Financing 802,124 784,459 2.01.02 Debentures 0 0 2.01.03 Trade Accounts Payable 985,897 950,066 Taxes, Charges and Contribution 80,558 88,006 Tax obligations 44,961 52,782 2.01.04.02 Social Contributions 35,597 35,224 2.01.05 Dividends Payable 12 12 2.01.06 Provisions 215,432 197,965 2.01.06.01 Provisions for vacations and 13 th salary 183,091 154,337 Management and Employees Profit Sharing 32,341 43,628 2.01.07 Debts with Associates 5,907 6,376 Others 669,745 869,359 Payroll 42,760 43,158 Interest on Shareholders' Equity 1,435 49,093 Management and Employees Profit Sharing Payable 0 0 Deferred Taxes 25,406 13,829 Advance from Related Parties 553,994 718,875 Other Obligations 46,150 44,404 Non-current Liabilities 1,972,553 2,404,659 Non-current Liabilities 1,972,553 2,404,659 Long-term Debt Loans and Financing 1,470,320 1,675,486 Debentures 0 0 Provisions 168,968 173,329 Provision for contingencies 168,968 173,329 2.02.01.04 Debts with Associates 0 0 Advance for Future Capital Increase 0 0 Others 333,265 555,844 Taxes and Social Obligation 6,695 7,688 Deferred taxes 191,556 164,994 Advance from Related Parties 76,239 325,711 Others 58,775 57,451 Deferred Income 0 0 Participation of Non-controlling Shareholders 0 0 Shareholders Equity 13,565,093 13,312,573 2.05.01 Paid-in Capital 12,460,471 12,460,471 Capital Reserves 4,766 2,945 2.05.03 Revaluation Reserves 0 0 2.05.03.01 Owned Assets 0 0 2.05.03.02 Subsidiaries/ Affiliates 0 0 2.05.04 Profit reserves 726,949 726,949 2.05.04.01 Legal 71,009 71,009 2.05.04.02 Statutory 0 0 For Contingencies 0 0 2.05.04.05 Retained Earnings 0 0 Special for Non-distributed Dividends 0 0 2.05.04.07 Other Profit Reserves 655,940 655,940 2.05.04.07.01 Expansion Reserves 496,423 496,423 Increase Capital Reserves 160,256 160,256 2.05.04.07.03 Treasury Shares Equity Evaluation Adjustments 52,143 Securities Adjustments 52,143 Accumulated Conversion Adjustments 0 0 Business Combination Adjustments 0 0 Accumulated Earnings/losses 320,764 131,409 Advance for Future Capital Increase 0 0 Pág: 5 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 Gross Sales 3,197,761 9,087,732 2,856,183 7,158,563 Domestic market 2,167,155 6,088,396 1,939,204 4,781,547 Foreign market 1,030,606 2,999,336 916,979 2,377,016 Sales Deductions Net Sales 2,796,817 7,945,476 2,480,151 6,241,915 Cost of Sales Gross Profit 648,364 1,707,708 380,265 1,021,225 Operating Income/expenses Selling expenses General and Administrative Administrative Management Compensation Financial 75,519 309,189 Financial Income 104,705 190,714 237,526 821,922 Financial Expenses Other Operating Income 4,384 14,985 49,039 168,020 Other Operating Expenses Equity Interest in Income of Associated Company 143,215 423,293 182,656 Operating Income 224,074 331,513 201,803 104,283 Non-operating Income 0 0 0 0 Income 0 0 0 0 Expenses 0 0 0 0 Income Before Tax and Profit Sharing 224,074 331,513 201,803 104,283 Provision for Income Tax and Social Contribution 0 2,728 1,402 Deferred Income Tax 63,611 8,444 6,778 Statutory Participations / Contributions 0 0 Profit Sharing 0 0 Contribution 0 0 0 0 Reversion of Interest on Shareholders' Equity 0 0 0 0 Net Income 189,355 373,964 211,649 94,231 Number of Shares (ex-treasury) 871,692,074 871,692,074 433,814,927 433,814,927 Earnings per Share 0.21723 0.42901 0.48788 0.21721 Pág: 6 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 04.01 - STATEMENT OF CASH FLOWS (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 Net cash provided by (used in) operating activities 549,859 789,129 706,770 Net Income for the year 189,355 373,964 211,649 94,231 Changes in operating assets and liabilities 298,492 790,756 960,236 Trade accounts receivable 30,330 464,662 500,990 Inventories 23,691 198,925 Trade accounts payable 33,191 Contingencies Payroll and related charges payable 1,068,408 641,863 Others Minority shareholders 0 0 0 0 Depreciation, amortization and depletion 97,556 284,724 114,462 277,893 Amortization of goodwill 17,230 39,684 0 0 Gain on permanent asset disposals 3,389 18,764 51,936 Deferred income tax 22,600 Provision/reversal for contingencies 11,426 72,452 28,022 11,781 Other provisions 40,033 Exchange variations and interest Law 11.638/07 effects 0 0 0 0 Equity pick-Up 75,816 Net cash (used in) provided by investing activities 387,636 353,540 Cash investments Redemption of cash investments 1,515,469 3,767,439 2,531,668 3,185,302 Additions to property, plant and equipment Acquisitions/formation period of breeding stock Disposal of fixed assets 3,657 7,020 35,553 44,689 Business acquisition, net 0 0 0 0 Other Investments, net Business Acquisition Additional Costs 0 0 0 Advance for future capital increase 0 0 Interest on shareholders equity received 0 4,004 0 0 Goodwill on acquisition of companies 0 0 0 0 Cash of incorporated company 0 1,960 0 75,224 Additions to intangible assets 0 0 Net cash (used in) provided by financing activities 3,648,232 4,101,099 Debt issuance 261,464 521,892 629,046 2,140,441 Repayment of debt (principal and interest) Capital increase 0 0 5,201,776 5,201,776 Dividends and interest on shareholders equity paid (53,200) 0 Capital distribution to minority shareholders 0 0 0 Advance for future capital increase 0 0 0 0 Exchange variation on cash and cash equivalents Net (decrease) increase in cash 31,610 7,211 31,452 At the beginning of the year 199,035 223,434 69,735 29,588 At the end of the year 230,645 230,645 61,040 61,040 Pág: 7 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 05.01 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE PERIOD FROM 07/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Losses 8- Equity Valuation Adjustments 9- Total Beginning balance 12,460,471 2,945 0 726,949 131,409 13,312,573 Prior fiscal year adjustments 0 0 0 0 0 0 0 Adjusted balance 12,460,471 2,945 0 726,949 131,409 13,312,573 Profit/loss in fiscal year 0 0 0 0 189,355 0 189,355 Allocation of income 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Others destinations 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 61,344 61,344 Securities adjustments 0 0 0 0 0 61,344 61,344 Accumulated Conversion Adjustments 0 0 0 0 0 0 0 Business combination adjustments 0 0 0 0 0 0 0 Increase (decrease) in capital 0 0 0 0 0 0 0 Increase in capital 0 0 0 0 0 0 0 Costs of shares issuance 0 0 0 0 0 0 0 Capital reserve constitution /realization 0 1,821 0 0 0 0 1,821 Treasury shares 0 0 0 0 0 0 0 Other transactions of capital 0 0 0 0 0 0 0 Others 0 0 0 0 0 0 0 End balance 12,460,471 4,766 0 726,949 320,764 52,143 13,565,093 Pág: 8 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 05.02 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE PERIOD FROM 01/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Losses 8- Equity Valuation Adjustments 9- Total Beginning balance 12,461,756 0 0 726,873 0 13,164,164 Prior fiscal year adjustments 0 0 0 0 0 0 0 Adjusted balance 12,461,756 0 0 726,873 0 13,164,164 Profit/loss in fiscal year 0 0 0 0 373,964 0 373,964 Allocation of income 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 Others destinations 0 0 0 0 , 0 0 Realization of earnings reserve 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 76,608 76,608 Securities adjustments 0 0 0 0 0 76,608 76,608 Accumulated Conversion Adjustments 0 0 0 0 0 0 0 Business combination adjustments 0 0 0 0 0 0 0 Increase (decrease) in capital 0 0 0 0 0 Increase in capital 0 0 0 0 0 0 0 Costs of shares issuance 0 0 0 0 0 Capital reserve constitution /realization 0 4,766 0 0 0 0 4,766 Treasury shares 0 0 0 76 0 0 76 Other transactions of capital 0 0 0 0 0 0 0 Others 0 0 0 0 0 0 0 End balance 12,460,471 4,766 0 726,949 320,764 52,143 13,565,093 Pág: 9 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 08.01- BALANCE SHEET  ASSETS  CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 1 Total Assets 24,972,014 24,937,325 Current Assets 9,516,034 9,492,870 Cash, Banks and Investments 3,060,003 3,230,535 Cash and Cash Equivalents 2,187,195 1,844,608 Short-term investments 872,808 1,385,927 Credits 2,236,407 2,130,750 Trade accounts receivable 2,236,407 2,130,750 Other credits 0 0 Inventories 2,936,888 2,837,632 Others 1,282,736 1,293,953 Dividends and Interest on Shareholders Equity 0 0 Recoverable Taxes 792,367 802,049 Deferred Taxes 132,799 136,780 Notes Receivable 44,787 47,330 Other Rights 228,573 190,041 Prepaid Expenses 84,210 117,753 Noncurrent assets 15,455,980 15,444,455 Noncurrent assets 2,648,477 2,771,570 Credits 12,915 14,741 Trade accounts receivable 12,915 14,741 Credits with Associates 0 0 With Affiliates 0 0 With Subsidiaries 0 0 With Other Associates 0 0 Others 2,635,562 2,756,829 Marketable securities 471,052 567,961 Recoverable taxes 653,164 636,275 Deferred Taxes 1,099,180 1,124,626 Notes Receivable 79,190 77,058 Judicial deposits 121,301 100,234 Assets held for sale 16,941 58,636 Other Receivables 194,202 191,379 Prepaid Expenses 532 660 Permanent Assets 12,807,503 12,672,885 Investments 23,110 13,996 Equity in Affiliates 0 0 Equity in Subsidiaries 22,066 12,970 Equity in subsidiaries - goodwill 0 0 Other Investments 1,044 1,026 Equity in Subsidiaries  Goodwill 0 0 Property, plant and equipment, net 9,382,400 9,257,869 Intangible 3,243,716 3,228,752 Deferred 158,277 172,268 Pág: 10 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 08.02- BALANCE SHEET  LIABILITIES  CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2 - Description 3 - 09/30/2010 4 - 06/30/2010 2 Total Liabilities 24,972,014 24,937,325 Current Liabilities 4,897,227 4,741,855 2.01.01 Short term Debt 1,937,726 1,948,084 2.01.02 Debentures 0 0 2.01.03 Trade Accounts Payable 1,915,780 1,813,079 Taxes, Charges and Contribution 227,709 224,546 Tax obligations 155,213 154,753 2.01.04.02 Social Contributions 72,496 69,793 2.01.05 Dividends Payable 12 12 2.01.06 Provisions 414,055 361,381 2.01.06.01 Provisions for vacations & 13 th salary 381,493 317,533 Management and employees profit sharing 32,562 43,848 2.01.07 Debts with Associates 0 0 Others 401,945 394,753 Payroll 43,555 44,180 Interest on shareholders' equity 1,516 50,017 Management and employees profit sharing payable 0 0 Deferred Taxes 56,578 41,171 Advance from related parties 0 0 Other obligations 300,296 259,385 Non-current liabilities 6,504,347 6,908,862 Non-current liabilities 6,504,347 6,908,862 Long-term debt 5,443,319 5,846,573 Debentures 0 0 Provisions 311,873 355,951 Provision for contingencies 311,873 355,951 2.02.01.04 Debts with Associates 0 0 Advance for future capital increase 0 0 Others 749,155 706,338 Taxes and social obligation 55,517 55,567 Deferred taxes 365,162 330,691 Advance from related parties 0 0 Others 328,476 320,080 Deferred Income 0 0 Participation of non-controlling shareholders 8,151 2,526 Shareholders Equity 13,562,289 13,284,082 2.05.01 Paid-in Capital 12,460,471 12,460,471 Capital Reserves 4,766 2,945 2.05.03 Revaluation Reserves 0 0 2.05.03.01 Owned Assets 0 0 2.05.03.02 Subsidiaries/ Affiliates 0 0 2.05.04 Profit reserves 726,949 701,590 2.05.04.01 Legal 71,009 71,009 2.05.04.02 Statutory 0 0 2.05.04.05 Retained earnings 0 0 For contingencies 0 0 Profits realizable 0 0 2.05.04.05 Retained earnings 0 0 Special for non-distributed dividends 0 0 2.05.04.07 Other profit reserves 655,940 630,581 2.05.04.07.01 Expansion reserves 496,423 496,423 Increase capital reserves 160,256 160,256 2.05.04.07.03 Treasury shares Unrealized profit 0 0 Equity evaluation adjustments 52,143 Securities adjustments 52,143 Accumulated Conversion Adjustments 0 0 Business combination adjustments 0 0 Accumulated earnings/losses 317,960 128,277 Advance for future capital increase 0 0 Pág: 11 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 09.01 - STATEMENT OF INCOME  CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 Gross Sales 6,539,693 18,668,962 6,114,872 12,177,038 Domestic market 4,118,496 11,687,326 3,798,487 7,505,683 Foreign market 2,421,197 6,981,636 2,316,385 4,671,355 Sales Deductions Net Sales 5,702,069 16,281,023 5,293,576 10,599,606 Cost of Sales Gross Profit 1,587,976 4,380,791 1,102,218 2,230,083 Operating income/expenses Selling expenses General and administrative Administrative Management compensation Financial 222,739 289,987 Financial income 75,215 377,377 1,171,782 Financial expenses 246,421 Other operating income 4,187 15,187 48,757 184,414 Other operating expenses Equity interest in income of associated company 2,122 2,958 1,696 1,696 Operating income 311,524 513,247 238,471 287,930 Non-operating income 0 0 0 0 Income 0 0 0 0 Expenses 0 0 0 0 Income before tax and profit sharing 311,524 513,247 238,471 287,930 Provision for income tax and social contribution Deferred income tax 14,403 Statutory participations / contributions Profit sharing Contribution 0 0 0 0 Reversion of interest on shareholders' equity 0 0 0 0 Non-controlling shareholders 5,020 4,777 Net Income 189,683 373,902 211,361 114,702 Number of shares (ex-treasury) 871,692,074 871,692,074 433,814,927 433,814,927 Earnings per share 0.21760 0.42894 0.48721 0.26440 Pág: 12 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 10.01 - STATEMENT OF CASH FLOWS  CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 07/01/2010 to 09/30/2010 01/01/2010 to 09/30/2010 07/01/2009 to 09/30/2009 01/01/2009 to 09/30/2009 Net cash provided by (used in) operating activities 257,060 868,266 Net Income for the year 189,683 373,902 211,361 114,702 Changes in operating assets and liabilities 7,489 Trade accounts receivable Inventories 205,538 Trade accounts payable 99,754 1,307 Contingencies Payroll and related charges payable 94,881 107,081 Others 59,888 825,389 Minority shareholders 2,519 1,341 Depreciation, amortization and depletion 186,866 558,029 259,835 495,308 Amortization of goodwill 17,230 39,684 0 0 Gain on permanent asset disposals 788 29,034 36,824 Deferred income tax 48,133 120,698 Provision/reversal for contingencies 83,504 36,255 13,279 Other provisions Exchange variations and interest 175,160 Law 11.638/07 effects 0 0 0 0 Equity pick-Up Net cash (used in) provided by investing activities 331,819 1,104,430 Cash investments Redemption of cash investments 1,733,773 4,586,560 4,523,535 5,729,882 Additions to property, plant and equipment Acquisitions/formation period of breeding stock Disposal of fixed assets 18,627 22,471 36,595 61,264 Business acquisition, net 0 0 511,285 511,285 Additions to deferred charges 0 Other Investments, net 0 0 0 Advance for future capital increase 0 0 Interest on shareholders equity received 0 4,004 0 0 Goodwill on acquisition of companies 0 0 0 0 Cash of incorporated company 0 0 0 0 Additions to intangible assets 0 0 Net cash (used in) provided by financing activities 1,932,821 1,754,990 Debt issuance 786,128 2,666,640 1,096,872 2,239,051 Repayment of debt (principal and interest) Capital increase 0 0 5,201,776 5,201,776 Dividends and interest on shareholders equity paid Capital distribution to minority shareholders 0 0 0 0 Advance for future capital increase 0 (1,285) 0 0 Exchange variation on cash and cash equivalents Net (decrease) increase in cash 342,587 288,955 484,114 70,500 At the beginning of the year 1,844,608 1,898,240 819,841 1,233,455 At the end of the year 2,187,195 2,187,195 1,303,955 1,303,955 Pág: 13 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 11.01 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY CONSOLIDATED FOR THE PERIOD FROM 07/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Losses 8- Equity Valuation Adjustments 9- Total Beginning balance 12.460.471 2.945 0 701.590 128.277 13.284.082 Prior fiscal year adjustments 0 0 0 0 0 0 0 Adjusted balance 12.460.471 2.945 0 701.590 128.277 13.284.082 Profit/loss in fiscal year 0 0 0 0 189.683 0 189.683 Allocation of income 0 0 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 0 0 Others destinations 0 0 0 0 0 0 0 Realization of earnings reserve 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 61.344 61.344 Securities adjustments 0 0 0 0 0 61.344 61.344 Accumulated Conversion Adjustments 0 0 0 0 0 0 0 Business combination adjustments 0 0 0 0 0 0 0 Increase (decrease) in capital 0 0 0 0 0 0 0 Increase in capital 0 0 0 0 0 0 0 Costs of shares issuance 0 0 0 0 0 0 0 Capital reserve constitution /realization 0 1.821 0 0 0 0 1.821 Treasury shares 0 0 0 25.359 0 0 25.359 Other transactions of capital 0 0 0 0 0 0 0 Others 0 0 0 0 0 0 0 End balance 12.460.471 4.766 0 726.949 317.960 52.143 13.562.289 Pág: 14 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 11.02 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY CONSOLIDATED FOR THE PERIOD FROM 01/01/2/30/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Losses 8- Equity Valuation Adjustments 9- Total Beginning balance 12.461.756 0 0 697.359 0 13.134.650 Prior fiscal year adjustments 0 0 0 0 0 0 0 Adjusted balance 12.461.756 0 0 697.359 0 13.134.650 Profit/loss in fiscal year 0 0 0 0 373.902 0 373.902 Allocation of income 0 0 0 0 0 Dividends 0 0 0 0 0 0 0 Interest on shareholders equity 0 0 0 0 0 Others destinations 0 0 0 0 0 0 0 Realization of earnings reserve 0 0 0 0 0 0 0 Equity evaluation adjustments 0 0 0 0 0 76.608 76.608 Securities adjustments 0 0 0 0 0 76.608 76.608 Accumulated Conversion Adjustments 0 0 0 0 0 0 0 Business combination adjustments 0 0 0 0 0 0 0 Increase (decrease) in capital 0 0 0 0 0 Increase in capital 0 0 0 0 0 0 0 Costs of shares issuance 0 0 0 0 0 Capital reserve constitution /realization 0 4.766 0 0 0 0 4.766 Treasury shares 0 0 0 26.848 0 0 26.848 Other transactions of capital 0 0 0 0 0 0 0 Others 0 0 0 2.742 0 0 End balance 12.460.471 4.766 0 726.949 317.960 52.143 13.562.289 Pág: 15 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 1. THE COMPANY AND ITS PRINCIPAL OPERATIONS Founded in 1934, in the State of Santa Catarina, BRF  Brasil Foods S.A. (BRF) and its subsidiaries (collectively Company) is one of Brazils largest companies in the food industry. With a focus on raising, producing and slaughtering of poultry, pork and beef, processing and/or sale of fresh meat, processed products, milk and dairy products, pasta, frozen vegetables and soybean derivatives, among which the following are highlighted: · Frozen whole chicken and chicken, turkey, pork and beef cuts; · Ham products, sausages, bologna, frankfurters, salami and other smoked products; · Hamburgers, breaded meat products, kibes and meatballs; · Lasagnas, pizzas, cheese breads, pies and frozen vegetables; · Milk, dairy products and desserts; · Juices, soy milk and soy juices; · Margarine; and · Soy meal and refined soy flour, as well as animal feed. Currently, the Company operates 44 meat processing plants, 15 dairy products processing plants, 3 plants that process margarine, 4 plants that process pasta, 1 plant that processes desserts and 1 soybean processing plant, all of them located near to the Companys raw material suppliers or to the main consumer centers. In the foreign market, the Company has subsidiaries or sales offices in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore, United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, Venezuela, Uruguay, Chile and 1 cheese processing plant in Argentina. The wholly-owned subsidiary Plusfood Holland B.V. operates 2 meat processing plants located in the United Kingdom and The Netherlands. Pág: 16 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 a) Interest in subsidiaries: Interest in equity (%) Avipal S.A. Construtora e Incorporadora (a) 100.00% 100.00% Avipal Centro-oeste S.A. (a) 100.00% 100.00% Perdigão Export Ltd. (a) 100.00% 100.00% UP! Alimentos Ltda. 50.00% 50.00% Establecimiento Levino Zaccardi y Cia. S.A. 90.00% 90.00% Vip S.A. Empreendimentos e Participações Imobiliárias 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. 10.00% 10.00% Perdigão Trading S.A. (a) 100.00% 100.00% PSA Laboratório Veterinário Ltda. 12.00% 12.00% PDF Participações Ltda. 99.00% 99.00% PSA Laboratório Veterinário Ltda. 88.00% 88.00% Sino dos Alpes Alimentos Ltda. 99.99% 99.99% PDF Participações Ltda. 1.00% 1.00% Sino dos Alpes Alimentos Ltda. 0.01% 0.01% Crossban Holdings GmbH 100.00% 100.00% Perdigão Europe Lda. 100.00% 100.00% Perdigão UK Ltd. 100.00% 100.00% Perdigão France SARL 100.00% 100.00% Perdigão Nihon K.K. 100.00% 100.00% Brasil Foods PTE Ltd. (g) 100.00% 100.00% Plusfood Hungary Trade and Service LLC. (h) 100.00% 100.00% Plusfood UK Ltd. 100.00% 100.00% Plusfood Germany GmbH (c) 100.00% - Acheron Beteiligung-sverwaltung GmbH (b) 100.00% 100.00% Xamol Consultores Serviços Lda. (a) 100.00% 100.00% Perdigão International Ltd. 100.00% 100.00% BFF International Ltd. 100.00% 100.00% Highline International (a) 100.00% 100.00% Plusfood Holland B.V. 100.00% 100.00% Plusfood Group B.V. 100.00% 100.00% Plusfood B.V. 100.00% 100.00% Plusfood Iberia SL 100.00% 100.00% Plusfood Italy SRL 67.00% 67.00% Plusfood France SARL 100.00% 100.00% Plusfood Finance UK Ltd. 100.00% 100.00% Plusfood Wrexham Ltd. 100.00% 100.00% Sadia S.A. 100.00% 100.00% Big Foods Ind. de Produtos Alimentícios Ltda. (d) - 100.00% Sadia Overseas Ltd. 100.00% 100.00% Rezende Marketing e Comunicações Ltda. (e) - 99.91% Sadia International Ltd. 100.00% 100.00% Sadia Uruguay S.A. 100.00% 100.00% Sadia Chile S.A. 60.00% 60.00% Sadia Alimentos S.A. 95.00% 95.00% Concórdia Foods Ltd. 100.00% 100.00% Sadia UK Ltd. 100.00% 100.00% Sadia GmbH 100.00% 100.00% Wellax Food Logistics C.P.A.S.U. Lda. 100.00% 100.00% Sadia Foods GmbH. 100.00% 100.00% Qualy B.V. (b) 100.00% 100.00% Sadia Japan Ltd. 100.00% 100.00% Badi Ltd. 100.00% 100.00% AL-Wafi Al-Takamol International Food Ltd. (f) 75.00% - Baumhardt Comércio e Participações Ltda. 73.94% 73.94% Excelsior Alimentos S.A. 25.10% 25.10% Sadia Industrial Ltda. 100.00% 100.00% Rezende Marketing e Comunicações Ltda. (e) - 0.09% Excelsior Alimentos S.A. 46.01% 46.01% K&S Alimentos S.A. 49.00% 49.00% Pág: 17 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 (a) Dormant companies. (b) The wholly-owned subsidiary Acheron Beteiligung-sverwaltung GmbH has 100 direct subsidiaries in Madeira Island, Portugal, which interest amounted to R$880, and the wholly-owned subsidiary Qualy B.V. has 48 subsidiaries in TheNetherlands, which interest is represented by a negative equity of R$10,413 on June 30, 2010, both subsidiaries were constituted to operate in the European market that is ruled by importation quotas for poultry and turkey meat and increase Companys marketparticipation. (c) Constitution of the company Plusfood Germany GmbH, Germany. (d) Sadia S.A. (Sadia) acquired the entire share capital of Big Foods Indústria de Produtos Alimentícios Ltda as of August, 2010. (e) Closure of Rezende Marketing and Communications Ltd. business activities as of September, 2010. (f) Constitution of the company Al-Wafi Al-Takamol International Food Ltd., Saudi Arabia as of September, 2010. (g) The name of the company Perdigão Asia Pte Ltd. was changed to Brasil Foods Pte Ltd as of September, 2010. (h) The name of the company Plusfood Hungary Kft was changed to Plusfood Hungary Trade and Service LLC. Pág: 18 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The Company has an advanced distribution system, with 38 distribution centers reaching supermarkets, retail and wholesale markets, food service and other institutional clients in the domestic market and exports to more than 145 countries. The name BRF deploys and adds value and reliability to several trademarks among which the most important are: Batavo , Claybon , Chester ® , Confiança , Delicata , Doriana , Elegê , Fazenda , Nabrasa , Perdigão , Perdix , besides licensed trademark such as Turma da Mônica . The wholly-owned subsidiary Sadia also holds several trademarks and the major ones are: Fiesta , Hot Pocket , Miss Daisy , Nuggets , Qualy , Rezende , Sadia , Speciale Sadia , Texas and Wilson . In April 2006, the Company was listed to the New Market of Corporate Governance. On July 8, 2009, in an extraordinary general meeting, was approved that its shares are traded on the São Paulo Stock Exchange (BMF&BOVESPA), under the ticker symbol BRFS3, and on the New York Securities Exchange (NYSE) under the ticker BRFS in replacement of the old tickers PRGA3 and PDA, respectively. b) Business Combination - Sadia On July 8, 2009, at an extraordinary shareholders general meeting, BRF shareholders approved an increase in the Companys capital share through the issuance of 37,637,557 common shares for R$39.40 (thirty nine Reais and forty cents) per share, all of which were subscribed by means of an exchange for 226,395,405 shares issued by HFF Participações S.A. (HFF) based on its economic value of R$1,482,890. On August 18, 2009, the merger of Sadias common and preferred shares was approved by BRF shareholders at an extraordinary shareholders general meeting, excluding the shares already indirectly owned by the Company, through the issue of 25,904,595 common shares and 420,650,712 preferred shares issued by Sadia, according to its economic value, in the amount of R$2,335,484, through the issuance of 59,390,963 new common registered shares with no par value issued by the Company for a R$39.32 (thirty nine Reais and thirty two cents) per share. On this date, Sadia became a Companys wholly-owned subsidiary. The Company recorded the above mentioned business combination based on the carrying value of the net assets acquired on July 8, 2009, and the related goodwill of R$3,594,467 was determined as set forth below: Pág: 19 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Total amount Exchange shares amount 3,818,374 Additional business combination cost 44,002 Business combination costs Net assets acquired 267,909 Percentage 100% Equivalent interest 267,909 Preliminary goodwill The net assets acquired presented above was changed in the amount of R$118,978 in this quarter, as also was changed the amount of goodwill preliminary disclosure, these changes reflect the Companys efforts aimed to standardize the accounting practices between the Company and its wholly-owned subsidiary. As determined by Brazilian Securities Commission (CVM) Instruction No. 247 of March 27, 1996, the goodwill was allocated between the assets fair market value and the expected profitability of the acquired business based on an appraisal report, as set forth below: Accumulated Fair value, Fair value realization net Fixed assets fair market value: Land 393,892 (6,005) 387,887 Buildings 1,023,005 (30,057) 992,948 Machinery and equipment 640,195 (36,493) 603,702 Inventories fair market value 897 (897) - Expected profitability 1,536,478 - 1,536,478 Total of goodwill from business combination The Company recorded in the statement of income the depreciation of the fixed assets fair market value in the amount of R$41,155, in other operating expenses in the parent company and in cost of goods sold in the consolidated statement of income. The business combination with Sadia is under consideration by the appreciation of the Administrative Council for Economic Defense (CADE). On July 7, 2009, the Company and Sadias management signed the Agreement for the Preservation of the Operation Reversibility (APRO) whose objective is to guarantee the reversibility of the operation until the final decision is granted by CADE, through measurements that allow the maintenance of competition during the evaluation of the competitive effects of the operation. The results of Sadia have been consolidated since the acquisition date. Pág: 20 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 On June 29, 2009, the European Communities Commission (the European antitrust authority) approved the transaction. On September 19, 2009, CADE authorized the coordination of foreign market activities of the companies related to the fresh meat operations. On January 20, 2010, CADE authorized the Company and its subsidiary Sadia to jointly operate the following transactions: purchase of fresh beef meat, the commercialization of any type of fresh meat in Brazil and abroad, and the negotiations for the acquisition of raw material and services. As issued in the material fact of June, 30 2010, the Department for Economic Monitoring (SEAE), of the Department of the Treasury, issued an opinion that recommends the approval, with some constraints, of the corporate operation involving BRF and its subsidiary Sadia. The SEAE suggested two alternatives that may be adopted or not by CADE. In connection with Sadia business combination, the Company completed a primary offering with the issuance of 115,000,000 new shares plus additional allotment of 17,250,000 as described in note 17. c) Corporate reorganization Since 2006, the Company has been pursuing its growth plan, based on the acquisition of several other companies and entering into new business. As a result of these acquisitions, the Company has grown and diversified its business, increasing its market share in chicken and pork meats and entering into the milk, margarine and beef market. A list of the acquired companies is set forth below: Acquisition Company Activity year Status Sadia S.A. Meat/margarines 2009 Wholly-owned subsidiary Eleva Alimentos Dairy / meat 2008 Merged on 4.30.08 Cotochés Dairy 2008 Merged on 12.31.08 Plusfood Meat 2008 Wholly-owned subsidiary Batávia S.A. Dairy 2006/2007 Merged on 12.31.08 Paraíso Agroindustrial Meat 2007 Merged on 8.01.07 Ava Comércio e Represent. Margarines 2007 Merged on 8.01.07 Sino dos Alpes Meat 2007 Wholly-owned subsidiary Mary Loize Meat 2005 Merged on 12.31.08 Incubatório Paraíso Meat 2005 Merged on 7.03.06 Pág: 21 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 As part of the growth process, the Company went through a comprehensive corporate reorganization of its corporate structure and business, which focused on the companys business sustainability through the simplification of its corporate structure and the reduction of its operational costs, taxes and financing costs, and a rationalization of its operational activities. As a result of the corporate reorganization process that began in 2008 described above, the following changes occurred in the nine-month period ended September 30, 2010: a) On February 26, 2010, the merger of wholly-owned subsidiaries HFF Participações S.A. and Avipal Nordeste S.A. was approved. b) On March 31, 2010, the wholly-owned subsidiary Plusfood Constanta SRL sold common shares for EUR10 thousand. 2. BASIS OF PREPARATION AND PRESENTATION OF THE CONSOLIDATED FINANCIAL STATEMENTS The Consolidated and Parent Company quarterly information were prepared in accordance to the accounting practices adopted in Brazil, which comprise the statutory regulation, pronouncements, orientations and interpretations issued by the Accounting Pronouncements Committee (CPC) and the regulation issued by the Brazilian Exchange Commission (CVM) applicable as of December 31, 2009. During 2009, the CPC issued several accounting pronouncements, interpretations and orientations, approved by CVM and by the Federal Accounting Council (CFC) afterwards, with compulsory adoption starting from 2010, comprising the financial statements for the year ended December 31, 2009, to be presented for comparative purposes. The CVM, through the Deliberation No.603/09, allowed the public companies to present the 2010 quarterly information according to the accounting practices applicable as of December 31, 2009. Pág: 22 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The Companys management is in evaluation process of the possible impacts as a result of the adoption of the new pronouncements and, therefore, is presenting the September 30, 2010 quarterly information according to the accounting practices applicable as of December 31, 2009. The evaluation process involves the review of internal controls, information technology systems, and others. Up to the present date, such evaluation is not advanced enough to allow the measurement of the possible effects of the adoption of the new accounting pronouncements. According to management assessment the main pronouncements, orientations and interpretation, issued by the CPC that may impact the Companys financial statements from the fiscal year to be ended on December 31, 2010, are the following: · CPC 15 Business combination, approved by the CVM Deliberation No.580/09; · CPC 16 Inventories, approved by the CVM Deliberation No.575/09; · CPC 20 Loans and financing costs, approved by the CVM Deliberation No.577/09; · CPC 21 Interim financial statements, approved by the CVM Deliberation No.581/09; · CPC 22 Segment Reporting, approved by the CVM Deliberation No.582/09; · CPC 23 Accounting policies, changes in estimate e correction of error, approved by the CVM Deliberation No.592/09; · CPC 26 Presentation of Financial Statements approved by the CVM Deliberation No.595/09 · CPC 27 Property, plant and equipment, approved by the CVM Deliberation No. 583/09; · CPC 29 Biological assets and agriculture produce, approved by the CVM Deliberation No. 596/09; · CPC 32 Income taxes, approved by the CVM Deliberation No. 599/09; · CPC 33 Employees benefits, approved by the CVM Deliberation No. 600/09; · CPC 37 First-time Adoption of International Financial Reporting Standards, approved by the CVM Deliberation No. 609/09; Pág: 23 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 · CPC 41 Earnings per Share , approved by the CVM Deliberation No. 636/10; · CPC 43 First time adoption technical pronouncements CPC 15 to 40, approved by the CVM Deliberation No. 610/09; · ICPC 09 Separate financial statements; · ICPC 10 Clarifications about CPC 27 and CPC 28; and · ICPC 12 Changes in liabilities due to deactivation, refurbishment and other similar liabilities. The Company must restate the quarterly information considering the adoption of the new pronouncements until the filing of the annual financial statements. The authorization of these quarterly information conclusion occurred during the Board meeting on November 12, 2010. 3. SUMMARY OF MAIN ACCOUNTING PRACTICES a) Consolidation : includes the Companys financial statements and the financial statements of the directly and indirectly held subsidiaries where the Company has control. All intercompany transactions were eliminated upon consolidation, including the unrealized profits net of income taxes. The interest of non-controlling shareholders is recorded separately in the consolidated financial statements. In the preparation of the consolidated financial statements, the Company applied CVM Deliberation No. 534/08, which approved on January 29, 2008, the technical pronouncement CPC 02 - Effects of Change in Foreign Exchange Rates and Translation of Financial Statements. According to this deliberation, the following criteria must be applied to the consolidation of subsidiaries abroad: · Functional and presentation currency : the financial statements of each subsidiary included in the consolidation must be prepared using the currency of the primary economic environment in which it operates. All foreign subsidiaries adopted the Brazilian Real as their functional currency except for Plusfood Groep B.V. and its subsidiaries whose functional currency is the Euro; Pág: 24 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 · Consolidated subsidiaries : the financial statements of foreign subsidiaries are translated to Reais according to its functional currency and according to the following criteria: · Assets and liabilities accounts are translated based on the closing exchange rate at year end. · Statement of income accounts are translated based on the monthly average rate of each month. The other investments are recorded at acquisition cost less provision for losses, when applicable. · Exchange rate variation: losses arising from exchange rate variation on investments in foreign subsidiaries, whose functional currency is Brazilian Real, in the amount of R$64,596 as of September 30, 2010 (R$229,358 as of September 30, 2009) are recorded in the financial income and expenses account in the statement of income (note 21). The exchange rate variation related to the interest in the wholly-owned subsidiary Plusfood Groep B.V. and its subsidiaries, whose functional currency is Euro was recorded in equity evaluation adjustments, in shareholders equity. According to CVM Instruction No. 408/04 the wholly-owned subsidiary Sadia consolidated the financial statement of the investment fund Concórdia Foreign Investment Fund Class A, in which currently it is the only corporate shareholder (restricted fund). The purpose of the investment fund is to concentrate the subsidiaries investment portfolio abroad allowing Sadia to outsource the administrative responsibilities. The accounting practices were applied through all the consolidated companies, and are consistent to the rules applied to the parent company. b) Cash and cash equivalents : include cash balances, bank accounts and highly liquid temporary cash investments with original maturities of less than 90 days (note 4). Cash investments, by its nature, are already measured at fair value through the statement of income. c) Marketable securities : are financial assets mainly represented by public and private fixed income securities (note 5). Its classification and recording is made based on the purposes for which it was acquired, as follows: · Trading securities - purchased for the purpose of sale or repurchase in the short term, such assets are first booked at fair value and the related variations, as well as monetary and exchange rate variations, when applicable, are recorded directly in the statement of income as financial income or expense; 12/11/2010 21:18:32 Pág: 25 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 · Held to maturity - if the Company has the positive intent and ability to hold the financial assets to maturity, these assets are recorded at their acquisition cost and the interest and monetary variation, when applicable, are recognized in the statement of income, when incurred, as financial income or expense; and · Available for sale - includes all financial assets that do not qualify for categories above. These assets are initially measured at fair value and changes in fair value are recorded to shareholders equity, under equity evaluation adjustments while unrealized net of tax. Interest and monetary variation are recognized in the statement of income, when incurred, as financial income or expense. d) Adjustment to present value : the Company and its subsidiaries calculated the adjustments to present value on the outstanding balances of the following accounts: trade accounts receivable, other assets, trade accounts payable and other liabilities. The Company adopts the weighted average cost of financial funding (domestic and foreign markets) to measure the present value of assets and liabilities which correspond to a rate of 6.33% per year (6.20% per year as of June 30, 2010). The wholly-owned subsidiary Sadia measured and recorded the adjustment to present value of accounts receivable at a rate based on each operation which corresponds to 4.5% per month and to suppliers at a rate of 100% of Interbank Deposit Certificate (CDI). e) Trade accounts receivable : recorded at the invoice amount adjusted to the present value when applicable, net of allowance for doubtful accounts. The allowance for doubtful accounts for domestic customers is calculated based on the risk analysis, which considers the estimated realization and takes into consideration the historical losses of trade accounts receivable. For foreign customers, the analysis is performed on an individual customer basis. The Company has a policy in place for credit limits and, generally, does not request collateral from its customers. In the event of default, efforts for collection are made, including direct contact with customers and the use of outside collection agencies. If these efforts are not enough, legal action is considered, the accounts are reclassified to non-current accounts receivable and an allowance for doubtful accounts is recorded (note 6). f) Inventories : stated at average acquisition or formation costs, not exceeding market or realizable value. The cost of finished goods comprises acquired raw materials, labor, production, freights and storage costs, which are related to the acquisition and inventory production. Provision for obsolescence, lower of cost or market adjustments, deterioration and slow moving products are established when appropriate. Regular production losses are recorded to cost of goods sold, while the abnormal losses, if any, are recorded as operating expenses (note 7). Pág: 26 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 g) Property, plant and equipment : stated at cost of acquisition or construction. In accordance with CVM Deliberation No. 193/96 and CVM Release No. 01/07, the Company has capitalized interest incurred when financing the construction of certain fixed assets. Depreciation is calculated using the straight-line method, based on the weighted average rates and depletion based on the actual utilization, and recorded to the statement of income (note 11). Breeding stock is recorded as property, plant and equipment and during the formation period of approximately six months, the cost of labor, feed and medication. After the formation period, the breeding stock is depreciated during the breeding cycle, based on the estimated number of eggs and offspring, over a period of fifteen months for poultry and thirty months for hogs. The Laws No. 11,638/07 and No. 11,941/09 requires property, plant and equipment to be tested for impairment whenever there is evidence of loss in their recoverable amount. In October 2009, the Company has analyzed its property, plant and equipment for impairment and has not identified losses to be recorded for realizable amounts lower than the carrying values. As required by the CVM Deliberation No. 565/08, the Company reviewed and adjusted the criteria used to determine the estimated economic useful lives of property, plant and equipment and related depreciation, depletion and amortization rates. The Company recorded the change in estimate as of December 31, 2009 based on the registered fixed assets on January 1, 2009 (note 11). The financial statement of the first nine-months of 2009 does not includes this adjust, if the change were retroactive, the depreciation expense should be decreased in approximately in R$112,794. h) Intangible : are non-monetary without physical substance, are separable and arise from contractual or other legal rights. The Company recorded as intangibles the goodwill based on the expected profitability, which represents the difference between the purchase price and the net assets carrying amount at the acquisition date. The goodwill generated based on the expected profitability was amortized over the extension and proportion of the expected results up to 10 (ten) years until December 31, 2008 and from January 1, 2009 it is no longer amortized, but tested annually for impairment as required by CVM Deliberation No. 527/07 (note 12). Pág: 27 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Goodwill is annually tested for impairment in consolidated bases, how the chief operating decision-maker reviews the total assets of the Company and during the current quarter, did not occurred any events that would require the anticipation of this assessment expected to be made in the last quarter of 2010. i) Deferred charges : consist mainly of costs incurred during development, construction and implementation of projects that will generate benefits for more than one period. Deferred charges are amortized over the estimated period during which these projects contribute to the Companys results (note 13) and from January 1, 2009 capitalization of deferred charges is no longer allowed and remaining deferred charges shall be tested for impairment whenever there is evidence of loss as determined by CVM Deliberation No. 527/07. j) Income taxes and social contributions : in Brazil these are the corporate income tax (IRPJ) and the social contribution on net income (CSLL), which are calculated based on taxable income in accordance with legislation and current tax rates (15% plus additional 10% to IRPJ and 9% to CSLL). Net operating tax losses can be used to offset but are limited to 30% of taxable income  per year  and negative calculation basis of the CSLL. Results from subsidiaries abroad are subject to taxation in their respective countries, according to local tax rates and regulations (note 9). Deferred income tax assets and liabilities are represented by the income tax loss carry forwards and negative calculation basis of social contribution, as well as the impacts of temporary differences between the tax and accounting basis. Deferred income tax and social contribution assets and liabilities were recorded in current or non-current assets or liabilities according to their expected realization periods. When it is more likely than not that deferred tax assets will not be utilized in the future, a valuation allowance is recorded. k) Provisions for contingencies : a provision is recognized when, based on the opinion of managements internal and external legal advisors, it is determined that losses on a judicial or administrative lawsuit are probable and the amount of loss can be reasonably estimated. Provisions for contingencies are presented on the balance sheet net of the related judicial deposits (note 16a). l) Leases : lease transactions that substantially transfer all the risks and rewards related to the ownership of an asset are classified as a finance lease; otherwise it is classified as an operating lease. Finance lease contracts are recognized as property, plant and equipment with corresponding liabilities in the balance sheet at amounts equal to the fair value of the leased property or, if lower, the present value of the minimum lease payments, plus initial direct costs incurred in the transaction. The amounts recorded as property, plant and equipment are depreciated and the related liabilities accrue interest that is charged as expense during the contract period. Pág: 28 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Operating leases are recognized as an expense over the contract period (note 15). m) Derivative financial liabilities measured at fair value : these instruments are actively trade on organized markets, and their fair value is determined based on market values at the balance sheet date. Initial measurement of these financial liabilities is made at their fair value, and they are classified as loans. Changes in fair value are recorded to income under financial income or expense, except for instruments that are designated as hedges. Hedge transactions are financial instruments used to protect exposure to risk or to modify the characteristics of financial assets and liabilities, unrecognized firm commitments, highly probable transactions or net investments in operations abroad. These instruments have the following characteristics: (i) highly correlated with regard to changes in their market value related to the market value of the item that is being protected, both at the beginning and over the term of the contract (effectiveness among 80% and 125%); (ii) documentation of the transaction, the risk being hedged, the risk management process and the methodology used in assessing the effectiveness of the hedge must exist; and (iii) to be considered effective in reducing the risk associated with exposure. Hedges are recorded in accordance with CVM Deliberation No. 566/08, which permits the use of hedge accounting and the recording of the measurement of the hedge against shareholders equity. The Company applied hedge accounting for its hedge operations which met the criteria described above (note 20 f). n) Actuarial assets and liabilities over employees benefits : the Company and its subsidiaries recognize actuarial assets and liabilities related to benefits granted to employees in accordance with the criteria set forth by CVM Deliberation No. 371/00. Actuarial gains and losses are recognized as income or expense based on the actuarial report. The contributions made by the sponsors are recognized as expenses during the year (note 24). o) Share-based payment : the Company adopted CVM Deliberation No.562/08 related to stock-based payments, recording as an expense, on a linear basis, the fair value of the granted options during the period provided by the plan, counterpart the shareholders equity and/or liabilities (note 18). Pág: 29 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 p) Determination of income : income and expenses are recognized based on the accrual basis of accounting. q) Revenue recognition : the Company recognizes revenue when ownership and risks related to the products are transferred to the customer, the sales price is fixed and determinable, when persuasive evidence of the sales transaction exists and when collectability is reasonably assured. Revenue is not recognized if there are significant uncertainties as to its realization. Additionally, the Company and its subsidiaries have incentive programs, which are recorded as sales deductions or sales expenses, according to their nature. These programs include discounts to customers due to performance of sales based on volumes and for marketing actions in the sales channel. r) Management and employees profit sharing : employees are entitled to profit sharing when certain goals are achieved, and management is entitled to profit sharing based on statutory provisions and approval of the Board of Directors. The amount is accrued in the period in which it is earned (note 19). s) Shipping and handling costs : costs incurred related to goods not yet sold are recognized as prepaid expenses and charged as selling expenses upon the actual delivery of the goods to the customer, and revenue is recognized. The shipping and handling costs amounted to R$1,395,820 (R$1,050,442 as of September 30, 2009). t) Advertising and sales promotion costs : are recognized when incurred and amounted to R$221,953 (R$166,127 as of September 30, 2009). u) Research and development (R&D) : consist mainly of internal research and development costs of new products and are recognized in the statement of income when incurred. The total of R&D amounted to R$14,903 (R$12,333 as of September 30, 2009). v) Earnings per share : calculated based on common shares outstanding at the balance sheet date. w) Environmental costs : costs related to compliance with environmental regulations are considered as cost of production or capitalized when incurred. Based on managements analysis, the current provision for environmental costs recorded is sufficient to cover these costs. Pág: 30 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 x) Subsidies and tax incentives : the Company has ICMS subsidies for investments granted by the Santa Catarina, Goiás, Pernambuco, Mato Grosso, São Paulo, Minas Gerais, Bahia and Federal District state governments. These tax incentives are related to construction of facilities, employment and social and economic development in these states. These tax incentives are recorded directly to the statement of income under other operating expense. If the subsidies and tax incentives result in future obligations, they are recognized based on the initial fair value and recognized in the statement of income when the obligations are accomplished in exchange for donation/subsidies receipts. The wholly-owned subsidiary Sadia received land located in the State of Pernambuco as a government grant, whose fair value as of September 30, 2010 is R$4,066. The grant is linked to the construction of a production facility, jobs generation and economic and social development in the region. In compliance to the CVM Deliberation No. 555/08 the land fair value, obtained through evaluation with regional brokerages, was recorded in fixed asset with a counterpart in other non-current liabilities. The value of the land will be recorded in the statement of income offsetting the depreciation of the production facility. y) Translation of assets and liabilities in foreign currency : as mentioned in item (a) above, assets and liabilities balances of foreign subsidiaries are translated into Reais based on the exchange rate used on the closing date of the balance sheets, and all statement of income accounts are translated based on average monthly rates. The Brazilian Real exchange rates to the currencies described below on the closing date of the balance sheets were as follows: Final rates 09.30.09 06.30.10 U.S.Dollar (US$) 1.7781 1.8015 Euro () 2.6011 2.2043 Pound (£) 2.8422 2.6929 Average rates U.S.Dollar (US$) 1.8198 1.7965 Euro () 2.6525 2.3832 Pound (£) 2.9692 2.7387 z) Accounting estimates : in the preparation of the consolidated financial statements, the Company establishes certain estimates that affect values of the assets and liabilities in the balance sheet, and the values of revenues, costs and expenditures in the statement of income. Although these estimates are based on managements best knowledge, the actual results can differ from the estimates. The Company reviews the assumptions adopted for its accounting estimates, at least quarterly. Pág: 31 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 aa) Comparability of explanatory notes : in order to fully comply with CVM disclosure requirements, the Company reclassified on September 30, 2009 quarterly information previously issued, reclassification of canceled sales between gross sales and sales deductions. Pág: 32 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 4. CASH AND CASH EQUIVALENTS Average rate Parent Company Consolidated p.y. 06.30.10 06.30.10 Cash and bank accounts: U.S. Dollar - 100 49,780 Brazilian Reais - 22,381 33,342 Euro - - - 729 Others - - - 1,779 22,481 85,630 Marketable Securities: In Brazilian Reais : Exclusive fund 10.51% 9,153 9,153 9,153 9,153 In U.S. Dollar : Deposit account 0.14% 9,064 248,969 Time deposits 1.28% 137,857 1,174,820 Overnight 0.07% 20,480 130,643 In Euros : Deposit account 0.14% - - 74,916 Time deposits 0.38% - - 110,239 Overnight 0.25% - - 4,938 Other Currencies Deposit account 0.05% - - 5,300 167,401 1,749,825 199,035 1,844,608 The investments in foreign currency refer mainly to overnight and time deposit, and bear interest at a pre-fixed rate. Pág: 33 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 5. MARKETABLE SECURITIES Average WATM interest Parent Company Consolidated Due date (*) Currency rate p.y.% 06.30.10 06.30.10 Available for sale: Bank deposit certificate 01/2011 to 05/2021 - R$ 10.16% - - 48,274 Investment funds - - R$ 10.12% - - 102,759 Exclusive investment funds - - US$ - - - 50,601 Brazilian treasury notes 08/2011 to 07/2014 2.60 US$ 10.26% - - 60,333 Debentures 02/2011 to 09/2012 1.30 - 10.73% - - - Shares - - R$ - 1,770 1,770 Brazilian treasury certificates 02/2020 to 03/2020 9.50 R$ 12.00% - - 54,546 Brazilian financial treasury bill 06/2010 to 03/2014 - - (**) - - 162,265 1,770 480,548 Trading securities: Brazilian financial treasury notes 09/2013 to 09/2016 4.58 R$ 10.16% - 423,075 - 423,075 Bank deposit certificate 02/2011 to 08/2015 1.36 R$ 10.81% 868,152 870,038 1,291,227 1,293,113 Held to maturity: Capitalization equity 10/2010 0.09 R$ 5.19% 27 27 27 27 Credit linked notes 12/2013 3.29 US$ 5.03% - - 180,200 27 27 180,227 Total 1,293,024 1,953,888 Total current 1,293,024 1,385,927 Total noncurrent - - 567,961 (*) Weighted average maturity term in years. (**) See information below. At September 30, 2010, the due date of the non-current marketable securities in the consolidated financial statements is set forth below: Due Date Consolidated 2011 213,699 2012 136,749 2013 198,157 2014 58,809 2015 onwards 77,337 Total Bank deposit certificate (CDB) investments are denominated in Brazilian Reais and bear interest of 98% to 104% of the interbank deposit certificate (CDI). Pág: 34 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Brazilian treasury notes investments are determined in Reais and bear interest at a weighted average pre and post fixed rates. The Brazilian treasury notes bear interest at the Special System for Settlement and Custody (SELIC) rate. On September 30, 2010, of the total of investments, R$20,000 were given as guarantees for U.S. Dollars and live cattle future contracts in the Future and Commodities Exchange (BM&F). On June 30, 2009, guarantees amounted R$36,070 (as disclosure in note 20k). The credit linked notes are a structured transaction with first class financial institutions that bear regular interest (Libor + spread) and correspond to a credit note that considers the Companys risk. The foreign currency investment funds have structured transaction with first class financial institutions that bear regular interest (Libor + spread) and correspond to a credit note that considers Brazil and Sadias risks. The investment fund portfolio in foreign currency is set forth below: Consolidated Structured notes 43,824 Money market 2,195 Subtotal Other assets (15) Pág: 35 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 6. TRADE ACCOUNTS RECEIVABLE Parent Company Consolidated Current 06.30.10 06.30.10 Domestic trade accounts receivable 738,052 955,315 Domestic related parties 11,670 5,023 Foreign trade accounts receivable 69,900 1,204,079 Foreign related parties 300,053 - - (-) Adjustment to present value (2,480) (7,236) (-) Allowance for doubtful accounts (17,045) (26,431) 1,100,150 2,130,750 Non-current Domestic trade accounts receivable 43,967 44,135 Foreign trade accounts receivable 479 12,883 (-) Adjustment to present value (992) (992) (-) Allowance for doubtful accounts (28,713) (41,285) 14,741 14,741 The changes in the allowance for doubtful accounts are as follows: Parent Company Consolidated 06.30.10 06.30.10 Beginning balance 44,843 67,690 Exchange rate variation 10 (1) Provisions 4,030 4,221 Increase due to business combination - - 1,022 Reversion - - (2,087) Write-offs (3,125) (3,129) Ending balance 45,758 67,716 The aging list of the accounts receivable is as follows: Parent Company Consolidated 06.30.10 06.30.10 Amounts receivable 1,087,631 1,944,812 Overdue: 01 to 60 days 27,456 196,168 61 to 120 days 3,176 7,188 121 to 180 days 3,031 8,431 181 to 360 days 4,339 13,546 Over 360 days 38,488 51,290 (-) Adjustment to present value (3,472) (8,228) (-) Allowance for doubtful accounts (45,758) (67,716) 1,114,891 2,145,491 Pág: 36 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Sadia S.A. closed the assignment operation of receivables in the domestic market at Credit Assignment Investment Fund ("FDIC"), administered by Concordia SA Brokerage Securities and Commodities Exchange. For the sale of domestic receivables, during the nine-month period ended September 30, 2010, the wholly-owned subsidiary Sadia received R$3,138,100 (R$3,324,000 at September 30, 2009) and incurred financial expense in the amount of R$18,767 (R$23,300 at September 30, 2009). For the remaining domestic receivables, the wholly-owned subsidiary Sadia maintains a credit insurance policy that guarantees the collection of 85% of the uncollected customer balances which have approved credit limit, and up to R$100. No individual customer accounted for more than 5% of the total revenue for the period ended September 30, 2010. 7. INVENTORIES Parent Company Consolidated 06.30.10 06.30.10 Finished goods 492,918 1,207,956 Goods for resale 1,515 18,396 Livestock for slaughtering 389,031 820,215 Work-in-process 52,691 114,630 Raw materials 101,478 426,213 Packing materials 36,203 85,360 Secondary materials 56,413 57,300 Warehouse 67,121 106,650 Goods in transit - 882 9,595 Imports in transit 14,111 16,746 Advances to suppliers 2,032 41,376 (-) Allowance for inventories losses (24,939) (63,290) (-) Allowance for obsolescence (725) (3,515) 1,188,731 2,837,632 Pág: 37 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The changes in the allowance for inventories losses and obsolescence accounts are as follows: Parent Company Additions Reversal Allowance for inventories losses (24,939) (481) 11,916 (13,504) Allowance for obsolescence (725) (473) 74 (1,124) Consolidated Additions Reversal Allowance for inventories losses (a) (63,290) (1,061) 39,663 Allowance for obsolescence (3,515) (502) 74 (a) Decrease based on sales of inventories and prices increases on external market. 8. RECOVERABLE TAXES Parent Company Consolidated 06.30.10 06.30.10 State ICMS (VAT) 245,869 634,818 Withholding Iincome tax and social contribution 181,941 204,463 PIS and COFINS (Federal Taxes to Fund Social Programs) 453,591 617,449 Import Duty 95 12,565 IPI (Federal VAT) 3,567 47,171 Others 831 3,340 (-) Allowance for losses (22,014) (81,482) 863,880 1,438,324 Current 404,999 802,049 Non-current 458,881 636,275 a) ICMS - Tax on distribution of goods and services (Value Added Tax - VAT): Credits are generated by exports, reduced tax rates in the domestic market and by investments in property, plant and equipment. The Company accumulates tax credits which are offset against tax payable generated by the sales in the domestic market or transfers to third parties. Pág: 38 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The Company has R$21,230 of ICMS credits in the state of Mato Grosso do Sul and believes that the realization of such credits are doubtful and, therefore, recorded a provision for the full amount within non-current assets. The wholly-owned subsidiary Sadia has ICMS and IPI credits in the states of Paraná, Santa Catarina, Minas Gerais and Rio Grande do Sul. Based on the Companys estimate, considering the probability of realization of these credits, a provision for losses was recorded in the amount R$53,416 (R$50,802 as of June 30, 2010) for ICMS credits and R$12,172 (R$8,666 as of June 30, 2010) for IPI credits for PIS/COFINS credits, R$2,567 initially accumulated during the third quarter. b) Withholding income tax and social contribution: Correspond to withholding taxes on investments and on interest on shareholders equity received by the parent company, as well as anticipation of income tax and social contribution as required by Brazilian tax laws, realizable when offset against federal taxes payable. c) PIS and COFINS: PIS and COFINS arising from primarily resulted from raw material acquisitions used in exported products, or products sold at 0% tax rate (such as UHT milk and pasteurized milk) and sales in the free tax zone of Manaus. The utilization of these credits can be made by offsetting taxable sales in the domestic market, with other federal taxes or reimbursement. For the PIS and COFINS credits, the Company is taking judicial measures trying to accelerate the reimbursement process, which is currently under inspection. The Companys management is analyzing alternatives that would allow the utilization of the credits and there is no expectation of losses on the realization of those credits. Pág: 39 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 9. INCOME TAX AND SOCIAL CONTRIBUTION a) Deferred income tax and social contribution composition: Parent company Consolidated 06.30.10 06.30.10 Asset: Tax loss carry forwards (corporate income tax) 201,783 631,515 Negative calculation base (social contribution) 75,445 235,476 Temporary differences: Provisions for contingencies 57,115 133,292 Provision for doubtful accounts 3,141 7,999 Provision for attorney's fees 4,873 8,145 Provision for tax credits realization 7,485 39,752 Employees profit sharing 13,451 13,451 Provision for inventories 8,726 8,976 Provision for freight and sales commissions 8,991 8,991 Employees benefits plan 9,502 60,551 Amortization of fair value of business combination 19,115 23,738 Unrealized losses on derivatives 4,009 4,009 Unrealized losses on inventories - - 3,700 Adjustments relating to the transition tax regime 37,226 37,226 Other temporary differences 20,106 44,585 470,968 1,261,406 Current assets 112,388 136,780 Non-current assets 358,580 1,124,626 Parent company Consolidated 06.30.10 06.30.10 Liabilities: Depreciation on rural activities 490 89,254 Profit from foreign subsidiaries - - 435 Provision for interest - Law 12.149 - art. 25 - - 5,773 Adjustments relating to the transition tax regime 166,406 261,682 Unrealized gains on derivatives 9,913 9,913 Other temporary differences 2,014 4,805 178,823 371,862 Current liabilities 13,829 41,171 Non-current liabilities 164,994 330,691 b) Estimated time of realization: The Company considers that deferred tax assets resulting from temporary differences will be realized at the proportion to the final solution of the related to provisions for contingencies and settlement of payment of the projected obligations related to employee benefits. Pág: 40 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The deferred tax assets originating from net operating losses and negative basis of social contribution are expected to be realized as set forth below: Consolidated Year Value 2010 46,929 2011 61,593 2012 72,009 2013 87,236 2014 98,454 2015 onwards 462,585 c) Income and social contribution taxes reconciliation: Parent company Consolidated 09.30.09 09.30.09 Income before taxes and participations 104,283 287,930 Nominal tax rate 34% 34% 34% 34% Tax expense at nominal rate (35,456) (150,974) Adjustment of taxes and contributions on: Participation of employees - 2,409 Interest on shareholders equity - - Equity interest in income of associated company (25,778) (22,794) Tax incentives - 194 200 Grant and subsidies for investments - 3,710 Losses with financial operations - - - (1,167) Resultados das empresas no exterior - - 29,307 Participation on nondeductible results - - Share based compensation - - Provision for interest - Law 12.149 - art. 25 - - - Exchange rate fluctuation on investments abroad - - (1,555) Hedge Accounting adjustments - (1,341) - (1,341) Income tax and social contribution on goodwill - 50,577 - 50,577 Difference of tax rates on foreign earnings from subsidiaries abroad - - 52,733 Write-off of deferred income tax and social contribution (a) - - (132,036) Other adjustments 1,752 12 (10,052) (170,919) Current income tax (16,830) (60,371) Deferred income tax 6,778 (110,548) (a) Due to the merger of its wholly-owned subsidiaries Avipal Nordeste S.A. and Perdigão Agroindustrial S.A., the Company recorded a loss of R$3,790 on March 31, 2010 and R$132,036 on March 9, 2009, related to deferred tax assets (net operating losses and negative base of social contribution). Pág: 41 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The taxable income, current and deferred income tax from subsidiaries abroad is presented below: Consolidated 06.30.10 Pre-tax book income from foreign subsidiaries 73,186 Current income taxes of subsidiaries abroad (7,424) Deferred income taxes of subsidiaries abroad (461) The Brazilian tax returns are subject to tax authoritys review for five years after the date of the tax return filing. The Company may have to pay additional tax, fine and interest due to these reviews. Subsidiaries abroad are subject to taxation in their respective countries, according to local rates and regulations. INVESTMENTS a) Investments in subsidiaries  Parent Company PSA Labor. Veter. Ltda. PDF Participações Ltda. Perdigão Trading S.A . Alimentos Ltda. H F F Participações S.A . Sadia S.A . Avipal Nordeste S.A . VIP S.A . Empr. E Particip. Imob. a) Interest on 09.30.10 Interest (%) 88.00% 1.00% 100.00% 50.00% - 100.00% - 100.00% Total shares and quotas 5,463,850 1,000 100,000 1,000 - 683,000,000 - 10,177,028 Shares and quotas owned 4,808,188 10 100,000 500 - 683,000,000 - 10,177,028 b) Subsidiaries information on 09.30.10 Paid-in capital 5,564 1 100 1 - 5,073,817 - 26,235 Shareholders equity 10,701 1 1,845 8,904 - 4,027,364 - 35,081 Income of the period 1,067 - 675 8,903 - 411,158 - 8,231 c) Investments on 09.30.10 Interest on 12.31.09 407 - 1,170 4,003 233,357 2,702,143 1,767,156 23,830 Equity interest in income of associated company 312 - 675 4,452 31,251 379,907 18,695 8,231 Equity evaluation adjustments - Capital increase 8,710 - 813,816 - 3,020 Business combination - (118,978) - - Dividends and interest on shareholders' equity - - - (4,003) - M erger - (264,608) 250,476 (1,785,851) - Balance as o f 09.30.10 - - - Pág: 42 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Avipal Avipal Centro- Cons- Establec. Crossban Perdigão Total Oeste trutora Levino Holdings Export S.A . S.A . Zaccardy GmbH Ltd. a) Interest on 09.30.10 Interest (%) 100.00% 100.00% 90.00% 100.00% 100.00% - - Total shares and quotas 6,963,854 445,362 100 1 1 - - Shares and quotas owned 6,963,854 445,362 90 1 1 - - b) Subsidiaries information on 09.30.10 Paid-in capital 5,972 445 92 4,383 17 - - Shareholders equity 263 50 341 882,745 - - - Income of the period 2 2 (75) 52,055 - - - c) Investments on 09.30.10 Interest on 12.31.09 261 49 234 910,430 - 5,643,040 Equity interest in income of associated company 2 2 (325) 52,059 - 394,854 Gain/losses on exchange rate variation - - 139 (72,107) - (114,776) Equity evaluation adjustments - - - (3,473) - (4,310) Capital increase - 725,446 Business combination - (118,978) Dividends and interest on shareholders' equity - (4,003) M erger - (1,799,983) Balance as of 09.30.10 51 48 - 4,721,290 b) Investments breakdown: Parent Company Consolidated 06.30.10 06.30.10 Investments in affiliatted company 4,721,290 12,970 Goodwill on business combination (note 1b) 3,594,467 - - Amortization of fair value of business combination assets (56,222) - - Advance for future capital increase - - - Other investments 834 1,026 8,260,369 13,996 On June 30, 2009, the Company and Unilever Brasil, quotaholders of UP! Alimentos Ltda. (UP) entered into an amendment to the quotaholders agreement. Quotaholders agreed to amend certain governance rules of the partnership, resulting in Unilever Brasil obtaining additional rights and obligations. Thus, despite of the fact that the Company maintained an interest of 50% in UP, it no longer has joint control of the investee and as a consequence started to measure the investment under the equity method accounting abandoning proportional consolidation method. Pág: 43 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 PROPERTY, PLANT AND EQUIPMENT Parent Company 06.30.10 Annual weighted average deprec. rate (%) Cost Accumulated depreciation Deliberation CVM n°565/08 adjustment (b) Residual Value Residual Value Lands - - - 152,902 Buildings and improvements 3.45 1,131,005 Machinery and equipment 6.32 1,306,484 Installations 3.57 197,881 Furniture 6.25 24,713 Vehicles 14.29 9,123 Forests and reforestations 3.00 - 73,602 Breeding stock (a) - - 150,214 Other - Construction in progress - - - 122,548 Advances to suppliers - - - 4,793 3,173,265 (a) Depreciated based on the poultry breeding cycle (15 months) and hog breeding cycle (30 months). (b) The accumulated value of the adjustments of CVM Deliberation No. 565/06 includes the impact of the year ended in 2009 and for the nine-month period ended September 30, 2010. Consolidated 06.30.10 Annual weighted average deprec. rate (%) Cost Business combination (c) Accumulated depreciation Deliberation CVM n°565/08 adjustment (b) Residual Value Residual Value Lands - 675,857 Buildings and improvements 3.01 - 3,478,403 Machinery and equipment 5.40 3,295,435 Installations 3.41 - 952,402 Furniture 5.78 - 39,968 Vehicles and aircraft 14.43 - 13,726 Forests and reforestations 3.00 - - 126,457 Breeding stock (a) - - - 375,484 Other - - 3,680 Construction in progress - 270,667 Advances to suppliers - 25,790 9,257,869 (a) Depreciated based on the poultry breeding cycle (15 months) and hog breeding cycle (30 months). (b) The accumulated value of the adjustments of CVM Deliberation No. 565/06 includes the impact of the year ended in 2009 and for the nine-month period ended September 30, 2010. Pág: 44 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 (c) The adjustment refers mainly to changes in the fair value evaluation of property, plant and equipment acquired through the business combination with Sadia. The changes arise from the issuance of the final appraisal report on the three-month ended June 30, 2009. The property, plant and equipment assets cost rollforward is as follows: Consolidated Balance as of Additions Leases Write-offs ( b) Transfers (c) Gains and losses Exchange rate variation Balance as of Lands 675,857 14,511 - (9,145) 358 25 - Buildings and improvements 4,480,071 2,074 - (8,366) 94,560 470 683 Machinery and equipment 5,182,766 3,928 (444) (53,050) 44,164 2,367 (442) Installations 1,278,480 172 - (2,444) 2,694 3 - Furniture 78,042 762 - (1,743) 1,878 246 178 Vehicles and aircraft 30,007 291 - (1,072) (620) (13) - Forests and reforestations 155,497 2,560 - (2,448) 4,046 - - Other 2,918 - - - (2,284) - - Breeding stock 504,893 85,675 - (77,720) - - - Construction in progress (a) 270,667 192,218 - (612) (102,786) 283 - Advances to suppliers 25,790 7,941 - - (6,761) - - (a) Refers mainly to: (i) expansion of the Três de Maio powder milk plant (R$45,679); (ii) expansion of capacity of poultry slaughtering in Serafina Correa and Carambei plants (R$29,662); (iii) investment in the Campos Novos plant (R$58,022); (iv) improvements in the distribution center of Rio Verde (R$9,906); (v) expansion of slaughtering plant in Lajeado (R$9,672); and (vi) in the wholly-subsidiary Sadia, the construction in progress totalized R$177,382, and is represented by: expansion projects and optimization of industrial plants, mainly in Lucas do Rio Verde and Vitória do Santo Antão plants (R$94,442). (b) The fixed assets written-off are mainly composed of: (i) loss of goods of Rio Verde that were sent for repair and not recovered (R$ 10,054); (ii) disposal of the Granja Capitão (R$ 8,817); (iii) disposal of land in Guarapuava (R$ 90), (iv) results of inventory in the former Eleva (R$ 22,328) and (v) write-off of breeding stock in the parent company (R$ 43,238) and its subsidiary Sadia (R$ 34,482). (c) The balance is primarily concerned about the transfer of the housing estate of Lucas do Rio Verde that were classified as assets held for sale and were returned to the fixed asset (R$ 45,092). During the nine-month period ended September 30, 2010, the Company capitalized interests in the amount of R$14,106 (R$18,457 as of September 30, 2009) related to construction in progress. Pág: 45 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 INTANGIBLE The intangible balance is comprised of the following items: Parent Company 06.30.10 Software 25,912 Trademarks and patents 3,098 Goodwill - Eleva Alimentos 1,273,324 Goodwill - Batávia 133,163 Goodwill - Ava (margarine business) 49,368 Goodwill - Cotochés 39,590 Goodwill - Paraíso Agroindustrial 16,751 Goodwill - Perdigão Mato Grosso 7,636 Goodwill - Incubatório Paraíso 656 1,549,498 Consolidated 06.30.10 Software 74,079 Trademarks and patents 3,680 Goodwill - Sadia (note 1b) 1,536,478 Goodwill - Eleva Alimentos 1,273,324 Goodwill - Batávia 133,163 Goodwill - Ava (margarine business) 49,368 Goodwill - Cotochés 39,590 Goodwill - Avicola Industrial Buriti Alegre Ltda. 35,311 Goodwill - Big Foods Industria de Produtos Alimentícios Ltda. 24,096 Goodwill - Paraíso Agroindustrial 16,751 Goodwill - Plusfood 14,465 Goodwill - Empresa Matogrossense de Alimentos Ltda. 8,054 Goodwill - Excelsior Alimentos S.A. 8,051 Goodwill - Perdigão Mato Grosso 7,636 Goodwill - Sino dos Alpes 4,050 Goodwill - Incubatório Paraíso 656 3,228,752 Pág: 46 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The intangible assets rollforward is as follows: Consolidated Balance as Gains and Balance as of 06.30.10 Additions Amortiza-tion Transfers (a) Write-offs Losses of 09.30.10 Softwares 18,966 (11,728) 7,369 (210) (90) Trademarks and patentes - (37) Goodwill - Sadia (note 1b) - Goodwill - Eleva Alimentos - Goodwill - Batávia - Goodwill - Ava (margarine business) - Goodwill - Cotochés - Goodwill - Avicola Industrial Buriti Alegre Ltda. - Goodwill - Big Foods Ind. de Produtos Alim. Ltda. - Goodwill - Paraíso Agroindustrial - Goodwill - Plusfood - 694 Goodwill - Empresa Matogrossense de Alim.Ltda. - Goodwill - Excelsior Alimentos S.A. - Goodwill - Perdigão Mato Grosso - Goodwill - Sino dos Alpes - Goodwill - Incubatório Paraíso - (a) Refers to the reclassification of fixed assets in progress (software) for the intangible. The goodwill set forth above is based on the expected profitability, based by appraisal report, after allocation in assets identified. From January 1, 2009, goodwill is no longer amortized, but tested annually for impairment as required by CVM Deliberation No. 527/07. The Companys annual test for impairment of goodwill is the last quarter of each fiscal year. During the period ended September 30, 2010, the Company did not identify any events that would require the anticipation of this assessment. DEFERRED CHARGES Parent Company Annual weighted 06.30.10 average amort. Costs Amorti- rate (%) value zation Net Value Net Value Pre-operating expenses 16 67,269 Software development 20 43,842 Reorganization expenses 20 4,291 115,402 Pág: 47 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Consolidated 06.30.10 Annual weighted Exchange average amort. Amorti- rate Write- rate (%) Costs value zation Variation offs Net Value Net Value Pre-operating expenses (a) 17 - 117,926 Software development (b) 20 - 45,422 Reorganization expenses (c) 20 - - 8,920 172,268 a) Refers substantially to the projects related to the Mineiros, Bom Conselho and Lucas of Rio Verde plants. b) Refers substantially to the projects related to the adequacy of the systems and controls of the acquired companies. c) The reorganization expenses relate to the Projeto CSC (Shared Services Center), Perdigão Total Service Project and deployment of Sadias service center in the city of Curitiba. LOANS AND FINANCING Parent Company Weighted Charges average rate WATM (% p.y.) (p.y.) (*) Current Noncurrent 06.30.10 Local currency (R$) Working capital 6.73%(6.73% at 6.73%(6.73%at 0.5 401,269 1,601 421,037 FINEM - BNDES TJLP / FIXED RATE + 2.83% (TJLP / FIXED RATE + 2.84%at 8.24%(8.77%at 2.1 157,771 393,361 590,915 Credit Line TJLP / CDI + 4.42% (TJLP / CDI + 4.42%at 10.42%(10.42%at 1.8 38,870 348,805 387,611 Tax Incentive and Others IGPM / FIXED RATE + 1.72%(IGPM / FIXED RATE + 1%at 06.30.10) 2.39%(1.09%at 9.0 8 15,311 6,557 Total local currency 1,406,120 Foreign currency Credit lines (US$) LIBOR / FIXED RATE / CDI + 2.91%(LIBOR / FIXED RATE / CDI + 1.89%at 06.30.10) + e.r. (US$ and other currencies) 3.37%(2.64%at 06.30.10) + e.r. (US$ and other currencies) 1.8 169,384 671,320 929,204 FINEM - BNDES (US$ and other currencies) UM BNDES + 2.48% (UM BNDES + 2.48%at 06.30.10) + e.r. (US$ and other currencies) 6.62%(6.77%at 06.30.10) + e.r. (US$ and other currencies) 1.9 18,051 39,922 66,173 Derivative net balance %CDI vs e.r. (US$ and other currencies) - 1.4 16,771 - 58,448 Total foreign currency 1,053,825 Total debt 2,459,945 (*) Weighted average maturity term in years. Pág: 48 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Consolidated Weighted Charges average rate WATM (% p.y.) (p.y.) (*) Current Noncurrent 06.30.10 Local Currency (R$) Working capital 6.74%(6.74%at 6.78%(6.78%at 0.4 853,906 1,601 842,955 FINEM - BNDES TJLP / FIXED RATE +6.44% (TJLP / FIXED RATE +6.44%at 9.03%(9.03%at 7.5 435,465 1,562,861 1,953,737 Credit Lines TJLP / CDI +4.42% (TJLP / CDI +4.42% at 06.30.10) 10.12%(10.42%at 1.8 38,870 348,805 387,611 Tax incentive and others IGPM / FIXED RATE +2.84% (IGPM / FIXED RATE +3.39%at 2.08%(2.15%at 8.0 8 17,697 8,933 Total local currency 3,193,236 Foreign currency Bonds 7.25 %(7.26%at 7.26 %(7.26%at 9.2 26,345 1,674,941 1,824,709 Credit lines (US$) LIBOR / FIXED RATE / CDI +2.10% (LIBOR / FIXED RATE / CDI +1.78% at 06.30.10) +e.r. (US$ and other currencies) 2.47%(2.51%at 06.30.10) +e.r. (US$ and other currencies) 2.0 510,901 1,689,714 2,482,280 FINEM - BNDES (US$ and other currencies) UM BNDES +5.29% (UM BNDES +5.26% at 06.30.10) +e.r. (US$ and other currencies) 6.79%(6.77.%at 06.30.10) +e.r. (US$ and other currencies) 3.7 60,294 147,700 236,766 Derivative net balance %CDI vs e.r. (US$ and other currencies) (%CDI vs e.r. (US$ and other currencies) at %CDI vs e.r. (US$ and other currencies) (%CDI vs e.r. (US$ and other currencies) at 06.30.10) 1.3 11,937 - 57,666 Total foreign currency 4,601,421 Total debt 7,794,657 (*) Weighted average maturity term in years. Working capital facilities : Rural credit financing : The Company and its subsidiaries entered into rural credit loans with several commercial banks, under a Brazilian federal government program that offers loans as an incentive to invest in rural activities. We generally use the proceeds of these loans for working capital. PROCER  BNDES facilities : Through the PROCER, BNDES provides working capital credit lines to help Brazilian agribusiness and agricultural companies. Pág: 49 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Industrial credit notes : We issued industrial credit notes (Cédulas de Crédito Industrial), receiving credits from official funds, the Fund for Worker Support (Fundo de Amparo ao Trabalhador) and the Constitutional Fund for Financing in the Midwest (Fundo Constitucional de Financiamento de Centro-Oeste). The notes have maturity dates of up to five years, with final maturities on various dates from 2010 and 2014. These titles are secured by pledge of machinery and equipment and real estate mortgages. BNDES FINEM, other secured debt and development bank credit lines : The Company and its subsidiaries have a number of outstanding obligations to BNDES. The loans from BNDES were used to finance purchases of machinery and equipment and construction, improvement or expansion of our production facilities. Principal and interest on the loans in FINEM modality are payable monthly, with final maturities on various dates from 2010 to 2015 are secured by pledge of machinery and equipment and real estate mortgages. The loans are indexed by the UMBNDES basket of currencies, which are the currencies in which BNDES borrows, and reflects the daily exchange rate fluctuation of the currencies in that basket. PESA: Sadia has a loan facility obtained through the Special Sanitation Program for Agroindustrial Assets ( Programa Especial de Saneamento de Ativos ), subject to the variation of the IGPM plus interest of 9.89% per year, secured by endorsements and pledges of public debt securities. Tax incentive financing programs: State tax incentive financing programs : Under these programs, we are granted credit proportional to the payment of ICMS tax generated by investments in the construction or expansion of manufacturing facilities in these states. The credit facilities have a 20-year term and fixed or variable interest rates based on the IGPM plus a margin. Trade-related facilities: Pre-export facilities : The indebtedness under these facilities is generally denominated in U.S. Dollars, with maturities on various dates from 2010 to 2013. Lines of credit for pre-payment of export are indexed to the LIBOR (London Interbank Offered Rate) of six and three months plus a spread. Under each of these facilities, the Company receives loans secured by the accounts receivable relating to exports of our products to specific customers. The facilities are generally guaranteed by BRF - Brasil Foods S.A The principal covenants under these agreements include limitations on liens, mergers and, in certain cases, financial covenants. Pág: 50 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Trade-related facilities : The indebtedness under these facilities is denominated in U.S. Dollars, and maturities vary from one to four years. Trade-related facilities bear interest at LIBOR plus a margin, payable quarterly, semiannually and annually. Under each of these facilities, the Company receives a loan the proceeds of which are used to import raw materials and for other working capital needs. The facilities are generally guaranteed by BRF - Brasil Foods S.A. The principal covenants under these agreements include limitations on mergers and sales of assets. BNDES facilities  Exim : The Company has some credit lines provided by BNDES to finance exports with several commercial banks acting as intermediaries. Such funds are indexed to TJLP and mature on 2012. Settlement occurs in local currency without the risk associated with exchange rate variation. Advances on exchange contracts : These advances on export contracts (ACCs) are liabilities with commercial banks, such principal is settlement through the exports of products, in accordance with the shipments, and which interest is paid at the exchange settlement dates and guaranteed by the exported products. After the Company delivers the export documents to the funding banks, these liabilities are denominated advances on exchange contracts delivered (ACEs) and are recognized as paid only when the foreign customer has made full payment. Central Bank regulations allow companies to obtain short-term financing under ACCs due within 360 days from the scheduled shipment date of export goods or short-term financing under ACEs due within 180 days from the actual shipment date of export goods, in each case from Brazilian banks, but denominated in U.S. Dollars. On September 30, 2010, the Company had not any ACCs and ACEs outstanding contract. Bonds : BFF notes : On January 28, 2010, BFF International Limited issued senior notes in the aggregate amount of US$750,000. The bonds are guaranteed by BRF and Sadia, bear an interest rate of 7.25% per year and mature on January 28, 2020. Sadia bonds : In the total amount of US$250,000 as of March 31, 2010 under bonds issued by Sadia. The bonds are guaranteed by BRF, bear an interest rate of 6.88% per year and mature on May 24, 2017. Debentures: The Company issued 81,950 fully paid-up simple debentures, totally paid between June 30, 1998 and November 21, 2000, to the BNDES at the nominal unit value of R$1 (one Real), with a redemption period from June 15, 2001 to June 15, 2010; up to June 06, 2010 the total amount of debentures had been redeemed. Pág: 51 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The maturity schedule is as follows: Parent Company Consolidated Current 802,124 1,937,726 2011 179,766 446,217 2012 887,104 2,067,265 2013 307,056 683,936 2014 45,994 199,629 2015 to 2044 50,400 2,046,272 a) Garantees: Parent Company Consolidated Total Debt Mortgages guarantees: Related to FINEM-BNDES 539,205 1,526,006 Linked to FNE-BNB - 165,528 Related to tax incentives and other 58,476 58,476 Statutory lien on assets purchased with financing: Related to FINEM-BNDES 11,200 11,200 Related to FINAME-BNDES - 445 Related to tax incentives and other 56 56 The subsidiary Sadia is guarantor of loan obtained by Instituto Sadia de Sustentabilidade from the BNDES. The loan aims to finance the installation of digesters in the properties of the farmers involved in the integration system of Sadia, with the objective to implement clean development mechanisms and reduction of carbon gas emission. The amount of these guarantees as of September 30, 2010 totaled R$82,433 (R$81,295 as of June 30, 2010). The subsidiary Sadia offered as warranty an industrial property in the city of Concordia, Santa Catarina state, as a guarantee of the recovery procedure received from the Federal Revenue Service, questioning the compensation in prior years of R$ 74,000 of IPI premium credit to federal taxes. Management and its advisors consider such unfounded charges and seeking to safeguard their rights, the company has filled an injunction before the courts in order to suspend said collection. b) Commitments: In the normal course of business, the Company enters into certain contracts with third parties for the purpose to acquire raw materials, especially corn, soybean and hogs. On September 30, 2010, firm commitments under these agreements, amounted to R$806,091 in the parent company and R$2,248,030 in the consolidated (R$744,049 in the parent company and R$2,197,359 in the consolidated as of June 30, 2010). Pág: 52 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 c) Covenants: The Company has export prepayment loans agreements in foreign currency that have financial covenants. If the Company is not in compliance with those covenants, the maturity dates of these loans can be accelerated. As of September 30, 2010, the Company was in compliance with all such covenants. Principal Restrictive covenants (indicators to be achieved) Indicators Value Net debt to shareholders equity ratio less than 1.5 0.3 296,485 Net debt to EBTIDA ratio less than 3.5 1.9 296,485 Lower current liquidity of 1.1 1.9 22,589 Total liabilities minus shareholders equity / shareholders equity equal or less than 2.2. 0.8 22,589 LEASES The Company entered into several contracts, which are classified as either operating or financial leases. a) Operating leases: The future minimum lease payments for non-cancellable operating leases, in total and for each of the following periods, are presented below: Parent Company Consolidated 06.30.10 06.30.10 2010 22,410 89,311 2011 36,246 122,872 2012 31,630 88,106 2013 24,540 24,546 2014 15,229 15,229 2015 onwards 10,953 10,953 141,008 351,018 Operating leases payments are recognized as expense and totaled R$138,529 as of September 30, 2010 (R$134,047 as of September 30, 2009). b) Financial leases: 12/11/2010 21:18:32 Pág: 53 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The Company maintains control of the leased assets and recognizes them as equipment and machinery in property, plant and equipment, and the related balances are as follows: Consolidated 06.30.10 Cost 14,771 Accumulated depreciation (*) (7,080) Residual 7,691 (*) The leased assets are depreciated in accordance with the rates in the note 11 for machinery and equipment, or through the term of the contract, the lower of the two, as determined by the CVM Deliberation No. 554/08 . The mandatory future minimum lease payments recorded as other current and non-current liabilities in the consolidated balance sheet are segregated as follows: Parent Company and Consolidated Present value of the minimum payments as of Interests as of Future minimum payments as of Present value of the minimum payments as of Interests as of Future minimum payments as of 2010 87 2,398 182 2,580 2011 3,860 306 4,166 2012 1,954 162 2,116 2013 67 468 52 520 2014 onwards 36 77 13 90 8,757 715 9,472 CONTINGENCIES The Company and its subsidiaries are involved in certain legal proceedings arising from the regular course of business, which include civil, administrative, tax, social insurance and labor lawsuits. The Company classifies the risk of adverse sentences in the legal suits as remote, possible or probable. The provisions recorded by the Company in its consolidated financial statements relating to such proceedings fairly reflects the probable losses as determined by the Companys management, based on legal advice and for which the amount of probable losses is known or can be reasonably estimated. The Company is involved in some judicial proceedings for which the amount of probable losses is not known or cannot reasonably be estimated, especially in the civil area. The Company, with the assistance of its legal counsel, monitors the course of these claims and the probability of losses was considered possible or remote. Pág: 54 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The Company and its subsidiaries, when requested, make judicial deposits, some of which are not related to specific provisions for contingencies, such consolidated amount as of September 30, 2010, was R$121,301 (R$100,234 as of June 30, 2010). The Companys management believes that the recorded provision for contingencies, net of judicial deposit, based on CVM Deliberation No. 489/05 is enough to cover eventual losses related to its legal proceedings as presented below. i. Contingencies for probable losses : The provision for contingencies rollforward is summarized below: Parent Company Balance Additions Reversals Payments Price index update Balance Tax (i) 125,954 4,751 (8,692) (2,320) 2,438 Labor (ii) 35,842 11,010 (5,594) (7,299) 904 Civil, commercial and other (iii) 24,864 4,589 (2,428) (1,479) 1,344 (-) Judicial deposits (13,331) (1,844) 259 - - Consolidated Balance Additions Reversals Payments Price index update Balance Tax (i) 222,592 4,763 (10,057) (2,320) 3,613 Labor (ii) 103,574 11,167 (10,809) (7,299) 910 Civil, commercial and other (iii) 94,992 6,287 (2,742) (1,479) 2,322 (-) Judicial Deposits (a) (65,207) (39,934) 1,500 - - (a) The addition value is mainly related to the subsidiary Sadia in the foreign market with the company Europa Cussion. (ii) Tax : Pág: 55 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The tax contingencies in consolidated basis, classified as probable losses, mainly involve the following legal proceedings: Income tax and social contribution : The subsidiary Sadia has recorded a provision in the amount of R$22,846 (R$22,371 as of June 30, 2010), related to (i) R$15,010 (R$14,719 as of June 30, 2010) relating to a tax assessment notice challenging the computation of Granja Rezende taxable income (merged in 2002); (ii) R$6,271 (R$6,227 as of June 30, 2010) relating to a tax assessment notice alleging undue offsetting of income tax withheld on the Granja Rezende investment; and (iii) R$1,565 (R$1,425 as of June 30, 2010) of other provisions. CPMF over export revenues : The Company has recorded a provision for contingency in the amount of R$16,300 (R$18,716 as of June 30, 2010) regarding a judicial proceeding for the non-payment of the provisional contributions on financial activities (CPMF) charged on the income from exports, which has not been analyzed by the superior courts. The Companys lawsuit is in the Third Region Federal Court of Appeals (TRF) and the trial appeal is pending. ICMS : The Company is principally in disputes over the utilization of credits on materials for consumption, the suits being in the first or second administrative level, as well as in judicial proceedings. The main items refer to the maintenance of credits related to intermediate products used in the productive process, basic basket and extemporaneous credits. The provision amounted to R$32,127 (R$31,108 as of June 30, 2010). The wholly-owned subsidiary Sadia is defending itself in administrative proceedings regarding ICMS, mainly related to customs clearances, debits arising from accessory obligations and credits on materials used and raw materials. The total provision amounted to R$32,266 (R$33,252 as of June 30, 2010). PIS and COFINS : The Company is involved in an administrative proceeding regarding the utilization of credits to offset federal taxes, in the amount of R$36,420 (R$34,888 as of June 30, 2010). Other tax contingencies : The subsidiary Sadia recorded other provisions related to the payment of social security contributions, PIS, import duty and other in the amount of R$40,633 (R$40,316 as of June 30, 2010). Pág: 56 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 (ii) Labor: The Company and its subsidiaries are defendant in several labor claims in progress, mainly related to overtime and salary inflation adjustments for periods prior to the introduction of the Brazilian Real, illnesses allegedly contracted at work and work-related injuries and others. The labor suits are mainly in the first instance, and for the majority of the cases a decision for the dismissal of the pleadings has been granted. None of these suits are individually significant. The Company recorded a provision based on past history of payments. Based on the opinion of the Companys management and its legal counsel, the provision is sufficient to cover probable losses. (iii) Civil, commercial and other: Civil contingencies are mainly related to lawsuits referring to traffic accidents, moral and property damage, physical casualties and others. The civil actions are mostly in the lower courts, in the evidentiary phase, depending on confirmation or absence of the Companys guilt. ii. Contingencies and possible losses : The Company is involved in other tax, civil, labor and social security contingencies, for which losses have been assessed as possible, based on the analysis of Company management and its legal counsel. The tax contingencies amounted to R$3,207,976 (R$3,034,294 as of June 30, 2010), and refers, mainly, to the following subjects: Profits earned abroad : On October 3, 2008, the wholly-owned subsidiary Perdigão Agroindustrial S.A. (merged on March 9, 2009) was assessed by the Internal Revenue Service which alleges the lack of collection of income tax and social contribution on profits earned by subsidiaries established abroad in 2003 and 2004, in the total amount of R$160,162 (R$158,828 as of June 30, 2010). The probability of loss related to this case has been assessed as possible based on the fact that the subsidiary abroad is subject to full taxation in the country in which it is based and this determination is protected by the treaty signed between Brazil and Austria to avoid double taxation. A temporary favorable decision was granted to the Company, thus the estimated outcome is still considered possible. ICMS : Pág: 57 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The Company is discussing ongoing judicial cases related to ICMS credits of products with a reduced tax burden, in the amount of R$330,845 (R$275,421 as of June 30, 2010); utilization of deemed credits in the amount of R$10,608 (R$10,342 as of June 30, 2010); benefits granted by certain states in the amount of R$1,010,576 (R$949,575 as of June 30, 2010) and R$537,478 (R$515,298 as of June 30, 2010) related to other issues. PIS/COFINS on the payment of interest on shareholders equity : Company is pleading a claim for nonpayment of PIS and COFINS on the payment of interest on shareholders equity with respect to the years from 2002 to 2008 for PIS and for the years from 2004 to 2008 for COFINS at the amount of R$43,212 as of September 30, 2010 (R$42,512 as of June 30, 2010). The Brazilian courts have not yet addressed the subject. Based on analysis of the Companys management, and its legal counsel, the loss is classified as possible, and no provision has been recorded. IPI Credit Premium : The subsidiary Sadia is a defendant in a tax foreclosure in the amount of R$380,607 (R$376,594 as of June 30, 2010), related to the compensation of IPI premium credit with federal tributes. The subsidiary utilized the credit based on the final and non appealable decision. Other tax contingencies : The subsidiary Sadia has other ongoing judicial cases in the amount of R$466,275 (R$460,012 as of June 30, 2010) related to social security contributions of R$119,878 (R$118,968 as of June 30, 2010), income tax and social contribution and withholding income tax of R$115,805 (R$142,875 as of June 30, 2010), PIS and COFINS of R$102,722 (R$111,600 as of June 30, 2010), IPI in the amount of R$54,216 (R$53,519 as of June 30, 2010) and other in the amount of R$33,654 (R$33,050 as of June 30, 2010). Civil lawsuits As of September 30, 2010, the subsidiary Sadia has other civil contingencies in the amount of R$86,465 (R$88,351 as of June 30, 2010) which were evaluated as possible losses by the Companys management and legal advisors, and, therefore, no provision was recorded. The subsidiary Sadia and some of its current and former executives were nominated as defendant in five class actions suits arising from investors of American Depositary Receipts (ADRs) issued by Sadia and acquired between April 30, 2008 and September 26, 2008 (Class Period). These claims were filed in the Southern District of New York court in the United States of America, seeking remediation in accordance with Securities Exchange Act of 1934 arising from losses on foreign exchange derivative contracts. By order of the American court, the five class actions suits were consolidated into a single case (class action) on behalf of the Sadias investors group. Considering the current stage of the action it is not possible to determine the probability of loss and the related amount and, therefore, no provision was recorded. Pág: 58 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 SHAREHOLDERS EQUITY a) Capital stock On July 8, 2009, the Company shareholders approved a capital increase from R$3,445,043 to R$4,927,933, through the issuance of 37,637,557 common shares for a price of R$39.40 (thirty nine Reais and forty cents) per common share, all of which were subscribed by means of an exchange for 226,395,405 common shares issued by HFF. On July 27, 2009, the Board of Directors approved a capital increase through the issuance of 115,000,000 common shares without par value, including American Depositary Shares (ADSs) represented by ADRs for the price of R$40.00 (forty Reais) per common share, totaling R$4,600,000. On August 18, 2009, the Company shareholders approved in an extraordinary shareholders general meeting a capital increase through the issuance of 59,390,963 common shares for a price of R$39.32 (thirty nine Reais and thirty two cents) per common share, by means of an exchange for 25,904,595 common shares and 420,650,712 preferred shares issued by Sadia, increasing capital from R$9,527,933 to R$11,863,417. On August 20, 2009, the Board of Directors approved a capital increase through the issuance of 17,250,000 common shares without par value for the price of R$40.00 (forty Reais) per common share, in the total amount of R$690,000. On March 31, 2010, the Board of Directors approved a split of shares of the Company at the ratio of 100%, with a issuance of one-for-one of shares currently existing and also promoted a change in the proportion of the ADRs program, equating the ADRs to the same proportional basis, thus each 1 (one) share is correspondent to 1 (one) ADR. On September 30, 2010, the capital of the Company corresponded to the amount of R$12,553,417,953.36 (twelve billion, five hundred and fifty million, four hundred and seventeen thousand, nine hundred fifty three Reais and thirty six cents) represented by 872,473,246 common shares, without par value, considering the split of shares mentioned above. The total share capital in the balance sheet is net of public offering expenses of R$92,947. Pág: 59 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The Company is authorized to increase its capital, without amendment to the bylaws, up to the limit of 1,000,000,000 common shares registered and without par value. b) Treasury shares The Company has 781,172 treasury shares (after the split of shares mentioned above in item (a), acquired in prior fiscal years with funds from profit reserves at an average price of R$0.95 (ninety five real cents) per share, for future sale or cancellation. The decrease in the number of treasury shares arises from the exercise of stock options of Sadias executives, as disclosure in note 18. On July 7, 2010, there was a disposal of the total of 1,507,210 shares by the subsidiary Sadia. Such shares were recorded in Sadias financial statements in the subgroup of marketable securities. c) Reconciliation of the shareholders equity and the income of the period: Shareholders equity Statement of income 06.30.10 06.30.10 Balance in the parent company 13,312,573 94,231 Unrealized profit and loss on transactions with subsidiaries (3,132) 20,471 Treasury shares - (25,359) - - Balance in the consolidated 13,284,082 114,702 SHARE-BASED PAYMENT Company : On March 30, 2010, the Companys shareholders approved a share-based payment for the executives of the Company and its subsidiaries, consisting of two instruments: (i) stock option, awarded annually to the beneficiary, and (ii) additional stock option, optional to the beneficiary, who may join through the participation in the profit sharing. The vesting conditions of ownership rights are based on the achievement of effective results and in the increase of the Companys value. Pág: 60 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The plan includes shares issued by the Company up to the limit of 2% of the total amount of shares, and aims to: (i) attract, retain and motivate beneficiaries; (ii) generate value to shareholders; and (iii) motivate the enterprising vision of the business. The plan is managed by the Board of Directors, within the limits established in the general policies of the plan and legislation, which are disclosed in detail in the Companys Reference Form. The exercise price of the options is determined by the Board of Directors, and it is based on the average closing price of share in the last twenty trading days of São Paulo Stock Exchange prior the grant date, monthly adjusted by the variation of the Broad Consumer Price Index (IPCA), between the grant date and the previous month to the notice of the exercise of the option by the beneficiary. The vesting period, during which the participant cannot exercise its rights to purchase shares is 3 years and shall observe the following deadlines of the grant date of the option: i. up to 1/3 of the total amount of options may be exercised after 1 year; ii. up to 2/3 of the total amount of options may be exercised after 2 years; and iii. the totality of options may be exercised after 3 years. After the vesting period within a maximum period of 5 years from the grant date, the beneficiary will lose the right to convert any options not exercised. In order to assure the exercise of options, the Company may issue new shares or use its treasury shares. The composition of the options granted in the period is as follows: Date Quantity of Fair value Exercise price Quotation granted of granted Grant Adjusted - Share as Grant Start Final shares option date IPCA of 09.30.10 05.03.10 05.02.11 05.02.15 1,540,011 7.77 23.44 23.66 25.75 07.01.10 06.30.11 06.30.15 36,900 7.93 24.75 24.87 25.75 The current weighted average prices of the options is R$23.69 (twenty three Reais and sixty six nine cents) and weighted average remaining contractual term is 56.8 months. The Company recognized on September 30, 2010, in its shareholders equity the fair value of options in the amount of R$3,006 (R$1,185 as of June 30, 2010) with a corresponding expense in the statement of income. Pág: 61 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The fair value of stock options was indirectly measured based on the pricing model Black-Scholes, based on the following premises: Expected maturity of the option Exercise in the first year 3.0 years Exercise in the second year 3.5 years Exercise in the third year 4.0 years Risk-free interest rate 6.6% Volatility 41.0% Expected dividends over shares 1.1% Expected term : The Companys expected term represents the period in which it is believed that the options are exercised and was determined on the premise that beneficiaries will exercise their options within the limits of maturity. Risk-free interest rate: The Company uses as risk-free interest rate, the National Treasury Notes (NTN-B) available at the calculation date and with maturity equivalent to the option life. Volatility : Estimated volatility takes into account the historic negotiations between the Company and similar companies in the market, considering the unification of Perdigão and Sadia tickers under the ticker BRFS3 . Expected dividends : The percentage of dividends was calculated based on the average dividends paid per share in relation to the market value of shares, during the last 4 years. Sadia : On March 31, 2010, under the association agreement and the Sadias share-based payment, the Companys shareholders approved the migration of the options granted and not exercised before the business combination to a new plan managed by the Company, which will maintain all the characteristics and conditions of the previous plan. The composition of the options granted and not exercised as of September 30, 2010, is as follows: Date Quantity based on BRF shares Price of shares based on BRF shares Cycle Granted Start Final Granted options Outstanding options Grant date Adjusted INPC 936,306 Pág: 62 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The current weighted average prices of the options is R$36.73 (thirty six Reais and seventy three cents) and weighted average remaining contractual term is 18.2 months. The wholly-owned subsidiary Sadia recorded under other non-current liabilities on September 30, 2010 the fair value of options in the amount of R$1,099 (R$976 as of June 30, 2010), respectively. The compensation cost was recorded in the statement of income under administrative expense, totaling a reversion of expenses in the amount of R$2,708, as of September 30, 2010. During the second quarter of 2010, Sadias executives exercised the vested right related to the stock options previously granted of 79,800 shares in the total amount of R$1,713, counterparts in treasury shares of R$76 and R$1,637 in capital reserve. EMPLOYEES PROFIT SHARING The Company and its subsidiaries granted to its employees, profit sharing benefits, which are related to previously negotiated performance indicators, as agreed to by all parties from the beginning of the current year. The agreements were approved by the Board of Directors and the related State Union. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT a) Overview: In the ordinary course of business, the Company is exposed to market risks related to fluctuations in interest rates, foreign exchange rates and commodity prices. The Company uses instruments of protection to minimize its exposure to these risks, based on the Financial Risk Management Policy (Risk Policy) under the management of the Financial Risk Management Committee, Executive Directors and the Board of Directors. The Company has implemented policies and procedures to manage such exposures and may enter into instruments of protection, as long as they are approved by the Board of Directors in order to mitigate the impact of these risks. Such policies and procedures include the monitoring Companys exposure levels to each market risk, the measuring of each risk includes an analysis based on net accounting exposure and a forecast of future cash flows, in addition to the establishment of limits for decision making and use. All instruments entered into by the Company have the purpose of protecting the exchange rate exposure of its debt and cash flow and interest rate exposure. Pág: 63 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The Board of Directors has a fundamental role in the structure of financial risk management as it is responsible for the approval of the Risk Policy and for monitoring the compliance of this policy and checking the framework of the overall limits established. Furthermore, it defines the limits of tolerance to different risks identified as acceptable to the Company on behalf of its shareholders. The Executive Directors are responsible for assessing the positioning of the Company for each identified risk, according to the guidelines issued by the Board of Directors. Moreover, it is responsible for the approval of: (i) the action plans defined for the alignment of tolerance risk set; (ii) performance indicators to be used in risk management; (iii) the overall limits; and (iv) evaluation of suggestions for improvements in the policy. The Financial Risk Management Committee is responsible for implementing the Risk Policy. The Committee oversees the process of risk management, plans and verifies the impact of decisions implemented, evaluates and approves hedge alternatives, tracks and monitors the levels of exposure to risk and the compliance with the policy, monitors the performance of the hedging transactions through reports and evaluates stress scenarios to be applied in transactions, cash flow and indebtedness of the Company in accordance with the established policy. The Risk Policy establishes what strategies must be adopted and the Management, based on limit levels, hires the protection instruments (hedge). The Board of Directors, the Executive Board and the Financing Risk Committee have different limit levels established within the policy. The Risk Policy does not allow management to enter into leveraged derivatives transactions, and determines that hedging transactions are to be limited up to 2.5% of the Companys shareholders equity. The transactions are recorded and updated in the operating system, with proper segregation of duties, and validated by the back-office and monitored daily by the financial department. Considering that the purpose of the transactions is to reduce risks and uncertainties to which the Company is exposed, the results achieved in this period were considered satisfactory. Pág: 64 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 As allowed by the CVM Deliberation No. 604/09, the Company applies hedge accounting for its derivative instruments classified as cash flow hedges, as established in its policy of financing risk management. The cash flow hedge is used to protect the exposure over volatility on the cash flow that (i) is related to a specific risk associated with a recognized asset or liability; (ii) a high probable transaction; and (iii) could affect profit and losses. The purpose of the financial policy is to establish a threshold for the use of financial instruments, to protect the assets and liabilities exposed to exchange rate variation and interest, as well as, establish limits to operate with financial institutions. The policy compliance is under financing, administration and information technology directors responsibility. b) Interest rate risks management: Interest rate risk is the risk whereby the Company may incur in economic losses due to adverse changes in interest rates, which may be caused by factors related to crisis of confidence and / or monetary policy change in domestic and foreign markets, etc. This exposure to interest rates risk relates mainly to changes in the market interest rates affecting the Companys assets and liabilities indexed to LIBOR, TJLP, UMBNDES or to the CDI interest rates in addition to any positions prefixed in any of the indexes above mentioned that may cause unrealized losses and / or realized (early settlement) arising from the determination of fair market value (marking to market). The Companys Risk Policy does not restrict the exposure to different interest rates and does not establish limits between pre and post fixed rates. The primary objectives of the Risk Policy are to minimize the costs of debt service and optimize income from applications and investments. For that, the Company continually monitors the market interest rate with the purpose of evaluating the eventual necessity of entering into derivative transactions to protect itself against the volatility risk of these rates. These operations are characterized primarily by swap exchange rate contracts, which changes a floating rate to a fixed rate and vice-versa, and which were accounted for using hedge accounting by the Company. The Company seeks to manage a stable relationship with its short and long term debt position, maintaining a higher proportion in the long term. In addition, the Company has floating and fixed interest rate date that in conjunction with the debt positions minimize exposure to risks. Pág: 65 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The debt is indexed, essentially, to the LIBOR, fixed coupon (R$ and U.S. Dollars), TJLP and UMBNDES rates. The occurrence of adverse changes in the market that results in the increase of LIBOR, also increases the cost of capitalized rate debt and, on the other hand, the cost fixed interest rate debt is reduced. The same consideration is also applicable to TJLP. The Companys financial assets are principally indexed to the CDI on the domestic market operations and fixed coupon (U.S. Dollars) on the foreign market operations. If an increase in the CDI occurs, the results become favorable while a decrease in the CDI would lead to unfavorable results. The following table summarizes the changes in interest rates and the impact to the Company: Interest Risk  Pre-fixed Interest Risk  Post-fixed Rate Exposure Variation Impact Rate Exposure Variation Impact CDI Assets + - CDI Assets + + CDI Assets - + CDI Assets - - CDI Liabilities + + CDI Liabilities + - CDI Liabilities - - CDI Liabilities - + LIBOR/COUPON USD Assets + - TJLP Liabilities + - LIBOR/COUPON USD Assets - + TJLP Liabilities - + LIBOR/COUPON USD Liabilities + + LIBOR Liabilities + - LIBOR/COUPON USD Liabilities - - LIBOR Liabilities - + The results obtained with regard to the objectives of the Company related to interest rate exposure were fully achieved in this period. c) Exchange risk management: Exchange rate risk is the risk that changes in foreign currency exchange rates may cause the Company to incur losses, leading to a reduction in assets or an increase in liabilities. The Companys primary exposures to foreign currency exchange variations are those of the U.S. Dollars, Euro and Sterling Pound against the Real. The objectives of the Companys Risk Policy are to hedge its exposure to foreign currencies through balancing its non-Real denominated assets against its non-Real denominated liabilities, in order to protect its balance sheet. Therefore, the Company operates in the over-the-counter (swap) and futures markets (BM&F). See table below. The subsidiary Sadia does not have any open derivative positions. i) Foreign currency exposure balances Assets and liabilities denominated in foreign currencies are shown below: Pág: 66 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Parent Company Consolidated 06.30.10 06.30.10 Cash, cash equivalents and marketable securities 167,555 2,093,299 Trade accounts receivable  third parties 37,073 1,164,829 Receivables from related parties - - Contracts for future U.S. dollars 153,917 153,917 NDF contracts (a) - - (90,075) Loans and financing (995,377) (4,543,755) Pre-export facilities designated as hedge accounting 921,968 921,968 Other operating assets and liabilities, net (b) (1,064,586) 21,599 (779,450) (278,218) Exposure in foreign currency exchange rate in R$ (779,450) (278,218) Exposure in foreign currency exchange rate in US$ (432,667) (154,437) (a) NDFs offshore not designated as hedge accounting, impacting the statement of income and no impacting shareholders equity . (b) Refers mainly to the purchase of inventory and trade accounts payable. The Companys exposure in the amount of US$17,402, is within the limit established by the Risk Policy. In addition, the Companys Risk Policy aims to protect operating income and costs that involve transactions arising from commercial activities, such as estimates of exports and purchases of raw materials. For this, the Company uses protection instruments, approved by the Risk Policy, focusing on the protection of forecasted cash flow denominated in foreign currency. On September 30, 2010, the Company had non-deliverable forward (NDF) operations, put option of U.S. Dollars in the amount of US$390,000, and pre-export facilities in the amount of US$491,619 designated as hedge accounting (unrealized financial income/expenses impacting shareholders equity and affecting the statement of income when realized). On the same date, the Company had the position of EUR163,000 and GBP38,000. In order to follow the Risk Policy, the Company conducts daily monitoring, through reports issued by the treasury department financial area and validated by the operational support area (back-office), of cash-flow needs and foreign exchange exposure. ii) Financial instrument balances designated as hedge accounting: The position of derivatives outstanding as of September 30, 2010 and June 30, 2010 is as follows: Pág: 67 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Consolidated 09.30.10 Instrument Object of protection Maturity date Receiving Payable Reference value (notional) Market Value Unrealized losses From October 2010 to NDF Exchange rate August 2011 R$ 10.46%p.y. US$ 643,796 63,147 3,337 From October 2010 to NDF Exchange rate August 2011 R$ 10.38%p.y. EUR 376,595 2,718 2,968 From October 2010 to NDF Exchange rate August 2011 R$ 10.75%p.y. GBP 51,821 4,140 565 From October 2010 to NDF Exchange rate February 2011 R$ 9.20%p.y. US$ 84,851 5,289 154 NDF Exchange rate December 2010 US$ 1.67%p.y. EUR 80,864 (455) 436 Swap Exchange rate July 2013 US$ +7%p.y. 76%CDI 56,112 (53) (25) From July 2011to US$ +LIBOR Swap Exchange rate December 2013 3M +3.83% 97.50%CDI 330,750 (45,155) (43,224) From July 2010 to US$ +LIBOR Swap Interest rate August 2013 3M +0.50% US$ +3.96% 83,575 (4,489) (4,145) US$ +LIBOR Swap Interest rate M ay 2012 3M +3.85% US$ +5.78% 62,787 (1,017) (917) From July 2010 to US$ +LIBOR Swap Interest rate August 2013 6M +0.80% US$ +3.77% 838,762 (24,586) (22,080) US$ +LIBOR Swap Interest rate November 2012 12M +0.71% US$ +3.70% 198,025 (10,228) (7,458) October and Option contract Exchange rate November 2010 - - 16,942 360 (18) Future contracts Exchange rate November 2010 US$ R$ 131,068 (986) - Future From October to contracts Live cattle December 2010 R$ - 39,636 (262) - Pág: 68 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Consolidated 06.30.10 Instrument Object of protection Maturity date Receiving Payable Reference value (notional) Market Value Unrealized losses From July 2010 to NDF Exchange rate M ay 2011 R$ 10.67%p.y. US$ 900,750 18,259 4,673 From July 2010 to NDF Exchange rate February 2011 R$ 12.33%p.y. EUR 200,591 15,701 814 From July 2010 to NDF Exchange rate M arch 2011 R$ 11.75%p.y GBP 79,441 1,092 408 From July 2010 to NDF Exchange rate August 2013 R$ 16.83%p.y. US$ 90,075 781 766 Swap Exchange rate July 2013 US$ +7% 76%CDI 56,112 843 468 From July 2011to US$ +LIBOR Swap Exchange rate December 2013 3M +3.83% 97.50%CDI 330,750 (47,193) (45,624) US$ +LIBOR Swap Interest rate August 2012 3M +0.50% US$ +3.96% 83,575 (4,977) (4,617) From July 2010 to US$ +LIBOR Swap Interest rate M ay 2012 3M +3.85% US$ +5.78% 62,787 (1,042) (941) From July 2012 to US$ +LIBOR Swap Interest rate August 2013 6M +0.80% US$ +3.77% 838,762 (30,493) (23,858) US$ +LIBOR Swap Interest rate November 2012 12M +0.71% US$ +3.70% 198,025 (9,660) (7,623) option contract Exchange rate July and August 2010 - - 18,015 221 169 Future contracts Exchange rate August 2010 US$ R$ 153,917 (972) - Future From August to contracts Live cattle November 2010 R$ - 41,810 (5) - (1) The market value methodology adopted by the Company is marked-to-market (MTM), which consists of determining the future value based on contracted terms and determining the present value based on market yield rates, obtained from Bloomberg and BM&F. The Company entered into swap operations, NDF and future contracts with the objective of minimizing the effects of changes in exchange rates and to protect against changes in interest rate and commodities price variations. The management believes that the results obtained from these derivative transactions are in line with the Risk Policy adopted by the Company. Pág: 69 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 d) Gains and losses on derivative financial instruments for equity protection: The value of gains and losses with unrealized derivative financial instruments has impacted the statement of income and shareholders equity, as set forth below: Parent Company Consolidated Statement of income Shareholders equity Statement of income Shareholders equity Protection derivatives Exchange rate variation risks (1,959) 27,115 (1,959) 27,115 Interest risk (6,637) (33,683) (6,637) (33,683) Sub total Trading derivatives Exchange rate variation risks (986) - 3,848 - Live cattle market risks (262) - (262) - Sub total - - Total e) Composition of financial instruments balances by category - except derivatives: Parent Company Assets Liabilities Loan and Trade accounts Loans and financing in Total Financial receivable and other financing in foreign assets receivables Investments local currency currency Receivables - Loan - - - Marketable securities Available for sale - Trading securities - Held to maturity 27 - - - Total 06.30.2010 Receivables - 1,114,891 - - - 1,114,891 Loan - - - (1,406,120) (995,377) (2,401,497) Marketable securities Available for sale 1,770 - 1,770 Trading securities 1,291,227 - 1,291,227 Held to maturity 27 - 8,260,369 - - 8,260,396 Total 1,293,024 1,114,891 8,260,369 (1,406,120) (995,377) 8,266,787 Pág: 70 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Consolidated Assets Liabilities Loan and Trade accounts Loans and financing in Total Financial receivable and other financing in foreign assets receivables Investments local currency currency Receivables - Loan - - - Marketable securities Available for sale - Trading securities - Held to maturity - - - Total 06.30.2010 Receivables - 2,145,491 - - - 2,145,491 Loan - - - (3,193,236) (4,543,755) (7,736,991) Marketable securities Available for sale 480,548 - 480,548 Trading securities 1,293,113 - 1,293,113 Held to maturity 180,227 - 13,996 - - 194,223 Total 1,953,888 2,145,491 13,996 (3,193,236) (4,543,755) (3,623,616) f) Composition of financial instruments balances designated for cash flow hedge accounting and export revenue The Company made the formal designation of its hedge accounting operations for the derivative financial instruments for the protection of cash flows and export revenues, documenting: (i) the relationship of the hedge, (ii) the purpose and strategy risk management in taking the hedge, (iii) identification of the instrument, (iv) the coverage transaction or subject, (v) the nature of the risk to be hedged, (vi) a description of the coverage, (vii) the correlation between the hedge and the object of coverage, if applicable, and (viii) the prospective demonstration of the effectiveness of the hedge. The transactions for which the Company made the determination of hedge accounting are highly probable, having an exposure to variations in cash flow that could affect profit and loss and are highly effective in covering changes in fair value or cash flow attributable to the hedged items, consistently to the originally documented risk in the Risk Policy. The Company applies hedge accounting for option contracts derivatives only for its intrinsic value and record the respective time value as financial income or expense. If Real is devalued and the option is not exercised, related losses of time value are recorded as financial expense. Pág: 71 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The time value of an option may be calculated through the difference between the option fair value at the measurement date (quotation that represents the value of premium) and the intrinsic value at the measurement date. When the option quotation is not available in an active market, the fair value determination is based in a pricing model (Black-Scholes or Binomial). The exchange rate coverage which uses the put option determines the intrinsic value variation of the put option as an instrument of exchange rate coverage, in case of Real appreciation (one-side risk). From the application of hedge accounting for derivatives to protect the risk of interest rates and exchange rates, the Company recorded the unrealized results in the shareholders equity. The amounts booked in the shareholders equity are presented below: Pág: 72 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Parent Company and Consolidated Swap accrual balance Swap MTM balance Risk Maturity Hedge Instruments Object of Hedge protected date Asset Liability Asset Liability Swap Contract of US$65,000 (Asset Libor 6 months +1.75%/ Liability 4.22%) Debt of US$65,000 interest Libor 6 months + overlibor 1.75% Libor Post x Fixed 07.25.12 389,236 671,261 219,142 (220,947) Swap Contract of US$75,000 (Asset Libor 6 months / Liability 4.06%) Debt of US$75,000 interest Libor 6 months + overlibor 0.9% Libor Post x Fixed 07.22.13 108,249 687,845 372,709 (378,701) Swap Contract of US$30,000 (Asset Libor 6 months +0.8%/ Liability 4.31%) Debt of US$30,000 interest Libor 6 months + overlibor 0.8% Libor Post x Fixed 08.23.13 42,007 139,955 198,940 (201,594) Swap Contract of US$20,000 (Asset Libor 6 months +0.8%/ Liability 4.36%) Debt of US$20,000 interest Libor 6months + overlibor 0.8% Libor Post x Fixed 07.19.13 79,699 238,016 132,950 (134,737) Swap Contract of US$10,000 (Asset Libor 3 months +0.5%/ Liability 3.96%) Debt of US$10,000 interest Libor 3months + overlibor 0.5% Libor Post x Fixed 08.20.12 16,711 78,272 132,953 (133,851) Swap Contract of US$20,000 (Asset Libor 3 months +0.5%/ Liability 3.96%) Debt of US$20,000 interest Libor 3months + overlibor 0.5% Libor Post x Fixed 08.15.12 37,938 171,453 266,010 (267,804) Swap Contract of US$20,000 (Asset Libor 3 months +0.5%/ Liability 3.96%) Debt of US$20,000 interest Libor 3months + overlibor 0.5% Libor Post x Fixed 08.10.12 44,600 193,817 266,094 (267,891) Swap Contract of US$20,000 (Asset Libor 6 months / Liability 3.82%) Debt of US$20,000 interest Libor 6 months + overlibor 1.45%. Libor Post x Fixed 03.20.13 4,911 39,550 99,490 (101,013) Swap Contract of US$30,000 (Asset Libor 6 months / Liability 3.79%) Debt of US$30,000 interest Libor 6 months + overlibor 1.45%. Libor Post x Fixed 02.13.13 25,263 187,280 149,495 (151,735) Swap Contract of US$25,000 (Asset Libor 6months +1.65%/ Liability 4.15%) Debt of US$25,000 interest Libor 6 months + overlibor 1.65% Libor Post x Fixed 05.10.13 356,347 624,972 167,648 (169,042) Swap Contract of US$50,000 (Asset Libor 6months +0.6%/ Liability 2.98%) Debt of US$50,000 interest Libor 6 months + overlibor 0.60% Libor Post x Fixed 12.19.12 244,681 546,944 414,307 (417,375) Swap Contract of US$50,000 (Asset Libor 6months +0.6%/ Liability 2.99%) Debt of US$50,000 interest Libor 6 months + overlibor 0.60% Libor Post x Fixed 11.26.11 334,672 738,742 415,064 (418,194) Swap Contract of US$50,000 (Asset Libor 6months +1.55%/ Liability 3.55%) Debt of US$50,000 interest Libor 6 months + overlibor 1.55% Libor Post x Fixed 07.02.12 398,445 614,806 168,670 (169,663) Swap Contract of US$50,000 (Asset Libor 12months +0.71%/ Liability 3.57%) Debt of US$50,000 interest Libor 12 months + overlibor 0.71% Libor Post x Fixed 11.19.12 1,220,943 2,536,924 251,508 (256,321) Swap Contract of US$50,000 (Asset Libor 12months +0.71%/ Liability 3.82%) Debt of US$50,000 interest Libor 12 months + overlibor 0.71% Libor Post x Fixed 11.26.12 1,197,411 2,651,658 251,412 (256,827) Swap Contract of US$35,000 (Asset 7%a.a / Liability 76%CDI ) Debt of US$35,000 interest of 7% p.y. (USD) Cupom USD X CDI 07.15.13 899,338 (926,940) 12,183 (12,235) Swap Contract of US$50,000 (Asset Libor 3 months + overlibor 2.50%/ Liability 92.5%CDI ) Debt of US$50,000 interest Libor 3months + overlibor 2.50% Libor X CDI 10.01.13 656,587 (2,274,557) 6,221 (19,723) Swap Contract of US$100,000 (Asset Libor 3 months + overlibor 4.50%/ Liability 100%CDI ) Debt of US$100,000 interest Libor 3months + overlibor 4.5% Libor X CDI 12.23.13 157,786 (471,236) 20,032 (51,686) Pág: 73 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Parent Company e Consolidated Swap accrual balance Swap M T M balance Risk Maturity Hedge Instrume Object of hedge protected date Asset Liability Asset Liability NDF Foreign Sales FX USDxR$ 4.10.2010 19,614 (16,942) 19,614 (16,936) NDF Foreign Sales FX USDxR$ 6.10.2010 9,231 (8,471) 9,227 (8,464) NDF Foreign Sales FX USDxR$ 6.10.2010 9,448 (8,471) 9,451 (8,464) NDF Foreign Sales FX USDxR$ 8.10.2010 18,458 (16,942) 18,441 (16,919) NDF Foreign Sales FX USDxR$ 13.10.2010 9,438 (8,471) 9,431 (8,459) NDF Foreign Sales FX USDxR$ 13.10.2010 9,894 (8,471) 9,892 (8,459) NDF Foreign Sales FX USDxR$ 14.10.2010 9,748 (8,471) 9,762 (8,457) NDF Foreign Sales FX USDxR$ 14.10.2010 9,055 (8,471) 9,057 (8,457) NDF Foreign Sales FX USDxR$ 14.10.2010 8,895 (8,471) 8,893 (8,457) NDF Foreign Sales FX USDxR$ 18.10.2010 9,245 (8,471) 9,244 (8,455) NDF Foreign Sales FX USDxR$ 18.10.2010 9,108 (8,471) 9,100 (8,455) NDF Foreign Sales FX USDxR$ 21.10.2010 9,697 (8,471) 9,719 (8,449) NDF Foreign Sales FX USDxR$ 21.10.2010 8,893 (8,471) 8,881 (8,449) NDF Foreign Sales FX USDxR$ 1.11.2010 9,756 (8,471) 9,792 (8,439) NDF Foreign Sales FX USDxR$ 4.11.2010 9,556 (8,471) 9,611 (8,438) NDF Foreign Sales FX USDxR$ 8.11.2010 18,714 (16,942) 18,706 (16,875) NDF Foreign Sales FX USDxR$ 10.11.2010 9,592 (8,471) 9,622 (8,434) NDF Foreign Sales FX USDxR$ 12.11.2010 9,178 (8,471) 9,146 (8,430) NDF Foreign Sales FX USDxR$ 12.11.2010 9,860 (8,471) 9,847 (8,430) NDF Foreign Sales FX USDxR$ 12.11.2010 9,220 (8,471) 9,205 (8,430) NDF Foreign Sales FX USDxR$ 17.11.2010 18,539 (16,942) 18,522 (16,864) NDF Foreign Sales FX USDxR$ 17.11.2010 9,610 (8,471) 9,610 (8,432) NDF Foreign Sales FX USDxR$ 19.11.2010 9,131 (8,471) 9,151 (8,429) NDF Foreign Sales FX USDxR$ 6.12.2010 9,229 (8,471) 9,208 (8,426) NDF Foreign Sales FX USDxR$ 8.12.2010 18,657 (16,942) 18,628 (16,845) NDF Foreign Sales FX USDxR$ 10.12.2010 9,443 (8,471) 9,417 (8,420) NDF Foreign Sales FX USDxR$ 10.12.2010 9,787 (8,471) 9,767 (8,420) NDF Foreign Sales FX USDxR$ 13.12.2010 9,487 (8,471) 9,485 (8,422) NDF Foreign Sales FX USDxR$ 13.12.2010 9,230 (8,471) 9,184 (8,422) NDF Foreign Sales FX USDxR$ 13.12.2010 9,166 (8,471) 9,138 (8,422) NDF Foreign Sales FX USDxR$ 17.12.2010 19,293 (16,942) 19,408 (16,834) NDF Foreign Sales FX USDxR$ 22.12.2010 9,038 (8,471) 9,038 (8,417) NDF Foreign Sales FX USDxR$ 5.1.2011 9,232 (8,471) 9,195 (8,409) NDF Foreign Sales FX USDxR$ 7.1.2011 9,245 (8,471) 9,181 (8,406) NDF Foreign Sales FX USDxR$ 10.1.2011 9,625 (8,471) 9,686 (8,409) NDF Foreign Sales FX USDxR$ 12.1.2011 9,278 (8,471) 9,222 (8,406) NDF Foreign Sales FX USDxR$ 12.1.2011 9,125 (8,471) 9,069 (8,406) NDF Foreign Sales FX USDxR$ 14.1.2011 18,427 (16,942) 18,488 (16,805) NDF Foreign Sales FX USDxR$ 17.1.2011 9,674 (8,471) 9,725 (8,405) NDF Foreign Sales FX USDxR$ 19.1.2011 9,196 (8,471) 9,217 (8,403) NDF Foreign Sales FX USDxR$ 20.1.2011 9,036 (8,471) 9,026 (8,402) NDF Foreign Sales FX USDxR$ 4.2.2011 9,225 (8,471) 9,267 (8,396) NDF Foreign Sales FX USDxR$ 8.2.2011 9,598 (8,471) 9,562 (8,396) NDF Foreign Sales FX USDxR$ 9.2.2011 9,386 (8,471) 9,325 (8,395) NDF Foreign Sales FX USDxR$ 9.2.2011 9,563 (8,471) 9,550 (8,395) NDF Foreign Sales FX USDxR$ 11.2.2011 8,887 (8,471) 8,849 (8,391) Pág: 74 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 NDF Foreign Sales FX USDxR$ 14.2.2011 8,954 (8,471) 8,941 (8,394) NDF Foreign Sales FX USDxR$ 17.2.2011 9,026 (8,471) 8,981 (8,389) NDF Foreign Sales FX USDxR$ 3.3.2011 9,110 (8,471) 9,120 (8,381) NDF Foreign Sales FX USDxR$ 4.3.2011 9,191 (8,471) 9,141 (8,379) NDF Foreign Sales FX USDxR$ 9.3.2011 9,194 (8,471) 9,155 (8,384) NDF Foreign Sales FX USDxR$ 11.3.2011 9,268 (8,471) 9,300 (8,381) NDF Foreign Sales FX USDxR$ 14.3.2011 8,941 (8,471) 8,887 (8,383) NDF Foreign Sales FX USDxR$ 16.3.2011 8,952 (8,471) 8,873 (8,379) NDF Foreign Sales FX USDxR$ 4.4.2011 9,272 (8,471) 9,313 (8,375) NDF Foreign Sales FX USDxR$ 6.4.2011 9,353 (8,471) 9,353 (8,372) NDF Foreign Sales FX USDxR$ 8.4.2011 9,321 (8,471) 9,231 (8,369) NDF Foreign Sales FX USDxR$ 11.4.2011 8,942 (8,471) 8,879 (8,372) NDF Foreign Sales FX USDxR$ 13.4.2011 8,616 (8,471) 8,539 (8,368) NDF Foreign Sales FX USDxR$ 14.4.2011 8,576 (8,471) 8,556 (8,367) NDF Foreign Sales FX USDxR$ 5.5.2011 9,597 (8,471) 9,526 (8,356) NDF Foreign Sales FX USDxR$ 9.5.2011 9,098 (8,471) 8,997 (8,357) NDF Foreign Sales FX USDxR$ 11.5.2011 8,888 (8,471) 8,831 (8,354) NDF Foreign Sales FX USDxR$ 13.5.2011 8,606 (8,471) 8,513 (8,350) NDF Foreign Sales FX USDxR$ 6.6.2011 8,855 (8,471) 8,781 (8,343) NDF Foreign Sales FX USDxR$ 8.6.2011 9,029 (8,471) 8,965 (8,340) NDF Foreign Sales FX USDxR$ 10.6.2011 8,609 (8,471) 8,561 (8,337) NDF Foreign Sales FX USDxR$ 8.7.2011 8,888 (8,471) 8,795 (8,326) NDF Foreign Sales FX USDxR$ 3.8.2011 8,615 (8,471) 8,453 (8,313) NDF Foreign Sales FX EURxR$ 4.10.2010 12,060 (11,552) 12,060 (11,550) NDF Foreign Sales FX EURxR$ 8.10.2010 12,665 (11,552) 12,652 (11,538) NDF Foreign Sales FX EURxR$ 14.10.2010 11,463 (11,552) 11,471 (11,534) NDF Foreign Sales FX EURxR$ 14.10.2010 11,306 (11,552) 11,297 (11,534) NDF Foreign Sales FX EURxR$ 20.10.2010 11,742 (11,552) 11,751 (11,525) NDF Foreign Sales FX EURxR$ 5.11.2010 12,038 (11,552) 12,094 (11,502) NDF Foreign Sales FX EURxR$ 8.11.2010 11,723 (11,552) 11,697 (11,504) NDF Foreign Sales FX EURxR$ 10.11.2010 6,851 (6,931) 6,860 (6,899) NDF Foreign Sales FX EURxR$ 12.11.2010 12,656 (11,552) 12,633 (11,493) NDF Foreign Sales FX EURxR$ 17.11.2010 7,034 (6,931) 7,040 (6,897) NDF Foreign Sales FX EURxR$ 6.12.2010 12,040 (11,552) 12,088 (11,483) NDF Foreign Sales FX EURxR$ 9.12.2010 13,691 (13,862) 13,778 (13,771) NDF Foreign Sales FX EURxR$ 13.12.2010 11,011 (11,552) 10,979 (11,476) NDF Foreign Sales FX EURxR$ 16.12.2010 4,561 (4,621) 4,565 (4,588) NDF Foreign Sales FX EURxR$ 20.12.2010 6,651 (6,931) 6,604 (6,882) NDF Foreign Sales FX EURxR$ 22.12.2010 4,644 (4,621) 4,629 (4,586) NDF Foreign Sales FX EURxR$ 7.1.2011 11,544 (11,552) 11,515 (11,448) NDF Foreign Sales FX EURxR$ 12.1.2011 6,840 (6,931) 6,842 (6,868) NDF Foreign Sales FX EURxR$ 14.1.2011 11,432 (11,552) 11,448 (11,442) NDF Foreign Sales FX EURxR$ 18.1.2011 6,736 (6,931) 6,734 (6,866) NDF Foreign Sales FX EURxR$ 20.1.2011 9,158 (9,242) 9,084 (9,151) NDF Foreign Sales FX EURxR$ 4.2.2011 2,408 (2,310) 2,375 (2,285) NDF Foreign Sales FX EURxR$ 8.2.2011 11,335 (11,552) 11,248 (11,427) NDF Foreign Sales FX EURxR$ 10.2.2011 6,838 (6,931) 6,834 (6,854) NDF Foreign Sales FX EURxR$ 15.2.2011 4,582 (4,621) 4,577 (4,568) NDF Foreign Sales FX EURxR$ 17.2.2011 9,370 (9,242) 9,351 (9,132) NDF Foreign Sales FX EURxR$ 4.3.2011 11,372 (11,552) 11,447 (11,399) NDF Foreign Sales FX EURxR$ 10.3.2011 9,113 (9,242) 9,101 (9,121) Pág: 75 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 NDF Foreign Sales FX EURxR$ 14.3.2011 11,002 (11,552) 10,883 (11,400) NDF Foreign Sales FX EURxR$ 4.4.2011 4,508 (4,621) 4,511 (4,554) NDF Foreign Sales FX EURxR$ 6.4.2011 6,659 (6,931) 6,617 (6,828) NDF Foreign Sales FX EURxR$ 8.4.2011 11,415 (11,552) 11,399 (11,375) NDF Foreign Sales FX EURxR$ 13.4.2011 4,581 (4,621) 4,541 (4,549) NDF Foreign Sales FX EURxR$ 4.5.2011 4,489 (4,621) 4,459 (4,542) NDF Foreign Sales FX EURxR$ 4.5.2011 6,761 (6,931) 6,757 (6,813) NDF Foreign Sales FX EURxR$ 10.5.2011 6,831 (6,931) 6,804 (6,810) NDF Foreign Sales FX EURxR$ 11.5.2011 4,681 (4,621) 4,650 (4,539) NDF Foreign Sales FX EURxR$ 16.5.2011 4,582 (4,621) 4,569 (4,538) NDF Foreign Sales FX EURxR$ 6.6.2011 4,436 (4,621) 4,351 (4,531) NDF Foreign Sales FX EURxR$ 9.6.2011 7,022 (6,931) 6,962 (6,793) NDF Foreign Sales FX EURxR$ 13.6.2011 4,581 (4,621) 4,548 (4,529) NDF Foreign Sales FX EURxR$ 7.7.2011 7,022 (6,931) 6,953 (6,781) NDF Foreign Sales FX EURxR$ 11.7.2011 4,507 (4,621) 4,475 (4,521) NDF Foreign Sales FX EURxR$ 13.7.2011 4,590 (4,621) 4,557 (4,519) NDF Foreign Sales FX EURxR$ 3.8.2011 4,439 (4,621) 4,376 (4,510) NDF Foreign Sales FX EURxR$ 8.8.2011 6,761 (6,931) 6,723 (6,764) NDF Foreign Sales FX EURxR$ 10.8.2011 4,615 (4,621) 4,556 (4,507) NDF Foreign Sales FX GBPxR$ 6.10.2010 2,817 (2,662) 2,816 (2,660) NDF Foreign Sales FX GBPxR$ 8.10.2010 2,784 (2,662) 2,784 (2,659) NDF Foreign Sales FX GBPxR$ 13.10.2010 2,738 (2,662) 2,738 (2,659) NDF Foreign Sales FX GBPxR$ 14.10.2010 2,782 (2,662) 2,785 (2,658) NDF Foreign Sales FX GBPxR$ 14.10.2010 2,834 (2,662) 2,836 (2,658) NDF Foreign Sales FX GBPxR$ 18.10.2010 2,815 (2,662) 2,813 (2,657) NDF Foreign Sales FX GBPxR$ 20.10.2010 2,793 (2,662) 2,812 (2,656) NDF Foreign Sales FX GBPxR$ 4.11.2010 2,710 (2,662) 2,705 (2,652) NDF Foreign Sales FX GBPxR$ 8.11.2010 1,398 (1,331) 1,401 (1,326) NDF Foreign Sales FX GBPxR$ 10.11.2010 2,831 (2,662) 2,834 (2,651) NDF Foreign Sales FX GBPxR$ 12.11.2010 2,820 (2,662) 2,817 (2,650) NDF Foreign Sales FX GBPxR$ 16.11.2010 1,349 (1,331) 1,347 (1,325) NDF Foreign Sales FX GBPxR$ 17.11.2010 1,411 (1,331) 1,407 (1,325) NDF Foreign Sales FX GBPxR$ 18.11.2010 2,735 (2,662) 2,734 (2,649) NDF Foreign Sales FX GBPxR$ 3.12.2010 1,349 (1,331) 1,346 (1,323) NDF Foreign Sales FX GBPxR$ 6.12.2010 1,396 (1,331) 1,401 (1,323) NDF Foreign Sales FX GBPxR$ 10.12.2010 2,813 (2,662) 2,812 (2,645) NDF Foreign Sales FX GBPxR$ 14.12.2010 2,762 (2,662) 2,761 (2,645) NDF Foreign Sales FX GBPxR$ 15.12.2010 2,757 (2,662) 2,759 (2,645) NDF Foreign Sales FX GBPxR$ 20.12.2010 1,326 (1,331) 1,323 (1,322) NDF Foreign Sales FX GBPxR$ 21.12.2010 2,674 (2,662) 2,688 (2,644) NDF Foreign Sales FX GBPxR$ 7.1.2011 2,700 (2,662) 2,686 (2,641) NDF Foreign Sales FX GBPxR$ 12.1.2011 1,394 (1,331) 1,399 (1,320) NDF Foreign Sales FX GBPxR$ 13.1.2011 2,755 (2,662) 2,753 (2,640) NDF Foreign Sales FX GBPxR$ 17.1.2011 2,762 (2,662) 2,760 (2,641) NDF Foreign Sales FX GBPxR$ 20.1.2011 1,351 (1,331) 1,349 (1,320) NDF Foreign Sales FX GBPxR$ 3.2.2011 2,748 (2,662) 2,727 (2,637) NDF Foreign Sales FX GBPxR$ 3.2.2011 2,762 (2,662) 2,758 (2,637) NDF Foreign Sales FX GBPxR$ 9.2.2011 1,412 (1,331) 1,407 (1,318) NDF Foreign Sales FX GBPxR$ 11.2.2011 1,412 (1,331) 1,401 (1,318) NDF Foreign Sales FX GBPxR$ 4.3.2011 2,761 (2,662) 2,753 (2,631) Pág: 76 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 NDF Foreign Sales FX GBPxR$ 10.3.2011 1,411 (1,331) 1,405 (1,316) NDF Foreign Sales FX GBPxR$ 14.3.2011 1,325 (1,331) 1,315 (1,316) NDF Foreign Sales FX GBPxR$ 16.3.2011 2,672 (2,662) 2,678 (2,631) NDF Foreign Sales FX GBPxR$ 7.4.2011 2,701 (2,662) 2,681 (2,626) NDF Foreign Sales FX GBPxR$ 7.4.2011 1,411 (1,331) 1,403 (1,313) NDF Foreign Sales FX GBPxR$ 13.4.2011 2,693 (2,662) 2,661 (2,625) NDF Foreign Sales FX GBPxR$ 4.5.2011 2,752 (2,662) 2,739 (2,623) NDF Foreign Sales FX GBPxR$ 11.5.2011 1,411 (1,331) 1,400 (1,311) NDF Foreign Sales FX GBPxR$ 13.5.2011 2,683 (2,662) 2,665 (2,621) NDF Foreign Sales FX GBPxR$ 6.6.2011 1,336 (1,331) 1,331 (1,309) NDF Foreign Sales FX GBPxR$ 9.6.2011 2,823 (2,662) 2,801 (2,615) NDF Foreign Sales FX GBPxR$ 13.6.2011 1,349 (1,331) 1,334 (1,308) NDF Foreign Sales FX GBPxR$ 6.7.2011 1,349 (1,331) 1,332 (1,306) NDF Foreign Sales FX GBPxR$ 7.7.2011 2,823 (2,662) 2,795 (2,611) NDF Foreign Sales FX GBPxR$ 3.8.2011 1,349 (1,331) 1,328 (1,303) NDF Foreign Sales FX GBPxR$ 5.8.2011 2,693 (2,662) 2,633 (2,605) Hedge Risk Maturity Swap accrual Swap MTM Instruments Object of Hedge Protected date balance balance Option Contract Foreign Sales FX USDxR$ 10/25/2010 Option Contract Foreign Sales FX USDxR$ 11/11/2010 378 360 The derivative financial instruments that do not meet the criteria required by CVM Deliberation No. 604/09 were not accounted for in accordance with the hedge accounting method and were recorded on the balance sheet at their fair value recorded in the statement of income. On June 1, 2010 the Company determined derivative instruments (pre-export facilities) as exchange rate coverage with quotation of 1.8255 Real per Dollar (Central Bank average rate of daily exchange rates at this date). As authorized by CVM Deliberation No. 604/09, the Company uses the exchange rates variation of pre-export finance facilities contracts as a coverage instrument with the objective to protect the exchange rate risk applied to highly probable futures sales in foreign currency (U.S. Dollars). The Company adopts the effectiveness test retrospectively in comparison to the exchange rate variation arising from the pre-export finance facilities contracts (fair value variation of the coverage instrument) measured through the variation of the exchange rate, with fair value variation of the highly probable future sales (fair value variation of the coverage instrument), which are measured through the exchange rate variation (spot-to-spot rate method). Pág: 77 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The position of the pre-export facilities designated as hedge accounting as of June 30, 2010, are as follows: Risk Notional Hedge Instruments Object of Hedge Protected Maturity date (US$) MTM From october 2010 to Pre exportation facilities Foreign sales US$ August 2010 491,619 863,283 g) Determination of financial instruments fair value  consolidated: The estimated fair value for financial instruments hired by the Company was determined using available information in the appropriate methodologies for assessments. However, considerable judgment was required to interpret market data to establish the estimated fair value of each transaction. As a result the estimates below do not indicate, necessarily, the amounts that will be effectively achieved at the date of transactions financial settlement. Parent Company Consolidated Carrying Carryng value Fair Value value Fair Value Cash and cash equivalents 230,645 230,645 2,187,195 2,187,195 Marketable securities 637,384 637,384 1,343,860 1,343,860 Trade accounts receivable 1,089,808 1,089,808 2,249,322 2,249,322 Loans and financing (debts) (2,255,673) (2,255,673) (7,369,108) (7,378,723) Trade accounts payable (985,897) (985,897) (1,915,780) (1,915,780) Derivatives unrealized losses (Note 20 c) (16,771) (16,771) (11,937) (11,937) h) Credit Management: The Company is subject to credit risk related to trade accounts receivable, financial assets and derivatives instruments. The Company limits its risk associated with these financial instruments, placing them in financial institutions selected by a rating classification criteria and maximum concentration percentage by counterparts, as determined in the Risk Policy. The credit risk of the concentration of trade accounts receivable is mitigated by the low concentration in the customer portfolios and granted credits to customer with good financial and operating ratios. Generally, the Company does not demand guarantees for credit sales, however, it contracts credit insurance for specific markets. Pág: 78 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The subsidiary Sadias financial assets can only be allocated to the counterparts with the minimum rating classification of investment grade and within predetermined limits approved by the Risk, Credit and Financing Management Committee. The maximum net exposure per financial institution (financial assets less financial liabilities) cannot be higher than 10% of the financial institution equity or the Companys equity, whichever is smaller. i) Commodities risk price management: In the regular course of its operations, the Company purchases commodities, mainly corn, soymeal and live hogs, which are the main individual components of the Companys costs. The price of corn and soymeal are subject to volatility resulting from weather conditions, crop yield, transportation and storage costs, governmental agricultural policies, currency exchange rates, and the fluctuations of the prices of these commodities in the international market, among other factors. The price of hogs purchased from producers is subject to market conditions and are affected by the offer in the domestic market and levels of demand in the international market, among other aspects. The Risk Policy establishes limits to protect the purchases of corn and soymeal, in order to reduce the impact of increased prices of these raw materials. Derivatives instruments can be used for that purpose or the Company may rely only inventory management. Currently the Company relies only on its inventory management to protect itself from the risks associated with commodities. The subsidiary Sadia maintains its strategy of risk management, working mainly using physical controls, which includes the purchase of grains at fixed prices and at prices to be fixed in conjunction with future contracts of commodities (grains). The Company has a Committee of Commodities and Risk Management, comprising of the Chairman, financial executives and operational executives with the purpose to discuss and to deliberate on the strategies and the positioning of the Company in relation to the diverse factors of risk that impact in the operational results. Currently, the Company decided to protect live cattle exposure directly related to different types of business in the scope of cattle division. The following types are included: (a) cattle forward purchase, (b) containment of own cattle, (c) containment contract of cattle with partnership, and (d) spot purchase of cattle which aims to guarantee the slaughtering scale of cattle in the fallow. Pág: 79 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 The Company uses future contracts of purchase and sale of cattle (BM&F  the reference price is from São Paulo) to protect the risks arising from different types of contracts. The Company controls the exposure of the basis risk (difference of prices among the places were animals are trade in Brazil) during the hedge strategy implementation. The live cattle derivative position (BM&F) is subjected to daily adjustments and, must be considered in the calculation of the Companys Value at Risk (VAR). The contracts are accounted for its fair value in the statement of income as financial income or expense, whenever is their maturity date. The Company held a position sold in BM&F of 1,288 future contracts as of September 30, 2010. j) Principal transactions and future commitments: The main transactions aimed at cash flow protection are from NDF operations, which involves sales at a "forward" rate on a specific date in the future (maturity date) and whose liquidation amount is calculated by the difference between the "forward" rate sold and the rate of the day before the maturity date, multiplied by the value of the contract (notional). The table below shows the deadlines for the financial impact: R$ x USD R$ x EUR R$ x GBP Maturity Notional Average USD Notional Average EUR Notional Average GBP 10/2010 75,000 1.8820 25,000 2.3766 7,000 2.8075 11/2010 60,000 1.9080 21,000 2.4224 5,500 2.8034 12/2010 55,000 1.9152 23,000 2.3341 5,500 2.7993 01/2011 50,000 1.9107 20,000 2.3489 4,000 2.8173 02/2011 35,000 1.9119 15,000 2.3800 3,000 2.8654 03/2011 30,000 1.8987 14,000 2.3474 3,000 2.8419 04/2011 30,000 1.8942 12,000 2.3785 2,500 2.8464 05/2011 20,000 1.9079 12,000 2.4140 2,500 2.8957 06/2011 15,000 1.8830 7,000 2.4337 2,000 2.9352 07/2011 5,000 1.9061 7,000 2.4752 1,500 2.9792 08/2011 5,000 1.8470 7,000 2.4463 1,500 2.8867 Total Pág: 80 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 k) Guarantees The Company utilizes CDB and promissory notes to guarantee the operations contracted in U.S. Dollars with BM&F. The following presents the guarantees total amount: Consolidated Type CDB 1,500 Brazilian financial treasury bill - 34,570 36,070 l) Table of sensitivity analysis The Company has loans and financing in foreign currency and derivative financial instruments to eliminate or mitigate risks incurred by exposure to foreign exchange. The table below considers three scenarios, with the probable scenario being the one adopted by the Company. Parent Company Operation Risk Probable scenario (I) Scenario (II) (deterioration of 25%) Scenario (III) (deterioration of 50%) Future Appreciation of R$ (986) 32,613 65,227 Debt in foreign currency Depreciation of R$ (3,288,931) (103,184) (123,821) Cash and cash equivalents indexed in foreign currency Appreciation of R$ 191,891 239,864 287,837 NDF (hedge accounting) Pre-export facilities Foreign sales Total - - - In addition to the probable scenario mentioned above, CVM Instruction No. 475/08 determined that two other scenarios must be presented assuming a deterioration of 25% and 50% in the exchange rates. These scenarios are presented in accordance with the regulations of the CVM. The Company considers only the changes in foreign currency as a major risk factor, as it is the variable that is more impacted by the other variables such as interest rates, commodities, stock exchanges. Pág: 81 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Consolidated Operation Risk Cenário Probable Scenario (I) Scenario (II) (deterioration of 25%) Scenario (III) (deterioration of 50%) Future Appreciation of R$ (986) 32,613 65,227 NDF (hedge accounting) Depreciation of R$ 4,838 (21,325) (42,651) Debt in foreign currency Depreciation of R$ (3,288,931) (4,111,164) (4,933,397) Cash and cash equivalents indexed in foreign currency 2,418,612 3,023,265 3,627,918 NDF (hedge accounting) Pre-export facilities Foreign sales Total - - - FINANCIAL INCOME (EXPENSES) NET Parent Company Consolidated 09.30.09 09.30.09 Financial expenses: Interest expense (319,592) (457,607) Exchange variation on financial assets (160,665) (108,476) Adjustment to present value - - Losses from translation effects of investments abroad - - (229,358) Other expenses (32,476) (86,354) (512,733) (881,795) Financial income: Interest income 91,980 156,336 Exchange variation on financial liabilities 729,942 1,012,530 Adjustment to present value - 2,492 Other income - 424 Net Financial 309,189 289,987 RELATED PARTIES TRANSACTIONS - PARENT COMPANY In the regular course of the business, rights and obligations are contracted between related parts, arising from sales and purchase of products and loan agreement considering arms-length conditions. Pág: 82 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 a) Transactions and balances: The assets and liabilities balances on September 30, 2010, and the transactions that impacted the income of the period are as follows: 06.30.10 Trade Accounts receivable UP! Alimentos Ltda 3,223 Perdigão Europe Lda. 189,341 Perdigão International Ltd. 110,712 Sadia S.A. 8,447 311,723 Dividends and Interest on Shareholders Equity Avipal S.A. Construtora e Incorporadora 5 5 5 5 Pág: 83 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Loans Instituto Perdigão de Sustentabilidade 5,554 Perdigão Trading S.A. (538) Perdigão International Ltd. (12,305) Highline International Ltd (3,285) Establecimiento Levino Zaccardi y Cia S.A. 4,198 (6,376) Trade accounts payable Sino dos Alpes Alimentos Ltda 85 85 UP! Alimentos Ltda 2,882 Perdigão International Ltd. 1,350 Sadia S.A. 6,067 10,384 Advance to future capital increase VIP S.A. Empreendimentos e Participações Imobiliarias - - Other receivable and other payable VIP S.A. Empreendimentos e Participações Imobiliarias - (4) Perdigão Trading S.A. 410 Perdigão International Ltd. (1,044,586) Establecimiento Levino Zaccardi y Cia S.A. 1,135 Avipal Centro Oeste S.A. (39) Sadia S.A. 49 (1,043,035) Pág: 84 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Results 06.31.09 Sales Perdigão Agroindustrial S.A. - 202,490 Batávia S.A. Alimentos - 1,356 Sino dos Alpes Alimentos Ltda - 5,505 Avipal Nordeste S.A. 139,431 Vip S.A. Empreendimentos e Participações Imobiliarias - 1,436 UP! Alimentos Ltda - 1,750 Perdigão Europe Lda. 351,617 Perdigão International Ltd 1,302,194 Sadia S.A. - 2,005,779 Cost of sales Perdigão Agroindustrial S.A. - (21,530) Sino dos Alpes Alimentos Ltda - (7,190) Avipal Nordeste S.A. (202,516) VIP S.A. Empreendimentos e Participações Imobiliarias - (381) UP! Alimentos Ltda - (27,212) Establecimiento Levino Zaccardi y Cia S.A. (5,599) Sadia S.A. - (264,428) Net financial income (expense) Perdigão Agroindustrial S.A. - (586) Instituto Perdigão de Sustentabilidade 173 Avipal Nordeste S.A. (117) Perdigão Trading S.A. 12 Perdigão International Ltd (60) Establecimiento Levino Zaccardi y Cia S.A. - 33 (545) b) Granted endorsement: All relationships between the Company and its subsidiaries were disclosed, whether there have been transactions between the parties or not. All transactions and balances between the Company and its subsidiaries were eliminated in the consolidated balance sheet and they refer to commercial and/or financial transactions. Pág: 85 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 INSURANCE COVERAGE  (NOT REVIEWED) The Company has a policy to hire insurance coverage for assets subject to risks at amounts deemed sufficient to cover damages, taking into consideration the nature of its operations. The assumptions for the risks adopted, given their nature, are not part of the scope of quarterly review of the consolidated financial statements and the Companys independent auditors have not review them. Amount at Coverage Subject Type of risk risk amount Fire, windstorm, lightning breakage of machines, deterioration of refrigerated Property, plant and equipment and inventories products, loss of profit and other risks 19,340,563 1,111,728 Domestic transportation Road risk and carriers civil liabilities 23,604,930 10,290,259 International transport export - 2,375,189 1,308,454 International transport import - 358,000 395,590 General and officers civil responsabilities Third-party claims 48,861,845 227,041 Credit risk Default payments 4,525,014 10,390,988 RETIREMENT SUPPLEMENTARY PLAN Company: In April 1997, Perdigão  Sociedade de Previdência Privada (PSPP), a private pension foundation sponsored by the Company and its subsidiaries (except for Sadia), began its activities, which are to provide supplemental retirement benefits for the employees. The PSPP manages two separate contribution pension plans: Plan I, which is closed for new registrations, and Plan II, which started its activities on April 1, 2009. In the plan I and II, the contributions are made on basis of 1 to 1 (the contributions of sponsor are equal to the basics contributions of participants), and the actuarial calculations are made by independent actuaries in accordance with the regulations in force. An independent actuary reviews the plan annually, and the most recent review occurred in December 2009. Pág: 86 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 06.30.10 Participants 14,642 Equity 163,771 Sponsor's contributions: 3,058 Basic contribution 2,536 Past services 170 Specific contributions: 352 Commitment undertaken at the beginning of the Plan, arising from past services on behalf of beneficiaries hired by the sponsor before the beginning of the plan 2,344 Commitment undertaken at the beginning of the plan II, arising from additional contribution from the sponsor in favor of the participants migrated of the plan I 9,212 Plan assets (consisted of fixed income funds and securities, variable income funds and shares) 162,708 The balance of the contributions made by the sponsor not used for payment of benefits if the participant ceases the employment with the sponsor, form a fund for contributions to spare that could be used to offset future contributions of the sponsors. The assets presented in the balance of the reversal funds of amounts R$3,973 (R$3,468 as of June 30, 2010) and was recorded by the Company under other assets. Although the PSPP is primarily a defined contribution plan, there is a small defined benefit quota, whose actuarial obligation refers to the present value of the future benefits of inactive participants, since the benefit (life annuity) is fixed after the participants retirement date. In accordance with the AT-83 mortality table the current amount of the actuarial obligation of the PSPP which covers 49 beneficiaries is R$8,030 (48 beneficiaries and R$8,051 as of June 30, 2010). Sadia: The subsidiary Sadia sponsors a defined benefit pension plan that offers supplementary retirement benefits to its employees, through the Attílio Francisco Xavier Fontana Foundation. The pension benefit is generally defined as the difference between (i) the retiree's average monthly salary during the 12 months prior to the date of retirement, up to a limit of 80% of the employee's last salary, and (ii) the value of the retirement pension paid by the Brazilian social security system. The pension benefits is annually updated by Consumer Price National Index (INPC). The actuarial system is that of capitalization for supplementary retirement and pension benefits and of simple apportionment for supplementary disability compensation. The Sadias contribution is based on a fixed percentage of the payroll of active participants, as annually recommended by independent actuaries and approved by the trustees of Fundação Attilio Francisco Xavier Fontana. Pág: 87 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 According to the Foundations by-laws, the sponsoring companies are jointly liable for the obligations undertaken by the Foundation on behalf of its participants and dependents. As of September 30, 2010, the Foundation had 17,040 associates, of which 11,657 are active. The contribution made by Sadia since the acquisition date correspond to R$929. Defined contribution plan: As from January 1, 2003, the subsidiary Sadia began to adopt new supplementary pension plans under the defined contribution modality managed by an open supplementary pension entity, for all employees hired by Sadia and its subsidiaries. Under the terms of the regulations, plans are funded on an equitable basis so that the portion paid by the subsidiary is equal to the payment made by the employee in accordance with a contribution scale based on salary bands that vary between 1.5% and 6.0% of the employees remuneration, observing a contribution limit that is updated annually. The contributions made by the subsidiary as of September 30, 2010 amounted R$1,904. As of September 30, 2010, this plan had 1,486 participants. Other post-employment benefits: The subsidiary Sadia has a human resources policy of offering the following benefits in addition to its private pension plan: · Payment of the fine referring to the Government Severance Indemnity Fund when the employee retires; · Payment of a tribute for time of service; · Payment of an indemnity for discharge from professional duties; and · Payment of an indemnity upon retirement. These benefits are paid in one single payment at the time of retirement or termination of the employee and the amounts are calculated through an actuarial calculation and recorded in the statement of income of the period. During the second quarter of 2010, the Company and its subsidiaries recorded the obligations from the Law No. 9,656 and Resolution 21/99 of the Supplementary Health Council, which assures to the retired employee that contributed to the health plan due to the employment relationship, for the minimum period of 10 years, the right to maintain the benefit in similar coverage conditions as the period of the employment contract, since assuming full payment. Pág: 88 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Liabilities related to the obligations as of September 30, 2010 corresponded to R$27,946 in the parent company and R$68,787 in the consolidated. OTHER OPERATING EXPENSES Parent Company Consolidated 09.30.09 09.30.10 Amortization of the fair value of fixed assets and inventories (note 1b) (a) - - Idleness costs (b) (23,853) (32,935) Employees' profit sharing - - Ganhos(Perdas) com seguros (15,214) (13,036) Other expenses (3,989) (31,888) (43,056) (77,859) (a) The amount disclosure, refers to the goodwill amortization allocated to the fair value of fixed assets in business combination with Sadia (note 1b). In the consolidated financial statements this expense was reclassified to cost of sales. (b) The increase of the idleness costs refers mainly to the merger with Sadia in 2010. Pág: 89 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 STATEMENT OF VALUE ADDED Parent Company Consolidated 09.30.09 09.30.09 1. REVENUES 6,891,033 11,785,182 Sales of goods, products and services 6,947,671 11,880,211 Other income (43,818) (78,248) Allowance for doubtful accounts - (reversal / provision) (12,820) (16,781) 2. RAW MATERIALS ACQUIRED FROM THIRD PARTIES (5,017,885) (8,308,235) Cost of products and goods sold (4,164,880) (6,597,719) Materials, energy, services of third parties and others (838,014) (1,731,009) Allowance for inventories losses (14,991) 20,493 3. GROSS VALUE ADDED (1-2) 1,873,148 3,476,947 4. RETENTIONS (DEPRECIATION, AMORTIZATION AND DEPLETION) (277,893) (495,306) Depreciation, amortization and depletion (277,893) (495,306) 5. NET VALUE ADDED (3-4) 1,595,255 2,981,641 6. RECEIVED FROM THIRD PARTIES (141,623) (176,508) Equity interest in income of associated company (75,816) 1,696 Financial (expenses) income (66,558) (178,582) Other operating income 751 378 7. ADDED VALUE TO BE DISTRIBUTED (5+6) 1,453,632 2,805,133 8. DISTRIBUTION OF VALUE ADDED 1,453,632 2,805,133 Payroll 830,631 1,469,193 Salaries 686,264 1,214,699 Benefits 101,876 183,103 Government severance indmnity fund dor employees garantee fund for length of service - F.G.T.S 42,491 71,391 Taxes and contribution 869,971 1,644,782 Federal 448,003 1,015,442 State 418,793 623,229 Municipal 3,175 6,111 Capital remuneration from third parties (341,201) (418,767) Interest (375,747) (468,569) Rents 34,546 49,802 Shareholders 94,231 114,702 Interest on shareholders equity - - Retained earnings / accumulated loss 94,231 114,702 Non-controlling shareholders' participation - - (4,777) Pág: 90 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 BOARD OF DIRECTORS Co-Chairman Nildemar Secches Co-Chairman Luiz Fernando Furlan Vice-Chairman Francisco Ferreira Alexandre Board Members Carlos Alberto Cardoso Moreira Board Members Manoel Cordeiro Silva Filho Board Members João Vinícius Prianti Board Members Décio da Silva Board Members Rami Naum Goldfajn Board Members Luís Carlos Fernandes Afonso Board Members Walter Fontana Filho Board Members Roberto Faldini FISCAL COUNCIL Chairman and Financial Expert Attílio Guaspari Board Members Osvaldo Roberto Nieto Board Members Jorge Kalache Filho EXECUTIVE BOARD Chief Executive Officer Director José Antonio do Prado Fay Strategy and M&A Executive Officer Nelson Vas Hacklauer Chief Financial, Administrative and IR Officer Leopoldo Viriato Saboya Operations and Technology Executive Officer Nilvo Mittanck Export Market Executive Officer Antonio Augusto de Toni Human Resources Executive Officer Giberto Antonio Orsato Corporate Affairs Executive Officer Wilson Newton de Mello Neto Dairy Product Operations Executive Officer Fabio Medeiros Martins da Silva Supply Chain Executive Officer Luis Henrique Lissoni Marcos Roberto Badollato Accountant  CRC  1SP219369/O-4-S-SC Pág: 91 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Comments, see table 12.01. Pág: 92 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Dear shareholders, BRF  Brasil Foods S.A. ( BM&FBOVESPA: BRFS3 and NYSE: BRFS ) is pleased to present its financial results for the third quarter 2010 (3Q10). These reflect the efforts taken to achieve growth in operating income as a result of a good domestic market performance as well as the consistent recovery in exports, the latter despite the challenges of foreign exchange rate pressures and rising agricultural commodities prices. Gross sales reached R$ 6.5 billion, an increase of 6.9% in relation to 3Q09 and 3.5% higher when compared with 2Q10. This performance reflects favorable trading conditions in the domestic market for processed products as well as expected improvements in exports, more especially in the Far East, Middle East, Eurasia and Africa. EBITDA reached R$ 613.6 million, 110.8% higher than 3Q09 and equivalent to an EBITDA margin of 10.8%. Net income were R$ 189.7 million, corresponding to a 3.3% net margin, and a gain of R$ 58 million compared with 2Q10. The significant 700 basis points reduction in costs for the period was also a key driver behind better results and offsetting the increase in operating expenses - the latter already built into our forecasts as a result of the necessary investments in marketing as well as expanded IT systems, and consultancy fees related to the merger process with Sadia. We continue to await the approval of the anti-trust authorities, the Administrative Council for Economic Defense (CADE), allowing us to finalize the merger of the BRF and Sadia operations. As we have already emphasized in an announcement to the market, we are confident of CADE approval based on the technical arguments which, from our point of view, characterize the operation as pro-competition. As we are unable to integrate important aspects of the Companys business while CADE approval is pending, we are focusing our attention on the management of markets, cost savings and incorporation of existing strategies into the business. Our expectations are for a positive fourth quarter due to growth in processed food consumption in the domestic market, especially traditional products characteristic of the year-end holiday season. In line with our forecasts, export markets continue strong on the back of demand for protein. São Paulo, november 2010. José Antonio do Prado Fay Chief Executive Officer Luiz Fernando Furlan Nildemar Secches Co-Chairman of the Board of Directors Co-Chairman of the Board of Directors Pág: 93 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Operating and Financial Indicators 3 rd Quarter 2010 Gross Sales totaled R$ 6.5 billion, a 6.9% improvement with a growth of 8.4% in the domestic market and 4.5% in export sales. Total sales of the meat, dairy and processed products businesses were 1.5 million tons, a 9.3% increase. Gross profits amounted to R$ 1.6 billion, a 44.1% rise. EBITDA reached R$ 613.6 million, 111% up for the quarter on the back of the performance in the Companys markets and the reduction in costs for the period. Net income was R$ 189.7 million, corresponding to a net margin of 3.3%. Financial trading volume in the Companys shares posted an average of US$ 43.9 million/day during the year, 22.9% less, reflecting the primary share offering and the merger of shares in 3Q09. HIGHLIGHTS 3Q10 3Q09 % Ch. Gross Sales 6,540 6,115 7% Domestic Market 4,118 3,798 8% Exports 2,421 2,316 5% Net Sales 5,702 5,294 8% Gross Profit 1,588 1,102 44% Gross Margin 27.8% 20.8% 700 bps EBIT 416 58 613% Net Income 190 211 (10%) Net Margin 3.3% 4.0% (70 bps) EBITDA 111% EBITDA Margin 10.8% 5.5% 530 bps Earnings per Share* - * Consolidated earnings per share (in R$), excluding treasury shares and including the split of shares approved on April, 2010 in the 3Q09 basis ( The variations mentioned in this report are comparisons between first nine months of 2010 (9M10) in relation to the period from January 1 to September 30 2009 (9M09) or the 3 rd quarter of 2010 (3Q10) in relation to the 3 rd quarter 2009 (3Q09). Sadias results have been consolidated as from July 2009. For a better understanding of the businesses, the variations are compared in numbers according to Brazilian corporate law (CL) and on a pro-forma basis, as specified, for comparative accumulative results. The pro-forma financial statements are to be found in attachments II and III of this report. The results for 3Q10 compared with 3Q09 already fully reflect the consolidation of results for BRF and Sadia in the light of the incorporations concluded in July 2009). Pág: 94 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Pág: 95 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Operating and Financial Information Accumulated 2010 HIGHLIGHTS Corporate Law Pro forma R$ MILLION YTD 10 YTD 09 % Ch. YTD 10 YTD 09 % Ch. Gross Sales 18,669 12,177 53% 18,669 18,014 4% Domestic Market 11,687 7,506 56% 11,687 10,948 7% Exports 6,982 4,671 49% 6,982 7,066 (1%) Net Sales 16,281 10,600 54% 16,281 15,630 4% Gross Profit 4,381 2,230 96% 4,381 3,325 32% Gross Margin 26.9% 21.0% 590 bps 26.9% 21.3% 560 bps EBIT 1,080 74 1357% 1,080 140 670% Net Income 374 115 226% 374 222 69% Net Margin 2.3% 1.1% 130 bps 2.3% 1.4% 90 bps Adjusted Net Income (1) 374 247 52% 374 354 6% Adjusted Net Margin 2.3% 2.3% - 2.3% 2.3% - EBITDA 1,648 541 204% 1,648 852 93% EBITDA Margin 10.1% 5.1% 500 bps 10.1% 5.5% 460 bps Earnings per Share (2) 0.43 0.28 - 0.43 0.41 - (1) Adjusted Net Income - Excluding the absorption of the tax loss relative to the incorporation of Perdigão Agroindustrial S.A. booked to first quarter results 2009. (2) Consolidated earnings per share (in R$), excluding treasury shares and including the split of shares approved on April, 2010 in the 3Q09 basis Sectoral Performance The global economy has reported weakness in relation to the third quarter due to the phasing out of economic stimulus packages implemented during 2009. Brazil also posted some deceleration in economic activity between July and September although not enough to prevent a positive evolution. The unemployment rate measured by the IBGE posted 6.2% of the EAP in September, the lowest level for the series on record. Additionally, inflation rates should not increase as the economy continues to grow. However, US dollar devaluation against the Real is negatively impacting Brazilian export revenues when translated into local currency. Exports  Physical exports of chicken meat posted year on year growth of 9% and for the first nine months of 2010, by 5% against 2009, and close to growth forecasts made early this year. The good export volume performance is largely due to shipments to China, Turkey and Egypt. Sales of beef rose 1.8% quarter on quarter. Again, a key export market was Egypt. Despite the volume of pork meat shipments reporting a dip of 1.2% against 2Q10, prices remained at high levels. During the year, the average value of pork meat exports was 13.6% higher than recorded in 2009. Pág: 96 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 However, the market for pork meats is not the only one revealing price buoyancy. International chicken meat prices also rose 11.5% YTD 2010 (in relation to the same period in 2009) and close to pre-crisis levels. Average beef prices increased 17% on the same comparative basis. Domestic Consumption  Commercial retail sales volume reported a 2% increase from July to August based on IBGE figures. Check payment referrals to the São Paulo Commercial Associations Central Credit Protection Service  SCPC - an indicator of commercial activity - reported growth in both September and October, a sign that consumer confidence remains strong. Thus, the outlook is for consumption to remain robust throughout 4Q10 and that this virtuous cycle will generate more employment and higher overall incomes. Raw materials  Between July and September 2010, average corn prices on the domestic market rose 7.5% compared with the preceding quarter. The increase was due to rising international prices which in turn stimulated Brazilian producers to increase exports, reducing domestic supplies - a trend reinforced by the Producer Distribution Program (PEP). However, it is worth pointing out that average prices are still 11% lower than those prevailing in 2009. The average price of soybeans in 3Q10 increased 16.8% against 2Q10 although this is still 11.6% less in relation to 3Q09. Unprocessed soybean prices came under pressure due to prospects for reduced crops and world inventory in 2011. Perspectives - China has raised domestic interest rates to slow the growth in a real estate bubble. However, the increase was only a modest one and will not have any marked impact on the countrys growth trajectory. In the United States, uncertainty surrounds the efficacy of expansionist monetary policy since the injection of liquidity is not being channeled to the consumer in full. Thus, the evolution of the credit channels will have to be monitored to verify if recent initiatives will indeed have an impact on US economic activity. In Brazil, the new government is expected to maintain public spending and at the same time continue policies of increasing income via the minimum wage and the family grant system (bolsa família), thus contributing to the sustainability of domestic demand. The appreciated foreign exchange rate will contribute to mitigating inflationary pressures, thus translating into a benign combination of a strengthening economy with low inflation. Pág: 97 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Investments and Projects A total of R$ 224.9 million was dedicated to capital expenditures during the quarter and directed towards the expansion in capacity, operational improvements, productivity and new industrial units in Lucas do Rio Verde-MT, Vitória de Santo Antão-PE and Bom Conselho-PE. Investment in poultry and hog breeder stock amounted to R$ 86 million in the quarter. As a result, consolidated investments during the year so far totaled R$ 712.7 million, and are expected to surpass the R$ 1 billion mark for the year as a whole. We underscore that investments necessary for organic growth are at lower levels due to the additional capacity created by new industrial units that were brought on stream at the end of last year and expected to be operating at full capacity by the end of 2011. Pág: 98 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Information Technology  In 2010, the Information Technology area has prioritized the preparation of an integrated systems platform to support the merger between Perdigão and Sadia. Many of the synergies identified in the Integration Project will be captured once these investments have been concluded. The project, which will be take approximately 18 months, involves about 200 people in 4 stages: 1) Upgrade of the SAP system to increase processing capacity; 2) Construction of the Initial Platform; 3) Development of the HR SAP system; and 4) the roll-out of SAP APO  Advanced Planning Optimization. All stages are integrated and critical to the creation of a complete platform to support the Companys expected international expansion. In 2011, the principal focus will be on the conclusion of this project and the unification of IT operations. Synergies will also be captured in the IT area itself due to the increase in scale and optimization of functions analogous between the two companies. In addition, IT will undergo a restructuring in order to better serve BRFs operations with more focus on supporting and developing our businesses. We shall also begin a process of international standardization of all our platforms at all our operations to ensure lower operating and maintenance costs. Operating Performance Production During the quarter, the poultry and hog slaughter held steady although meat production was up 4%, reflecting operational improvements. The dairy products business increased 7% with the start up of production from the new Bom Conselho plant in the state of Pernambuco. Other processed products reported growth of 40%, most notably in the form of margarines, pastas and pizzas as well as the launch of canapés. Pág: 99 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Pro Forma PRODUCTION 3Q10 3Q09 % Ch. YTD 10 YTD 09 % Ch. Poultry Slaughter (million heads) 419 420 (0%) 1,210 1,155 5% Hog/ Cattle Slaughter (thousand heads) 2,743 2,680 2% 7,893 7,709 2% Production (thousand tons) Meats 1,042 1,006 4% 2,983 2,820 6% Dairy Products 300 279 7% 830 777 7% Other Processed Products 128 91 40% 348 298 17% Feed and Premix (thousand tons) 2,696 2,635 2% 8,006 7,714 4% Domestic Market Gross sales amounted to R$ 4.1 billion, an 8.4% increase. The domestic market continued to experience good demand and our market share remained steady for the principal product categories. The business climate however was dominated by strong cost pressures, principally the result of agricultural commodity prices. Consequently, we have begun to increase our prices in various markets to ensure that there is no margin reduction. We also had price increases to markets for our in-natura products . The food services channel continues to report a good performance with demand on the boost thanks to effective salary increases and an enlarged varied selection of products on offer. The rising affluence of the class C social group has been instrumental in sustaining growth in both volumes and margins. Sales DM THOUSAND TONS R$ MILLION Domestic Market 3Q10 3Q09 % Ch. 3Q10 3Q09 % Ch. Meats 5 6 In Natura 94 20 32 Poultry 75 59 26 331 256 29 Pork/Beef 39 35 10 240 177 35 Elaborated/Processed (meats) 1 Dairy Products 8 3 Milk 239 216 11 474 453 5 Dairy Products 51 53 (2) 238 236 1 Other Processed 20 35 Soybean Products/ Others 90 24 Total 10 8 Processed 5 6 % Total Sales 53 56 71 72 Pág: 100 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 THOUSAND TONS R$ MILLION Domestic Market - CL YTD 10 YTD 09 % Ch. YTD 10 YTD 09 % Ch. Meats 62 66 In Natura 74 96 Poultry 178 116 54 779 480 62 Pork/Beef 109 50 120 663 258 157 Elaborated/Processed (meats) 59 60 Dairy Products 8 5 Milk 672 603 11 1,369 1,259 9 Dairy Products 149 156 (5) 667 681 (2) Other Processed Soybean Products/ Others 50 21 Total 45 56 Processed 59 64 % Total Sales 55 50 72 68 Meat  Sales revenue in 3Q10 rose 5.6% and volumes, 5.3%, with a gain of 660 basis points in profitability of added value products. Average price increase was 0.2% due to the sales mix which incorporated growth of 20.2% in volumes of in-natura items and an increase in the sales of specialty meat products with lower average prices albeit with increased margins. Dairy Products  Product volumes rose 8.4% in 3Q09 and equivalent to an increase of 3.4% in revenues. The average costs of milk collection continued under pressure and reflecting in the margins for this segment. When compared to 3Q09 and the year as a whole when the segment reported a more positive performance, average sale prices for the quarter under review were 5% lower. Other processed products  Revenues and volumes were 35% and 20% higher, respectively, representing a 440 basis points improvement in operating result. Margarines, pastas and pizzas put in a particularly strong performance in addition to the product launches in this segment. Pág: 101 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Source: Ac Nielsen  Accumulated 2010 *Preliminary data Exports In line with Company forecasts, exports continue to report an improvement in margins and a recovery in demand and prices in the leading markets. Exports totaled R$ 2.4 billion, an increase of 4.5% in sales revenue and 10.4% by volume. Average US Dollar prices-FOB (Free on Board) was stable in relation to 3Q09. The average currency translation impact was 6.2% in 3Q10 compared with 3Q09 resulting in an average decline of 5.3% in prices in Brazilian Reals and consequently, a reduction in export revenues in local currency terms. Meat  Meat volumes posted an increase of 10.6% and revenue 5.8% higher. Average prices fell 6.3% in Reais due to the currency translation effect. However, Middle Eastern and European markets have been registering an improved performance. Dairy Products  BRF recorded a reduction in shipped dairy product volume of 47% due to a continued scenario of weaker international demand and with inventory levels still high in the principal producing regions. This was despite a recovery in average prices of 48% in Brazilian Reals, with the business focused principally on markets in the Middle East and Africa, and an improved export mix contributing to better margins. Pág: 102 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Export Markets THOUSAND TONS R$ MILLION Exports 3Q10 3Q09 % Ch. 3Q10 3Q09 % Ch. Meats 11 6 In Natura 6 3 Poultry 426 396 8 1,529 1,520 1 Pork/Beef 75 75 (1) 397 350 14 Elaborated/Processed (meats) 93 66 41 19 Dairy Products 0 1 2 3 Milk 0 0 (100) 0 2 (100) Dairy Products 0 0 56 2 1 137 Other Processed 7 4 68 27 18 55 Soybean Products/ Others 6 9 4 39 Total 10 5 Processed 71 43 21 % Total Sales 17 13 20 18 THOUSAND TONS R$ MILLION Exports - CL YTD 10 YTD 09 % Ch. YTD 10 YTD 09 % Ch. Meats 58 50 In Natura 55 50 Poultry 1,255 797 57 4,456 2,998 49 Pork/Beef 215 154 40 1,138 728 56 Elaborated/Processed (meats) 79 51 Dairy Products 2 3 13 15 Milk 0 2 (91) 1 10 (91) Dairy Products 2 1 93 12 5 141 Other Processed 11 5 51 19 Soybean Products/ Others 6 9 4 39 Total 57 49 Processed 81 54 % Total Sales 16 14 20 19 T he Company reported the following performance in its leading overseas markets in the period: Europe  Although the economy weakened in certain countries such as Portugal, Ireland, Greece and Spain, we were able to report an improvement in performance for the region overall due to pricing pressure on the commodities most used by the company  corn and soybeans. This was instrumental in allowing the Company to increase its prices for meat products in the European market. Middle East  This market is currently at the recovery stage in prices and demand following the normalizing of supply which was running at high levels due to strong export flows both from the United States and Brazil. Pág: 103 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Far East  The Japanese market continues to indicate improving import prices.After a turbulent period, the Hong Kong markets commercial flows of imported products have stabilized. Meanwhile, demand from China continues buoyant, notably following the installation of an office in the financial center of Shanghai to provide support to our team as well as enhanced customer relationship. Eurasia  Sales to this market continue robust in relation to demand both for poultry as well as pork meat. Africa, Americas and Other Countries  Stronger demand from Africa was responsible for better volumes and prices, in particular for processed products. Net Sales  Net sales reached R$ 5.7 billion in 3Q10, 7.7% higher and an increase of 3.1% in relation to 2Q10 due to the good performance for both domestic and export markets. Pág: 104 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 For the first nine months of the year, the Company reported net sales revenue of R$ 16.3 billion, a 4.2% improvement on a pro-forma basis and 53.6% higher by Corporate Law criteria and incorporating the results for Sadia as from July 2009. Cost of Sales  Cost of sales fell 1.8% and reflected in a gain in margin of 700 basis points from 79.2% to 72.2% as a percentage of Net Sales. This improvement was achieved thanks to a reduction in the cost of the leading raw materials and materials for direct use as well as the equalization of production volumes this year which also contributed to the improvement in fixed production costs. For the first nine month period, cost of sales fell 3.3% on a comparative pro-forma basis and increased 42.2% on a Corporate Law criteria basis, although also registering gains as a function of the proportionally faster growth in Net Sales in relation to cost of sales. Pág: 105 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Gross Profit and Gross Margin  Gross Profit totaled R$ 1.6 billion, a gain of 44.1%, reflected in the 700 basis points improvement in gross margin from 20.8% to 27.8% of the Net Sales, in turn benefiting from a year on year growth in revenue and a reduction in production costs. For the accumulated period ending September 2010 , Gross Profit amounted to R$ 4.4 billion  31.8% more when using a pro-forma comparative basis and 96.4% in corporate law, again reflecting the gradual and consistent recovery in performance. Operating Expenses  Operating expenses were up by 12.3% due to the need for investments in marketing, improvements in IT systems and disbursements in consultancy fees for work on the integration process as well as the hiring of new executives. As we had already forecast, the captured synergies this year will be absorbed by expenses and investments necessary for the integration process which will generate gains for the Company as from next year onwards. Total operating expenses amounted to R$ 3.3 billion for the first nine months of 2010, 3.7% greater on a pro-forma basis and 53.1% higher when compared using Corporate Law criteria. Operating Income and Margin  With the improvements reported in business performance, operating income before financial expenses (EBIT) reached R$ 416.1 million. This was a significant gain of 613.4%, translating into an improved year on year operating margin 620 basis points from 1.1% to 7.3%. When set against 2Q10, there was a gain of R$ 23.2 million in operating income for the quarter under review. For the accumulated 9M10 period, there was a gain of 570 basis points in operating margin, the result of an expected gradual recovery in results following the unfavorable situation experienced by the global markets in the preceding year. Financial Results  By virtue of the financial discipline implemented through a policy of hedge accounting and the lengthening of the gross debt maturity profile, the Company reported net financial expenses of R$ 46.9 million in 3Q10 against R$ 169.8 in 2Q10. In 2009, we posted net financial income due to the foreign exchange translation impact on our net exposure and financial cash investments resulting from the R$ 5.3 billion raised through our primary share offering. Pág: 106 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Net debt as at September 30 2010 remained stable in relation to 2Q10 at R$ 3.9 billion. This corresponded to a reduction of 15% compared to September 30 2009 in spite of disbursements for investments in capital expenditures. The net debt/EBITDA ratio fell to 1.9 times due to improved cash generation year to date and the compatibility of net debt and the Companys operations. Consolidated currency exposure was US$ 17 million (long position) and contemplated in the implemented hedge accounting policy now in place, against US$ 1.2 billion reported for the preceding year. Debt Profile R$ Million DEBT - R$ MILLION CURRENT NONCURRENT TOTAL TOTAL % Ch. Local Currency 1,328 1,931 3,259 4,127 (21%) Foreing Currency 609 3,512 4,122 4,882 (16%) Gross Debt (18%) Cash Investments Local Currency 902 210 1,112 3,173 (65%) Foreing Currency 2,158 261 2,419 1,293 87% Total Cash Investments (21%) Net Accounting Debt (15%) Exchange Rate Exposure* - US$ Million 17 - * Exchange rate exposure in Corporate Law Other Operating Results  Relates largely to the costs of idle capacity  the result of new plants still at a pre-operational stage in Bom Conselho-PE, Lucas do Rio Verde-MT, Vitória de Santo Antão-PE, Mineiros-GO and Três de Maio-RS. Income Tax and Social Contribution  Quarterly income tax and social contribution totaled R$ 106.7 million against R$ 25.0 million for the previous year due to the negative results reported at Sadia in the latter period. Net Income and Net Margin  BRF posted a net income of R$ 189.7 million in the quarter corresponding to a net margin of 3.3% and a decline of 10.3% in relation to 3Q09, reflecting the financial income for the latter period. However, there was a growth of R$ 58 million in 3Q10 compared with 2Q10. The improvement in the net result was due to the better operating performance reported for the quarter. For the accumulated nine-month period, net income reached R$ 373.9 million, 5.7% higher on a pro-forma basis and 51.5% up using Corporate Law criteria. Pág: 107 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 EBITDA  Our EBITDA reached R$ 613.6 million during 3Q10, registering a gain of 110.8% compared with 3Q09 and reflecting the Companys forecasted consistent and gradual improvement in results with an EBITDA margin of 10.8% against 5.5% (a 530 basis points gain). BRF recorded a quarter on quarter gain of 4.5%, representing additional cash generation of R$ 26.4 million in the quarter. Operating cash generation for the first nine months of 2010 as measured by EBITDA (operating income before expenses, taxes and depreciation) was R$ 1.6 billion, 93.5% better than the same period in 2009 on a pro-forma basis and 204.4% on a Corporate Law basis. Principal factors contributing to this increase were: the larger volume of processed products sold in the domestic market, a gradual recovery seen in some important export markets, the reduction in production costs and commercial expenses. Breakdown of Ebitda - CL EBITDA - R$ Million 3Q10 3Q09 % Ch. YTD 10 YTD 09 % Ch. Net Income 190 211 (10) 374 115 226 Non Controlling Shareholders 3 (5) - 1 (5) - Employees / Management Profit Sharing 13 7 77 25 7 257 Income Tax and Social Contribution 107 25 326 113 171 (34) Net Financial 47 (223) - 373 (290) - Equity Accounting and Other Operating Result 44 16 184 183 48 279 Depreciation, Amortization and Depletion 211 260 (19) 579 495 17 EBITDA Shareholders Equity  Shareholders Equity as of September 30 2010 stood at R$ 13.6 billion against R$ 13.2 billion on September 30 2010, 2.97% higher with a return on equity of 2.84% when calculated on the net accumulated result for the first nine months of the year in relation to the initial shareholders equity. Worthy of note is that in the third quarter of 2009, funds from the primary share offering were absorbed into the cash position at the same time as the share incorporations were concluded as part of the merger process with Sadia . Combination of the Businesses  The accounting and fiscal treatment with respect to the association agreement were measured in accordance with current practices, allocations being made to property, plant and equipment or non-current assets, under the intangible item to be subject to annual appraisals using the impairment test (non-recoverability). Pág: 108 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Shareholder Remuneration  On August 27 2010, the Company paid out R$ 53.2 million in interest on shareholders equity, equivalent to R$ 0.061136430 per share in accordance with the resolution adopted at the Board of Directors meeting of June 17 2010 with the retention of Withholding Tax at source in accordance with the current legislation. Stock Market Performance Performance 3Q10 3Q09 YTD 10 YTD 09 Share price - R$* 25.75 23.60 25.75 23.60 Traded Shares (Volume) - Millions 129.4 238.6 433.4 438.0 Performance 8.6% 25.9% 13.5% 58.7% Bovespa Index 13.9% 19.5% 1.2% 63.8% IGC (Brazil Corp. Gov. Index) 18.7% 22.6% 10.0% 63.9% ISE (Corp. Sustainability Index) 9.3% 21.4% 2.6% 48.9% Share price - US$* 15.53 13.31 15.53 13.31 Traded Shares (Volume) - Millions 75.8 87.3 215.8 177.6 Performance 17.1% 39.5% 18.6% 101.9% Dow Jones Index 10.4% 15.0% 3.5% 10.7% * Closing Price The Companys shares and ADRs outperformed the leading stock indices and sector players. The average daily financial volume traded on the Bovespa and the NYSE  New York Stock Exchange amounted to US$ 43.9 million in the quarter, 22.9% less due to the primary share offering and the share incorporations in 3Q09. For the 9M10 period, average daily liquidity was US$ 46.0 million, a year on year increase of 43.5%. Pág: 109 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 YTD 12 months Average US$46.0 million/day (43.5% higher than 9M09) Pág: 110 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Social Balance BRF employs 114,292 at the production and commercial units and in the corporate divisions. In the third quarter 2010, BRF invested R$2 million in programs for employee development and skills training. During the quarter under review, the Company began its first Generation BRF Trainees program, the purpose being to attract, retain and develop young professionals. The Company received 15 thousand applications and candidates are currently undergoing a selection process. The Company runs SSMA (Health, Safety and Environmental) management and professional development programs together with ongoing programs to provide a better quality of life. In addition, we maintain various social outreach programs for the communities in which BRFs operations are located. The Company also sponsors staff sporting activities. During this third quarter, the traditional 5-kilometer races were held in various regions of the country with the participation of BRFs employees. Another important event was Social Action. This takes place every year with the objective of contributing to the exercising of citizenship through volunteer initiatives and the promotion of development of the communities where we have our operations. Free services are offered in the areas of health, citizenship, education, culture, leisure and sport. In partnership with the Launch Yourself into the Future Institute, BRF is investing R$ 1 million per year to sponsor the training of athletes with the purpose of social inclusion of youths from low income backgrounds and the search for talents in Brazilian athletics. Stock Option Plan  On August 26 20 10, the Board of Directors authorized the amount of 1,576,911 (one million, five hundred and seventy-six thousand and nine hundred and eleven) stock options, granted to 35 executives with a maximum exercise tenor of five years as established under the Compensation Plan Regulations based on shares approved by the O/EGM held on March 31 1010. Pág: 111 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Added Value(CL) Added Value Distribution YTD 10 YTD 09 Human Resources 2,303 1,469 Taxes 2,493 1,645 Interest 862 (419) Interest on shareholder's equity 53 0 Retention 321 115 Non-controlling shareholders 1 (5) Total Corporate Governance Corporate Structure  On September 23 2010, BRF  Brasil Foods S.A.s Board of Executive Officers was elected, encompassing the positions contemplated in the positions defined in the corporate structuring and constituted as follows: José Antonio do Prado Fay, Chief Executive Officer; Antonio Augusto de Toni, Vice President for Export Markets; Gilberto Antônio Orsato, Vice President for Human Resources; Leopoldo Viriato Saboya, Vice President for Finance, Administration and Investor Relations (CFO); Nelson Vaz Hacklauer, Vice President for Strategies and M&A; Nilvo Mittank, Vice President for Operations and Technology (COO); Fabio Medeiros Martins da Silva, Vice President of Dairy Products; Wilson Newton de Mello Neto, Vice President for Corporate Affairs; Luis Henrique Lissoni, Vice President for the Supply Chain. The Vice Presidencies for Food Service and the Domestic Market will be filled in the event of and contingent upon the terms of the final approval of the Concentration Act currently subject to examination by the Administrative Council for Economic Defense  CADE, as well as eventual approval of the Companys Board of Directors. Pág: 112 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Rating  BRF has been assigned two corporate credit ratings: a BB+ (PE) rating from Standard & Poor´s and a Ba1  (PE) rating - Global Local Currency Corporate Family from Moody´s Investor Service. Novo Mercado - BRF signed up to the BM&FBovespas Novo Mercado on April 12 2006 binding it to settle disputes through the Arbitration Panel according to the arbitration clause written into its bylaws and regulations Risk Management - BRF and its subsidiaries adopt the most rigorous management practices for controlling and minimizing the impact of the risks inherent to its businesses, details of which are shown in explanatory note 20 of the Financial Statements. Risks involving the markets in which the Company operates, sanitary controls, grains, nutritional safety and environmental protection, as well as internal controls and financial risks are all monitored. Independent Audit  No disbursements of consultancy fees were made to the independent auditors during the period. The engagement of these services requires prior Board approval and adheres to the rules and restrictions established by the legislation, conditional on this not undermining the independence and objectivity of our auditors. The Companys financial information shown herein is in accordance with accounting practices adopted in Brazil and is an integral part of the audited financial statements. Non-financial information as well as other operating information has not been subject to auditing on the part of our independent auditors. Pág: 113 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Pursuant to CVM Instruction 480/09 at a meeting on November 12 2010, the Board of Executive Officers states it has discussed, reviewed and agreed both the opinions expressed in the report of the independent auditors and also the financial statements for the quarter ending on September 30 2010. CADE - The Association Agreement has been submitted for the examination of the Administrative Council for Economic Defense  CADE. During the period in which the Brazilian anti-trust authorities are examining the Agreement, BRF and Sadia may be subject to certain specific commitments agreed with these authorities and designed to maintain the status quo in market conditions. We remain confident that CADE will fully approve the operation in view of the absence of any significant entry barriers in the industry as well as the existence of intense market rivalry and the capture of major synergies and efficiencies. Sustainability Management  As part of the process of implementing Version 3 of the Global Reporting Initiatives (GRI) guidelines and improving sustainability management and governance, on November 9, BRF - Brasil Foods will hold its first Onsite Panel for Stakeholders. The objective is to engage the Companys stakeholders and identify the most important aspects of sustainability upon which BRF should be focusing in its reports. Pág: 114 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Anexo I BRF - Brasil Foods S.A. PUBLIC COMPANY CONSOLIDATED FINANCIAL STATEMENTS FOR THE PERIOD ENDED (R$ Million) BALANCE SHEET - Corporate Law ASSETS CURRENT ASSETS NONCURRENT ASSETS Long Term Assets 2,648 2,191 Investments 23 3,458 Property, Plant and Equipment 9,382 6,989 Intangible 3,244 1,617 Deferred Charges 158 216 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES LONG TERM LIABILITIES NON CONTROLLING SHAREHOLDERS 8 4 SHAREHOLDERS' EQUITY Capital Stock Restated 12,460 12,465 Reserves/Accumulated earnings 1,104 819 Equity Evaluation Adjustment 52 (45) Interest on shareholders' equity (53) - Treasury Shares (1) (68) INCOME STATEMENT - Corporate Law 3Q10 3Q09 % Ch. YTD 10 YTD 09 % Ch. GROSS SALES 7% 53% Domestic Sales 4,118 3,798 8% 11,687 7,506 56% Exports 2,421 2,316 5% 6,982 4,671 49% Sales Deductions (838) (821) 2% (2,388) (1,577) 51% NET SALES 8% 54% Cost of Sales (4,114) (4,191) (2%) (11,900) (8,370) 42% GROSS PROFIT 44% 96% Operating Expenses (1,172) (1,044) 12% (3,301) (2,156) 53% OPERATING INCOME BEFORE FINANCIAL EXPENSES 58 613% 74 1357% Financial Expenses, net (47) 223 - (373) 290 - Other Operating Results/Equity Accounting (58) (43) 35% (194) (76) 154% INCOME BEFORE FINANCIAL EXP. AND OTHER RESULTS 31% 78% Income Tax and Social Contribution (107) (25) 326% (113) (171) (34%) Employees / Management Profit Sharing (13) (7) 77% (25) (7) 257% Non-controlling shareholders (3) 5 - (1) 5 - NET INCOME (10%) 226% ADJUSTED NET INCOME* 190 (10%) 374 52% EBITDA 111% 204% *Adjusted Net Income - Excluding the absorption of the tax loss relative to the incorporation of Perdigão Agroindustrial S.A. booked to first quarter results 2009, in the amount of R$132 million Pág: 115 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Anexo II Pro - forma INCOME STATEMENT - R$ MILLION 3Q10 3Q09 % Ch. YTD 10 YTD 09 % Ch. Gross Sales 7 4 Domestic Market 4,118 3,798 8 11,687 10,948 7 Exports 2,421 2,316 5 6,982 7,066 (1) Sales Deduction (838) (821) 2 (2,388) (2,384) 0 Net Sales 8 4 Cost of Sales (4,114) (4,191) (2) (11,900) (12,306) (3) Gross Profit 44 32 Operating Expenses (1,172) (1,044) 12 (3,301) (3,185) 4 Income Before Financial Results (EBIT) 58 Financial Expenses, Net (47) 223 - (373) 636 - Other Operating Results/Equity Accounting (58) (43) 35 (194) (82) 136 Income after Financial Expenses and Other 31 Income Tax and Social Contribution (107) (25) 326 (113) (473) (76) Employees'/Manangement Profit Sharing (13) (7) 77 (25) (13) 93 Non Controlling Shareholders (3) 5 - (1) 13 - Net Income 69 Net Margin 3.3% 4.0% (70 bps) 2.3% 1.4% 90 bps Adjusted Net Income* 6 Adjusted Net Margin 3.3% 4.0% (70 bps) 2.3% 2.3% - EBITDA 93 EBITDA Margin 10.8% 5.5% 530 bps 10.1% 5.5% 460 bps *Adjusted Net Income - Excluding the absorption of the tax loss relative to the incorporation of Perdigão Agroindustrial S.A. booked to first quarter results 2009, in the amount of R$132 million Pág: 116 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 Anexo III PRO FORMA THOUSAND TONS R$ MILLION Domestic Market YTD 10 YTD 09 % Ch. YTD 10 YTD 09 % Ch. Meats 5 5 In Natura 11 22 Poultry 178 171 4 779 713 9 Pork/Beef 109 88 24 663 465 43 Elaborated/Processed (meats) 4 1 Dairy Products 8 5 Milk 672 603 11 1,369 1,259 9 Dairy Products 149 156 (5) 667 681 (2) Other Processed 14 23 Soybean Products/ Others 3 Total 7 7 Processed 5 5 % Total Sales 55 56 72 73 THOUSAND TONS R$ MILLION Exports YTD 10 YTD 09 % Ch. YTD 10 YTD 09 % Ch. Meats 7 0 In Natura 6 1 Poultry 1,255 1,172 7 4,456 4,449 0 Pork/Beef 215 220 (2) 1,138 1,107 3 Elaborated/Processed (meats) 14 Dairy Products 2 3 13 15 Milk 0 2 - 1 10 (91) Dairy Products 2 1 93 12 5 141 Other Processed 11 13 51 Soybean Products/ Others 6 10 4 39 Total 6 Processed 13 % Total Sales 16 15 20 21 THOUSAND TONS R$ MILLION Total YTD 10 YTD 09 % Ch. YTD 10 YTD 09 % Ch. Meats 6 2 In Natura 1,757 1,651 6 7,036 6,734 4 Poultry 1,433 1,343 7 5,235 5,162 1 Pork/Beef 5 15 Elaborated/Processed (meats) 6 1 Dairy Products 823 762 8 2,050 1,955 5 Milk 672 605 11 1,370 1,269 8 Dairy Products Other Processed 13 18 Soybean Products/ Others 2 Total 7 4 Processed 6 4 % Total Sales 40 40 52 53 Pág: 117 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 All forward-looking statements contained in this report regarding the Companys business prospects, projected results and the potential growth of its businesses are mere forecasts based on local management expectations in relation to the Companys future performance. Dependent as they are on market shifts and on overall performance of the Brazilian economy and the sector and international markets, such estimates are subject to change. The merger between BRF and Sadia is currently the subject of examination by the Brazilian Anti-Trust Authorities and its implementation depends on the approval of CADE. On July 7 2009 an agreement was signed with CADE (APRO - Transaction Reversibility Preservation Agreement) which guarantees the reversibility of the operation, authorizes the preparation of studies of synergies and the adoption of joint management initiatives with respect to treasury activity. Pág: 118 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 1 - Item 2 - Affiliate/Coligate name 3 - General Tax payers Register 4 - NATURE OF SHARE CONTROL 5- % Capital 6- % investor net equity 7 - TYPE OF COMPANY 8 - number of shares held on current quarter ( Units) 9 - number of shares held on last quarter ( Units) 01 PerdigÃo TRADING S.A. 04.688.823/0001-02 Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS 02 PSA LABORATÓRIO VETERINÁRIO LTDA 08.519.312/0001-18 Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS 03 PDF PARTICIPAÇÕES LTDA 08.747.353/0001-61 Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS 10 10 04 UP ALIMENTOS LTDA 08.432.089/0001-77 Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS 05 SADIA S.A. 20.730.099/0001-94 Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS 06 VIP S.A. EMPREENDIMENTOS e participáções 91.399.972/0001-56 Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS 07 AVIPAL CENTRO OESTE S.A. 05.449.127/0001-06 Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS 08 AVIPAL S.A. CONSTRUTORA E INCORP. 91.399.956/0001-63 Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS Pág: 119 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 09 ESTABLEC. LEVINO ZACCARDI Y CIA S.A Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS 10 CROSSBAN HOLDING GMBH Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS 11 PERDIGÃO EXPORT LTDA Private Subsidiary COMMERCIAL, INDUSTRIAL AND OTHERS Pág: 120 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 1) Shareholders composition of main shareholders, management and fiscal council as of September 30, 2010  NON-AUDITED : Shareholders Common shares % Main shareholders (*) Shareholders that take part of voting agreement Tarpon Management: Board of directors Executive officers - Treasury shares Other shareholders Shares outstanding (1) Permanent and alternate members. 2) Shareholders composition of main shareholders, management and fiscal council as of September 30, 2009  NON-AUDITED : Shareholders Common shares % Main shareholders (*) Management: Board of directors/executive officers Fiscal Council - - Treasury shares Other shareholders Shares outstanding (*) Shareholders that take part of voting agreement. Pág: 121 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 3) The position of the controlling shareholders who are part of the shareholders vote agreement and/or are holders of more than 5% of the voting capital as of September 30, 2010, is as follows: Shareholders Common shares % Caixa de Prev. Func. Bco Brasil Fundação Petrobrás de Seguridade Social - PETROS Fundação Sistel de Seguridade Social Fundação Vale do Rio Doce  VALIA FPRV1 Sabiá FIM Previdenciário Tarpon Other (1) The Pension Funds are controlled by participating employees of the respective companies. (2) Investment fund exclusively held by the by Fundação de Assistência and Previdência Social do BNDES  FAPES. The common shares currently held by the fund are bound by the voting agreement . As of September 30, 2010 there were 610,902,282 free floating common shares outstanding 70.02% of the total of issued shares. As of September 30, 2010 the total amount of shares issued by the Company was 872,473,246, of which 781,172 were treasury shares and 76,801,277 were representative shares of ADRs (each share correspond to 1 ADR). The Company is bound to arbitration in the Market Arbitration Chamber, as established by the arbitration clause in the by-laws. Pág: 122 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF  BRASIL FOODS S.A. 3 - General Taxpayers Register 01.838.723/0001-27 (A free translation from the original in portuguese) Independent accountants review report To the Board of Directors and Shareholders BRF - Brasil Foods S.A. Itajaí - SC 1. We have reviewed the Quarterly Financial Information of BRF - Brasil Foods S.A. (the Company) and the consolidated Quarterly Financial Information of the Company and its subsidiaries for the quarter ended September 30, 2010, comprising the balance sheet, and the statements of income, changes in shareholders equity, cash flows, value added, management report and explanatory notes, which are the responsibility of its management . 2. Our review was conducted in accordance with the specific rules set forth by the IBRACON - The Brazilian Institute of Independent Auditors, in conjunction with the Federal Accounting Council - CFC and consisted mainly of the following: (a) inquiry and discussion with management responsible for the accounting, financial and operational areas of the Company and its subsidiaries, regarding the main criteria adopted in the preparation of the Quarterly Financial Information; and (b) reviewing information and s ubsequent events that have or may have relevant effects on the financial position and operations of the Company and its subsidiaries. 3. Based on our review, we are not aware of any material modifications that should be made to the Quarterly Financial Information described above, for these to be in accordance with the accounting practices adopted in Brazil and the Standards issued by the Brazilian Securities and Exchange Commission (CVM), which are applicable to the preparation of the Quarterly Financial Information. 4. As described in note 2, during 2009, the Brazilian Securities and Exchange Commission (CVM) approved several pronouncements, interpretations and guidance issued by the Accounting Pronouncements Committee (CPC), which are effective as from January 1, 2010 and changed the accounting practices adopted in Brazil. As permitted by CVM Resolution 603/09, Management of the Company and its subsidiaries opted to present its Quarterly Financial Information in accordance with accounting practices adopted in Brazil until December 31, 2009, not applying these new accounting pronouncements, which have mandatory application for the fiscal year 2010. As required by the above mentioned CVM Resolution 603/09, the Company disclosed this fact in note 2 to the Quarterly Financial Information, and described the main changes that could impact its year-ending financial statements, as well as it clarified the reasons for not disclosing the estimate of the possible effects in the Companys shareholders equity and statement of income, as required by this Resolution. Pág: 123 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION  CVM ITR  Quarterly Information September 30, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 5. As discussed in note 1b, on July 8, 2009, the Company acquired the control of Sadia S.A. This transaction is under analysis of the Administrative Counsel for Economic Defense (CADE) and involved the execution of an Agreement for the Reversibility and Preservation of the Operations, ensuring the reversibility and Preservation of the Operations (APRO), ensuring the reversibility of the transaction until the implementation of the final decision by CADE. São Paulo, November 12, 2010 KPMG Auditores Independentes CRC SC-000071/F-8 Original in Portuguese signed by Danilo Siman Simões Accountant CRC MG-058180/O-2 S-SC Pág: 124 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 30, 2010 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
